Exhibit 10.1

Execution Version

THIRD AMENDMENT AGREEMENT

THIS THIRD AMENDMENT AGREEMENT, dated as of March 7, 2012 (this “Amendment”), is
entered into among CRC HEALTH GROUP, INC., a Delaware corporation (“Holdings”),
CRC HEALTH CORPORATION, a Delaware corporation (the “Borrower”), the Subsidiary
Guarantors (as defined in the Original Credit Agreement (as defined below) and,
together with Holdings and the Borrower, the “Loan Parties”) and CITIBANK, N.A.,
in its capacity as administrative agent for the Lenders (as defined below) and
as collateral agent for the Secured Parties (the “Administrative Agent”), and
the lenders party hereto.

PRELIMINARY STATEMENTS

A. The Borrower desires pursuant to Section 2.15 of the Credit Agreement dated
as of February 6, 2006 (as amended and restated as of November 17, 2006 and as
further amended and restated as of January 20, 2011, the “Original Credit
Agreement”) entered into among CRC Intermediate Holdings, Inc., as Holdings, the
Borrower, CITIBANK, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer, each lender from time to time party thereto
(collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as Syndication Agent,
and CITIGROUP GLOBAL MARKETS INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, GE CAPITAL MARKETS, INC. and CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arrangers and Joint Bookrunners, to obtain Refinancing Term Loans
(the “Term B-3 Loans”) in respect of all of the Term B-1 Loans outstanding under
the Original Credit Agreement as in effect immediately prior to the Third
Restatement Effective Date (as defined below), and to prepay in full the Term
B-1 Loans and all other Obligations in respect thereof on the Third Restatement
Effective Date (the “Term Loan Refinancing”).

B. Each financial institution identified on the signature pages to the addendum
attached as Exhibit A hereto (the “Lender Addendum”) as a “Term B-3 Lender”
(each, a “Term B-3 Lender”) has agreed, on the terms and conditions set forth
herein, to make Refinancing Term Loans in the form of Term B-3 Loans to the
Borrower and to become a “Term Lender” for all purposes under the Third Amended
and Restated Credit Agreement (as defined below).

C. Section 2.15 of the Original Credit Agreement provides that the Borrower, the
Administrative Agent and the Term B-3 Lenders may enter into a Refinancing
Amendment to provide for the Term Loan Refinancing contemplated by this
Amendment.

D. The parties hereto intend that (i) all Loans (other than Loans to be repaid
on the Third Restatement Effective Date), Letters of Credit or other Credit
Extensions (each as defined in the Original Credit Agreement) outstanding under
the Original Credit Agreement immediately prior to the Third Restatement
Effective Date shall continue as Loans, Letters of Credit or other Credit
Extensions, as applicable, under the Third Amended and Restated Credit
Agreement, (ii) all amounts owing by the Borrower under the Original Credit
Agreement to any Person in respect of accrued and unpaid interest and fees on
the Loans (other than Loans to be repaid on the Third Restatement Effective
Date), Commitments and Letters of Credit (each as defined in the Original Credit
Agreement) immediately prior to the Third Restatement Effective Date shall
continue to be due and owing on such Loans, Commitments and Letters of Credit
under the Third Amended and Restated Credit Agreement and (iii) any Person
entitled to the benefits of Article III or Section 10.05 of the Original Credit
Agreement immediately prior to the Third Restatement Effective Date shall
continue to be entitled to the benefits of the corresponding provisions of the
Third Amended and Restated Credit Agreement. Upon the effectiveness of this
Amendment and the



--------------------------------------------------------------------------------

Third Amended and Restated Credit Agreement, each Loan Document other than the
Original Credit Agreement that was in effect immediately prior to the Third
Restatement Effective Date shall continue to be effective.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Third Amended and Restated
Credit Agreement or, if not defined therein, in the Original Credit Agreement.

SECTION 2. Refinancing Term Borrowing.

(a) Effective as of the Third Restatement Effective Date and subject to the
terms and conditions set forth herein, each Term B-3 Lender has agreed, on the
terms and conditions set forth herein and in the Third Amended and Restated
Credit Agreement, to make Refinancing Term Loans in the form of Term B-3 Loans
to the Borrower in the amount set forth in the Lender Addendum executed and
delivered by it, in accordance with Section 2.01(a) of the Third Amended and
Restated Credit Agreement. This Amendment shall constitute a Refinancing
Amendment with respect to the Term Loan Refinancing described herein, and each
Term B-3 Lender shall, effective as of the Third Restatement Effective Date,
become party to the Third Amended and Restated Credit Agreement as a “Term
Lender”, and shall have all the rights and obligations of a “Term Lender” under
the Third Amended and Restated Credit Agreement and the other Loan Documents.

(b) Each Term B-3 Lender, by delivering its signature page to the Lender
Addendum and funding its Term B-3 Loans on the Third Restatement Effective Date
shall be deemed to have acknowledged receipt of, and consented to and approved
(effective as of the Third Restatement Effective Date), the Third Amended and
Restated Credit Agreement, each Loan Document and each other document required
to be delivered to, or be approved by and satisfactory to, the Administrative
Agent or any Lender on the Third Restatement Effective Date.

SECTION 3. Amendment and Restatement. Subject to the satisfaction of the
conditions set forth in Section 4 of this Amendment and effective as of the
Third Restatement Effective Date, (i) the Original Credit Agreement is hereby
amended and restated in the form of Exhibit B hereto (the Original Credit
Agreement, as so amended and restated by this Section 3, being referred to as
the “Third Amended and Restated Credit Agreement”); and (ii) Exhibit D to this
Amendment hereby replaces in its entirety the corresponding Exhibit attached to
the Original Credit Agreement as in effect immediately prior to the Third
Restatement Effective Date. The rights and obligations of the parties to the
Original Credit Agreement with respect to the period prior to the Third
Restatement Effective Date shall not be affected by such amendment and
restatement.

SECTION 4. Conditions of Term B-3 Loans and Effectiveness of this Amendment.
This Amendment and the Third Amended and Restated Credit Agreement shall become
effective as of the first date (such date being referred to as the “Third
Restatement Effective Date”), and each Term B-3 Lender shall be obligated to
fund its Term B-3 Loans, when each of the following conditions shall have been
satisfied:

(a) Execution of Documents. The Administrative Agent shall have received
(i) this Amendment, duly executed and delivered by the Borrower and each Term
B-3 Lender and (ii) a Guarantor Consent and Reaffirmation, in the form attached
hereto as Exhibit C, duly executed and delivered by each Guarantor.

 

-2-



--------------------------------------------------------------------------------

(b) Committed Loan Notice. The Administrative Agent shall have received a
Committed Loan Notice in respect of the Term B-3 Loans; provided, that in order
for the Term B-3 Loans to be made as Eurocurrency Rate Loans, the Borrower must
submit the Committed Loan Notice at least one (1) Business Day prior to the
Third Restatement Effective Date (it being understood that the Administrative
Agent and the Term B-3 Lenders hereby waive, with respect to the Term B-3 Loans,
the requirement in Section 2.02(a) of the Third Amended and Restated Credit
Agreement of three (3) Business Days’ notice for a Borrowing of Eurocurrency
Rate Loans).

(c) Certificate of Responsible Officer. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower, certifying the
conditions precedent set forth in this Section 4 shall have been satisfied on
and as of the Third Restatement Effective Date.

(d) Fees. (i) The Third Restatement Arranger shall have received on the Third
Restatement Effective Date (A) all fees separately agreed to by the Borrower and
the Third Restatement Arranger, and (B) reimbursement or payment of all
reasonable out-of-pocket expenses (including the reasonable fees and expenses of
Cahill Gordon & Reindel LLP, special counsel to the Administrative Agent), and
the reasonable fees and expenses of any local counsel or foreign counsel
required to be reimbursed or paid by the Borrower hereunder or under the Third
Amended and Restated Credit Agreement or any other Loan Document, in each case
as required by Section 9 of this Amendment and to the extent invoiced at least
one Business Day prior to the Third Restatement Effective Date and (ii) the Term
B-3 Lenders shall have received on the Third Restatement Effective Date the fees
specified in Section 2.09(b)(i) of the Third Amended and Restated Credit
Agreement.

(e) Notes. Each Term B-3 Lender that requests a Note pursuant to Section 10
hereof at least three (3) Business Days prior to the Third Restatement Effective
Date shall have received an executed Note as provided for therein.

(f) Representations. The representations and warranties set forth in Section 5
hereof are true and correct on and as of the Third Restatement Effective Date.

(g) Good Standings. The Administrative Agent shall have received for each Loan
Party (except for Transcultural Health Development, Inc.) a good standing
certificate, a certificate of existence or equivalent document, as applicable,
certified by the proper governmental authorities of the jurisdiction of such
Loan Party’s incorporation and dated on or about the Third Restatement Effective
Date.

(h) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters required in connection with
the transactions contemplated by this Amendment shall be executed and delivered
and shall be reasonably satisfactory in all respects to the Administrative
Agent.

(i) Legal Opinion. The Administrative Agent shall have received a satisfactory
legal opinion of counsel to the Borrower.

 

-3-



--------------------------------------------------------------------------------

(j) Flood Determinations. A completed “Life of Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each Loan
Party relating thereto).

(k) Insurance. A copy of, or a certificate as to coverage under, the flood
insurance policies required by Section 6.07 of the Third Amended and Restated
Credit Agreement and the applicable provisions of the Collateral Documents.

(l) Lien Searches. The Administrative Agent shall have received, with respect to
any Loan Party organized in California, Delaware or New York, certified copies
of UCC, tax and judgment lien searches, each of a recent date listing all
effective financing statements, lien notices or comparable documents that name
any such Loan Party as debtor and that are filed in those state and, where
applicable, county jurisdictions in which any such Loan Party maintains its
principal place of business.

SECTION 5. Representations and Warranties. Each of the Borrower and Holdings
represents and warrants as follows as of the date hereof:

(a) The execution, delivery and performance by each of the Borrower and Holdings
of this Amendment have been duly authorized by all necessary corporate or other
organizational action. The execution, delivery and performance by each of the
Borrower and Holdings of this Amendment will not (a) contravene the terms of any
of the Borrower’s or Holdings’ Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien (other
than as permitted by Section 7.01 of the Third Amended and Restated Credit
Agreement) or require any payment to be made under (i) any Contractual
Obligation to which the Borrower or Holdings is a party or affecting the
Borrower or Holdings, respectively, or the properties of the Borrower, Holdings
or any of the Borrower’s Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the Borrower
or Holdings or their property is subject; or (c) violate any Law in any material
respect; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clauses (b)(i), to the extent that
such conflict, breach, contravention or violation or payment could not
reasonably be expected to have a Material Adverse Effect.

(b) This Amendment has been duly executed and delivered by the Borrower. Each of
this Amendment, the Third Amended and Restated Credit Agreement and each other
Loan Document to which the Borrower is a party, after giving effect to the
amendments pursuant to this Amendment, constitutes a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as such enforceability may be limited by Debtor Relief Laws
and by general principles of equity.

(c) Upon the effectiveness of this Amendment and the incurrence of the Term B-3
Loans, no Event of Default shall exist.

(d) After giving effect to this Amendment, neither the modification of the
Original Credit Agreement effected pursuant to this Amendment and the Third
Amended and Restated Credit Agreement nor the execution, delivery, performance
or effectiveness of this Amendment and the Third Amended and Restated Credit
Agreement:

 

-4-



--------------------------------------------------------------------------------

(i) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document (which Liens continue unimpaired with the same
priority to secure repayment of all Obligations, whether heretofore or hereafter
incurred); or

(ii) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens.

(e) Each of the representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Third Amended and Restated Credit
Agreement or any other Loan Document, is true and correct in all material
respects on and as of the date hereof; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
(after giving effect to any qualification therein) in all respects on such
respective dates.

(f) Each Restricted Subsidiary that is required to execute a Guaranty pursuant
to Section 6.11 of the Third Amended and Restated Credit Agreement has executed
a Guaranty.

SECTION 6. Post-Effectiveness Obligations.

(a) Within ninety (90) days after the Third Restatement Effective Date, unless
waived or extended by the Administrative Agent in its sole discretion, the
applicable Loan Parties shall deliver to the Administrative Agent the following:

(i) with respect to each Mortgage encumbering Mortgaged Property, an amendment
(each a “Mortgage Amendment”) duly executed and acknowledged by the applicable
Loan Party, and in form for recording in the recording office where each such
Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Administrative Agent or Collateral Agent and
otherwise approved by the applicable local counsel for filing in the appropriate
jurisdiction, provided, however, that a Mortgage Amendment with respect to any
particular Mortgaged Property shall not be required to the extent that the Loan
Parties’ local counsel has advised the Loan Parties in an e-mail that no
documents, instruments or other actions are required under applicable law for
the continued validity, perfection and priority of the Liens granted to the
Administrative Agent under the Mortgage encumbering such Mortgaged Property for
the benefit of the Administrative Agent to secure the payment of the Secured
Obligations (as defined in such Mortgage), as amended by this Amendment; it
being understood that such e-mail will be provided to the Administrative Agent
and will be in a form and substance reasonably satisfactory to the
Administrative Agent;

(ii) to the extent any Mortgage Amendment is required pursuant to clause (a)(i)
above, a title search to the applicable Mortgaged Property affected by such
Mortgage Amendment demonstrating that such Mortgaged Property is free and clear
of all Liens (except those Liens created or permitted under the Third Amended
and Restated Credit Agreement and the Collateral Documents); and

 

-5-



--------------------------------------------------------------------------------

(iii) evidence acceptable to the Administrative Agent of payment or satisfactory
arrangement for the payment of all applicable filing, documentary, stamp,
intangible, mortgage and recording taxes, recording and filing fees with respect
to the filing of any Mortgage Amendments and title search fees and charges.

(b) Within ten (10) days after the Third Restatement Effective Date, unless
waived or extended by the Administrative Agent in its sole discretion, the
Borrower shall deliver for Transcultural Health Development, Inc. a good
standing certificate, a certificate of existence or equivalent document, as
applicable, certified by the proper governmental authorities of the jurisdiction
of such Loan Party’s incorporation.

(c) Within thirty (30) days after the Third Restatement Effective Date, unless
waived or extended by the Administrative Agent in its sole discretion, the
Borrower shall deliver a copy of, or a certificate as to coverage under, the
insurance policies required by Section 6.07 of the Third Amended and Restated
Credit Agreement and the applicable provisions of the Collateral Documents
(except to the extent previously delivered pursuant to Section 4(k) of this
Amendment), each of which shall be endorsed or otherwise amended in a manner
consistent with clause (a) of such Section 6.07.

SECTION 7. Reference to and Effect on the Original Credit Agreement and the Loan
Documents.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Borrower under the Original Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Original
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment.

(b) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.

SECTION 8. Consent to Enter into Agreements. The Term B-3 Lenders hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
take such actions, including making filings and entering into agreements and any
amendments or supplements to any Collateral Document, as may be necessary or
desirable to reflect the intent of this Amendment.

SECTION 9. Costs and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent pursuant to Section 10.04 of the Third Amended and Restated
Credit Agreement.

SECTION 10. Notes. The Borrower agrees that each Lender executing this Amendment
as a Term B-3 Lender may request through the Administrative Agent and shall
receive one or more Notes payable to the order of such Term B-3 Lender duly
executed by the Borrower in substantially the form of Exhibit D to this
Amendment, evidencing such Term B-3 Lender’s Term B-3 Loans.

SECTION 11. Execution in Counterparts. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute

 

-6-



--------------------------------------------------------------------------------

one and the same instrument. Delivery by facsimile or electronic transmission of
an executed counterpart of a signature page to this Amendment shall be effective
as delivery of an original executed counterpart of this Amendment.

SECTION 12. Notices. All communications and notices hereunder shall be given as
provided in the Third Amended and Restated Credit Agreement.

SECTION 13. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 14. Successors. The terms of this Amendment shall be binding upon, and
shall inure for the benefit of, the parties hereto and their respective
successors and assigns.

SECTION 15. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

[The remainder of this page is intentionally left blank]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CRC HEALTH GROUP, INC.,

as Holdings

By:  

 

  Name:   Title: CRC HEALTH CORPORATION,

as the Borrower

By:  

 

  Name:   Title:

 

-8-



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Administrative Agent and Lender

By:  

 

  Name:   Title:

 

-9-



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT

LENDER ADDENDUM

By executing this signature page as a Term B-3 Lender, the undersigned
institution agrees (A) on the terms and subject to the conditions set forth in
the Third Amended and Restated Credit Agreement, to provide a Refinancing Term
Loan in the form of an Term B-3 Loan in the amount reflected and (B) to the
terms of this Amendment and the Third Amended and Restated Credit Agreement.

 

-10-



--------------------------------------------------------------------------------

Name of Lender:

 

Executing as a Term B-3 Lender:

by

   

 

      Name:       Title: For any Institution requiring a second signature line:

by

   

 

      Name:       Title: Term B-3 Loan $

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

[SEE ATTACHED]

 

-2-



--------------------------------------------------------------------------------

Execution Version

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 7, 2012

among

CRC HEALTH CORPORATION,

as Borrower,

CRC HEALTH GROUP, INC.,

as Holdings,

CITIBANK, N.A.,

as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer,

THE OTHER LENDERS PARTY HERETO,

and

CITIGROUP GLOBAL MARKETS INC.,

as Third Restatement Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      2   
SECTION 1.01.   Defined Terms      2    SECTION 1.02.   Other Interpretive
Provisions      60    SECTION 1.03.   Accounting Terms      61    SECTION 1.04.
  Rounding      61    SECTION 1.05.   References to Agreements, Laws, Etc.     
61    SECTION 1.06.   Times of Day      62    SECTION 1.07.   Timing of Payment
of Performance      62    SECTION 1.08.   Cumulative Growth Amount Transactions
     62    SECTION 1.09.   Effect of This Agreement on the Original Credit
Agreement and the Other Loan Documents      62    ARTICLE II THE COMMITMENTS AND
CREDIT EXTENSIONS      63    SECTION 2.01.   The Loans      63    SECTION 2.02.
  Borrowings, Conversions and Continuations of Loans      67    SECTION 2.03.  
Letters of Credit      69    SECTION 2.04.   Swing Line Loans      77    SECTION
2.05.   Prepayments      80    SECTION 2.06.   Termination or Reduction of
Commitments      85    SECTION 2.07.   Repayment of Loans      85    SECTION
2.08.   Interest      86    SECTION 2.09.   Fees      87    SECTION 2.10.  
Computation of Interest and Fees      88    SECTION 2.11.   Evidence of
Indebtedness      88    SECTION 2.12.   Payments Generally      89    SECTION
2.13.   Sharing of Payments      91    SECTION 2.14.   Incremental Credit
Extensions      91    SECTION 2.15.   Refinancing Amendments      94    SECTION
2.16.   Extension of Term Loans; Extension of Revolving Credit Loans      95   
SECTION 2.17.   Defaulting Lender      100    ARTICLE III TAXES, INCREASED COSTS
PROTECTION AND ILLEGALITY      102    SECTION 3.01.   Taxes      102    SECTION
3.02.   Illegality      106    SECTION 3.03.   Inability to Determine Rates     
106    SECTION 3.04.   Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurocurrency Rate Loans      107    SECTION 3.05.   Funding Losses
     108    SECTION 3.06.   Matters Applicable to All Requests for Compensation
     109    SECTION 3.07.   Replacement of Lenders Under Certain Circumstances
     110    SECTION 3.08.   Survival      111   

 

 

-i-



--------------------------------------------------------------------------------

         Page  

ARTICLE IV CONDITIONS PRECEDENT TO EFFECTIVENESS OF ORIGINAL CREDIT AGREEMENT,
AMENDMENT AND RESTATEMENT, SECOND AMENDMENT AND RESTATEMENT AND THIRD AMENDMENT
AND RESTATEMENT

     112    SECTION 4.01A.   Conditions of Initial Credit Extension on the
Original Closing Date      112    SECTION 4.01B.   Conditions of Credit
Extension of New Term Loans on the Restatement Effective Date      115   
SECTION 4.02.   Conditions to All Credit Extensions      118    SECTION 4.03.  
Conditions to Effectiveness on the Second Restatement Effective Date      119   
SECTION 4.04.   Conditions to Effectiveness on the Third Restatement Effective
Date.      119    ARTICLE V REPRESENTATIONS AND WARRANTIES      120    SECTION
5.01.   Existence, Qualification and Power; Compliance with Laws      120   
SECTION 5.02.   Authorization; No Contravention      122    SECTION 5.03.  
Governmental Authorization; Other Consents      122    SECTION 5.04.   Binding
Effect      122    SECTION 5.05.   Financial Statements; No Material Adverse
Effect      123    SECTION 5.06.   Litigation      124    SECTION 5.07.   No
Default      125    SECTION 5.08.   Ownership of Property; Liens      125   
SECTION 5.09.   Environmental Matters      125    SECTION 5.10.   Taxes      126
   SECTION 5.11.   ERISA Compliance      126    SECTION 5.12.   Subsidiaries;
Equity Interests      127    SECTION 5.13.   Margin Regulations; Investment
Company Act; Public Utility Holding Company Act      127    SECTION 5.14.  
Disclosure      127    SECTION 5.15.   Intellectual Property; Licenses, Etc.   
  128    SECTION 5.16.   Solvency      128    SECTION 5.17.   Insurance      128
   SECTION 5.18.   Subordination of Junior Financing      128    SECTION 5.19.  
Perfection, Etc.      128    SECTION 5.20.   Labor Matters      129    SECTION
5.21.   Fraud and Abuse      129    SECTION 5.22.   Medicare and Medicaid
Notices and Filings Related to Health Care Business      129    ARTICLE VI
AFFIRMATIVE COVENANTS      130    SECTION 6.01.   Financial Statements      130
   SECTION 6.02.   Certificates; Other Information      131    SECTION 6.03.  
Notices      133    SECTION 6.04.   Payment of Obligations      133    SECTION
6.05.   Preservation of Existence, Etc.      133    SECTION 6.06.   Maintenance
of Properties      134    SECTION 6.07.   Maintenance of Insurance      134   
SECTION 6.08.   Compliance with Laws      134    SECTION 6.09.   Books and
Records      135    SECTION 6.10.   Inspection Rights      135   

 

-ii-



--------------------------------------------------------------------------------

         Page   SECTION 6.11.   Covenant To Guarantee Obligations and Give
Security      136    SECTION 6.12.   Compliance with Environmental Laws      138
   SECTION 6.13.   Further Assurances      138    SECTION 6.14.   [Intentionally
Omitted]      139    SECTION 6.15.   Designation of Subsidiaries      139   
SECTION 6.16.   [Intentionally Omitted]      140    SECTION 6.17.   Dormant
Subsidiaries      140    ARTICLE VII NEGATIVE COVENANTS      140    SECTION
7.01.   Liens      140    SECTION 7.02.   Investments      143    SECTION 7.03.
  Indebtedness      147    SECTION 7.04.   Fundamental Changes      149   
SECTION 7.05.   Dispositions      151    SECTION 7.06.   Restricted Payments   
  153    SECTION 7.07.   Change in Nature of Business      156    SECTION 7.08.
  Transactions with Affiliates      156    SECTION 7.09.   Burdensome Agreements
     157    SECTION 7.10.   Use of Proceeds      158    SECTION 7.11.  
Financial Covenants.      158    SECTION 7.12.   Accounting Changes      159   
SECTION 7.13.   Prepayments, Etc.      159    SECTION 7.14.   Equity Interests
of the Borrower and Restricted Subsidiaries      160    SECTION 7.15.   Holding
Company      160    SECTION 7.16.   Capital Expenditures      161    ARTICLE
VIII EVENTS OF DEFAULT AND REMEDIES      162    SECTION 8.01.   Events of
Default      162    SECTION 8.02.   Remedies Upon Event of Default      164   
SECTION 8.03.   Exclusion of Immaterial Subsidiaries      165    SECTION 8.04.  
Application of Funds      165    SECTION 8.05.   Borrower’s Right to Cure.     
166    ARTICLE IX ADMINISTRATIVE AGENT AND OTHER AGENTS      167    SECTION
9.01.   Appointment and Authorization of Agents      167    SECTION 9.02.  
Delegation of Duties      168    SECTION 9.03.   Liability of Agents      168   
SECTION 9.04.   Reliance by Agents      168    SECTION 9.05.   Notice of Default
     169    SECTION 9.06.   Credit Decision; Disclosure of Information by Agents
     169    SECTION 9.07.   Indemnification of Agents      170    SECTION 9.08.
  Agents in Their Individual Capacities      170    SECTION 9.09.   Successor
Agents      171    SECTION 9.10.   Administrative Agent May File Proofs of Claim
     171    SECTION 9.11.   Collateral and Guaranty Matters      172    SECTION
9.12.   Other Agents; Arrangers and Managers      173   

 

-iii-



--------------------------------------------------------------------------------

         Page   ARTICLE X MISCELLANEOUS      173    SECTION 10.01.   Amendments,
Etc.      173    SECTION 10.02.   Notices and Other Communications; Facsimile
Copies      176    SECTION 10.03.   No Waiver; Cumulative Remedies      177   
SECTION 10.04.   Attorney Costs, Expenses and Taxes      177    SECTION 10.05.  
Indemnification by the Borrower      178    SECTION 10.06.   Payments Set Aside
     179    SECTION 10.07.   Successors and Assigns      179    SECTION 10.08.  
Confidentiality      183    SECTION 10.09.   Setoff      184    SECTION 10.10.  
Interest Rate Limitation      184    SECTION 10.11.   Counterparts      185   
SECTION 10.12.   Integration      185    SECTION 10.13.   Survival of
Representations and Warranties      185    SECTION 10.14.   Severability     
185    SECTION 10.15.   [Reserved]      185    SECTION 10.16.   GOVERNING LAW   
  186    SECTION 10.17.   WAIVER OF RIGHT TO TRIAL BY JURY      186    SECTION
10.18.   [Reserved]      186    SECTION 10.19.   Lender Action      186   
SECTION 10.20.   USA PATRIOT Act      187   

 

-iv-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of March 7, 2012, among CRC HEALTH GROUP, INC., a Delaware corporation
(“Holdings”), CRC HEALTH CORPORATION, a Delaware corporation (the “Borrower”),
CITIBANK, N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and
L/C Issuer, and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Borrower, CRC Intermediate Holdings, Inc., as Holdings, CITIBANK, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer,
JPMORGAN CHASE BANK, N.A., as Syndication Agent, MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, as Documentation Agent, and the lenders party thereto (the
“Original Lenders”) have previously entered into a credit agreement, dated as of
February 6, 2006 and amended and restated as of November 17, 2006 and further
amended and restated as of January 20, 2011 (the “Original Credit Agreement”)
(which term shall, unless the context otherwise requires, include any amendment
thereto prior to the Third Restatement Effective Date (as defined below)).

Pursuant to Amendment No. 1 to the Original Credit Agreement, dated as of
May 19, 2006, among other things, Holdings was permitted to replace CRC
Intermediate Holdings, Inc. as Holdings under the Original Credit Agreement.

Immediately prior to the Restatement Effective Date, the Original Term Lenders
under the Original Credit Agreement held Original Term Loans under the Original
Credit Agreement in the aggregate principal amount of $243,775,000.

Simultaneously with the consummation of the merger of Madrid Merger Corporation,
a California corporation, with and into Aspen Education Group, Inc., a
California corporation (“Aspen”), with Aspen as the surviving corporation (such
transactions, the “Aspen Acquisition”), the New Term Lenders extended credit to
the Borrower in the form of New Term Loans, having substantially identical terms
and conditions as the Original Term Loans, in an initial aggregate principal
amount of $175,500,000.

The proceeds of the New Term Loans made on the Restatement Effective Date,
together with the proceeds of (i) the Holdings Loans and (ii) the Aspen Equity
Contributions, were used, in part, to finance the repayment of then outstanding
Revolving Credit Loans and certain existing Indebtedness of Aspen and its
Subsidiaries, pay the Aspen Acquisition Consideration and the Aspen Transaction
Expenses.

On the Second Restatement Effective Date, the parties to the Original Credit
Agreement as in effect immediately prior thereto agreed to amend and restate
such Original Credit Agreement, and certain Existing Term Loans were
reclassified into Term

B-2 Loans in an aggregate principal amount of $309,052,743.94, and certain
Existing Revolving Credit Commitments were reclassified into Extended Maturity
Revolving Credit Commitments in an aggregate amount of $63,000,000.



--------------------------------------------------------------------------------

On the Third Restatement Effective Date, the Term B-3 Lenders provided to the
Borrower in the form of Term B-3 Loans pursuant to Section 2.15 of the Original
Credit Agreement, Refinancing Term Loans in an aggregate principal amount of
$87,600,000 (the “Term Loan Refinancing”), the proceeds of which were used to
finance the repayment in full of all of the then outstanding Term B-1 Loans and
all other Obligations in respect thereof on the Third Restatement Effective
Date.

After giving effect to the Term Loan Refinancing on the Third Restatement
Effective Date, the parties hereto have agreed to amend and restate the Original
Credit Agreement in its entirety as provided in this Agreement on and as of the
Third Restatement Effective Date.

The proceeds of Revolving Credit Loans made on or after the Third Restatement
Effective Date will be used for working capital and other general corporate
purposes of the Borrower and its Subsidiaries, including the financing of
Permitted Acquisitions. Swing Line Loans and Letters of Credit will be used for
general corporate purposes of the Borrower and its Subsidiaries.

NOW, THEREFORE, subject to the conditions set forth herein, the Original Credit
Agreement shall be, and hereby is, amended and restated in its entirety as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Acquired Entity or Business and its Subsidiaries), all as determined on
a consolidated basis for such Acquired Entity or Business.

“Acquired Entity or Business” means any Person, property, business or asset
acquired by the Borrower or any Restricted Subsidiary, to the extent not
subsequently sold, transferred or otherwise disposed by the Borrower or such
Restricted Subsidiary.

“Act” has the meaning specified in Section 10.20.

“Additional Guarantor” means any Subsidiary that the Borrower elects to enter
into a Joinder Agreement to the Guaranty.

“Additional Lender” has the meaning specified in Section 2.14(a).

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or

 

-2-



--------------------------------------------------------------------------------

other institutional lender or investor that is a Lender at such time) that
agrees to provide any portion of Refinancing Term Loans pursuant to a
Refinancing Amendment in accordance with Section 2.15, provided that each
Additional Refinancing Lender shall be subject to the approval of (i) the
Administrative Agent to the extent that each such Additional Refinancing Lender
is not then an existing Lender, an Affiliate of a then existing Lender or an
Approved Fund (such approval not to be unreasonably withheld), and (ii) the
Borrower.

“Administrative Agent” means Citibank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 to the Original Credit
Agreement as in effect immediately prior to the Second Restatement Effective
Date, or such other address or account as the Administrative Agent may from time
to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agent.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Third Amended and Restated Credit Agreement.

“Amendment Agreement” means the Amendment Agreement dated as of the Restatement
Effective Date among Holdings, the Borrower, the Original Subsidiary Guarantors,
the Administrative Agent and certain Original Lenders.

“Applicable Rate” means a percentage per annum equal to:

(a) [Intentionally Omitted]

(b) [Intentionally Omitted]

 

-3-



--------------------------------------------------------------------------------

(c) for all periods beginning on and after the Second Restatement Effective
Date, with respect to Term B-2 Loans, (i) for Eurocurrency Rate Loans, 4.50% and
(ii) for Base Rate Loans, 3.50%.

(d) for all periods beginning on and after the Second Restatement Effective
Date, with respect to Extended Maturity Revolving Credit Loans and Letter of
Credit fees and commitment fees in respect of unused Extended Maturity Revolving
Credit Commitments, the following percentages per annum, based upon the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

Pricing

Level

  

Total Leverage Ratio

  

Eurocurrency

Rate and Letter

of Credit Fees

  

Base Rate

  

Commitment

Fee Rate

1

   <4.5:1    3.25%    2.25%    0.625%

2

   ³4.5:1 but <5.0:1    3.50%    2.50%    0.625%

3

   ³5.0:1 but <5.5:1    3.75%    2.75%    0.625%

4

   ³5.5:1    4.00%    3.00%    0.625%

(e) for all periods beginning on and after the Third Restatement Effective Date,
with respect to Term B-3 Loans, (i) for Eurocurrency Rate Loans, 7.00% and
(ii) for Base Rate Loans, 6.00%, provided, that any time that the Borrower’s
public corporate family rating from Moody’s is not at least B3 or the Borrower’s
public corporate credit rating from S&P is not at least B-, then (x) for
Eurocurrency Rate Loans, 8.00% and (y) for Base Rate Loans, 7.00%, such
Applicable Rates in this proviso to be in effect until the Borrower’s public
corporate family rating from Moody’s is at least B3 and the Borrower’s public
corporate credit rating from S&P is at least B-. Any change in the Applicable
Rate resulting from a change in the Borrower’s public corporate family rating
from Moody’s or public corporate credit rating from S&P shall become effective
as of the first Business Day immediately following the formal publication by
Moody’s or S&P, as applicable, of such change.

Notwithstanding the foregoing, (x) the Applicable Rate in respect of Extended
Term Loans or Extended Revolving Credit Commitments of any Extension Series or
Refinancing Term Loans of any Refinancing Series or New Revolving Credit
Commitments shall be the applicable percentages per annum provided pursuant to
the relevant Extension Amendment or Refinancing Amendment, as the case may be,
and (y) the Applicable Rate of certain Loans shall be increased as, and to the
extent, necessary to comply with the provisions of Section 2.16.

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that at the option of the Administrative Agent or the
Required Lenders, the highest Pricing Level shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business

 

-4-



--------------------------------------------------------------------------------

Day after an Event of Default under Section 8.01(a) shall have occurred and be
continuing, and shall continue to so apply to but excluding the date on which
such Event of Default is cured or waived (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) with respect to any Letters of Credit issued
pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means Citigroup Global Markets Inc. and J.P. Morgan Securities Inc.,
each in its capacity as a Joint Lead Arranger under the Original Credit
Agreement, each of the Second Restatement Arrangers and each of the Third
Restatement Arrangers.

“Aspen” has the meaning specified in the preliminary statements to this
Agreement.

“Aspen Acquisition” has the meaning specified in the preliminary statements to
this Agreement.

“Aspen Acquisition Consideration” means the total funds required to consummate
the Aspen Acquisition.

“Aspen Equity Contributions” means, collectively, (a) the cash contribution by
the Bain Entities and rollover equity by the Management Stockholders in the
aggregate of not less than $35,000,000 to Holdings or one or more direct or
indirect holding company parents of Holdings, and (b) the further contribution
to the Borrower of any portion of such cash contribution proceeds not directly
received by the Borrower or used by Holdings to pay Aspen Transaction Expenses
or Aspen Acquisition Consideration or repay existing Indebtedness of Aspen and
its Subsidiaries.

“Aspen Loan Parties” means, collectively, Aspen and each of its Subsidiaries
that is a Guarantor.

“Aspen Transaction” means, collectively, (a) the Aspen Equity Contributions,
(b) the Aspen Acquisition, (c) the funding of the Holdings Loans, (d) the
funding of the New Term Loans on the Restatement Effective Date, (e) the
consummation of any other transactions in connection with the foregoing, (f) the
repayment of Revolving Credit Loans and of certain existing Indebtedness of
Aspen and its subsidiaries, and (g) the payment of the fees and expenses
incurred in connection with any of the foregoing.

 

-5-



--------------------------------------------------------------------------------

“Aspen Transaction Expenses” means any fees or expenses incurred or paid by
Holdings, the Borrower or any Restricted Subsidiary in connection with the Aspen
Transaction, including any costs or expenses incurred by the Borrower or a
Restricted Subsidiary pursuant to or with respect to any management equity plan
or stock option plan or any other management or employee benefit plan or any
stock subscription or shareholder agreement, this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E to the Original Credit Agreement as in effect immediately
prior to the Second Restatement Effective Date.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the Original Closing Date Audited Financial
Statements and the Restatement Effective Date Audited Financial Statements.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Bain Entities” means, collectively, Bain Capital, LLC, its Affiliates (other
than other portfolio companies) and any investment funds advised or managed by
any of the foregoing.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Citibank as its
“prime rate.” The “prime rate” is a rate set by Citibank based upon various
factors including Citibank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Citibank shall take effect at the opening of business
on the day specified in the public announcement of such change.

Notwithstanding the foregoing, the Base Rate applicable to Term B-3 Loans shall
be at least 2.50% per annum.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

-6-



--------------------------------------------------------------------------------

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Parties” means the collective reference to the Borrower and the
Restricted Subsidiaries, and “Borrower Party” means any one of them.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in Dollars,
any fundings, disbursements, settlements and payments in Dollars in respect of
any such Eurocurrency Rate Loan, or any other dealings in Dollars to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures by the Borrower and the Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment reflected in the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries and (b) the value
of all assets under Capitalized Leases incurred by the Borrower and the
Restricted Subsidiaries during such period; provided that the term “Capital
Expenditures” shall not include (i) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, substituted, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time,
(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of Dispositions that are not required to be applied to prepay Term
Loans pursuant to Section 2.05(b), (iv) expenditures relating to the
construction or acquisition of any property which has been transferred to a
Person other than a Borrower Party during the same fiscal year in which such
expenditures were made, or in the immediately succeeding year, pursuant to a
sale-leaseback transaction permitted under Section 7.05(f), (v) expenditures
that are accounted for as capital expenditures by the Borrower or any Restricted
Subsidiary and that actually are paid for by a Person other than the Borrower or
any Restricted Subsidiary and for which neither the Borrower nor any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such Person or any other Person
(whether before, during or after such period), (vi) the book value of any asset
owned by the Borrower or any Restricted Subsidiary prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such Person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided

 

-7-



--------------------------------------------------------------------------------

that (x) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (y) such book value shall have been included in
Capital Expenditures when such asset was originally acquired, (vii) expenditures
that constitute Permitted Acquisitions, (viii) interest capitalized during such
period or (ix) expenditures financed by the Net Cash Proceeds of Permitted
Equity Issuances (other than Permitted Equity Issuances made pursuant to
Section 8.05) after the Original Closing Date to the extent that such Net Cash
Proceeds shall have actually been received by Borrower (including through
capital contributions of such Net Cash Proceeds by Holdings to Borrower) and to
the extent such proceeds are not used to make a Restricted Payment pursuant to
Section 7.06(f), make an Investment pursuant to Section 7.02(o) or prepay Junior
Financing pursuant to Section 7.13(v).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at Citibank (or another
commercial bank selected in compliance with Section 9.09) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a) Dollars or, in the case of any Foreign Subsidiary, such local foreign
currency used in the country of such Foreign Subsidiary held by it from time to
time in the ordinary course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States,
having average maturities of not more than 12 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, or the
District of Columbia or is the principal banking Subsidiary of a bank holding
company organized under the Laws of the United States, any state thereof, the
District of Columbia, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;

 

-8-



--------------------------------------------------------------------------------

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 12 months from the date of acquisition
thereof;

(e) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer, in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of the United States, in which such Person shall have
a perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations;

(f) securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(g) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(h) instruments equivalent to those referred to in clauses (a) through (g) above
denominated any other foreign currency that is the local foreign currency of a
Foreign Subsidiary comparable in credit quality and tenor to those referred to
above and customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Foreign Subsidiary organized in
such jurisdiction; and

(i) Investments, classified in accordance with GAAP as current assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such investments are of the character, quality and maturity described in
clauses (a) through (i) of this definition.

“Cash Management Obligations” means obligations owed by Holdings, the Borrower
or any Restricted Subsidiary to any Lender or any Affiliate of a Lender in
respect of any overdraft and related liabilities arising from treasury,
depository and cash management services or any automated clearing house
transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

-9-



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change of Control” means the earliest to occur of:

(a) the Permitted Holders ceasing to have the power, directly or indirectly, to
vote or direct the voting of securities having a majority of the ordinary voting
power for the election of directors of Holdings; provided that the occurrence of
the foregoing event shall be deemed not a Change of Control if,

(i) any time prior to the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors of Holdings or (B) the Permitted Holders own, directly or indirectly,
of record and beneficially an amount of common stock of Holdings equal to an
amount more than fifty percent (50%) of the amount of common stock of Holdings
owned, directly or indirectly, by the Permitted Holders of record and
beneficially as of the Original Closing Date and such ownership by the Permitted
Holders represents the largest single block of voting securities of Holdings
owned, of record and beneficially, by any Person or related group for purposes
of Section 13(d) of the Exchange Act, or

(ii) at any time after the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) no Person (other than one or more Permitted Holders) or Persons
(other than one or more Permitted Holders) that are together a group (within the
meaning of Sections 13(d)(3) and 14(d)(2) of the Exchange Act) or are acting,
for the purpose of acquiring, holding, or disposing of securities, as a group
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act), but in any case
excluding any employee benefit plan of such person and its Subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), by way of merger, consolidation or other
business combination or purchase, shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of
more than the greater of (x) thirty-five percent (35%) of the shares outstanding
of Holdings and (y) the percentage of the then outstanding voting stock of
Holdings owned, directly or indirectly, beneficially by the Permitted Holders,
and (B) during each period of twelve (12) consecutive months, the board of
directors of Holdings shall consist of a majority of the Continuing Directors;
or

(b) any “Change of Control” (or any comparable term) in any document pertaining
to the Senior Subordinated Notes, the Holdings Loans or any Junior Financing
with an aggregate outstanding principal amount in excess of the Threshold
Amount; or

 

-10-



--------------------------------------------------------------------------------

(c) the Borrower ceasing to be a directly or indirectly wholly owned Subsidiary
of Holdings.

“Citibank” means Citibank, N.A. and its successors.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Original Maturity Revolving Credit Lenders, Extended Maturity Revolving
Credit Lenders, Extending Revolving Lenders for a given Extension Series of
Extended Revolving Credit Commitments, New Revolving Commitment Lenders, Term
B-2 Lenders, Term B-3 Lenders, Refinancing Term Lenders for a given Refinancing
Series of Refinancing Term Loans, or Extending Term Lenders for a given
Extension Series of Extended Term Loans, (b) when used with respect to
Commitments, refers to whether such Commitments are Original Maturity Revolving
Credit Commitments, Extended Maturity Revolving Credit Lenders, Extended
Revolving Credit Commitments of a given Extension Series, New Revolving
Commitments, Refinancing Term Commitments of a given Refinancing Series or
Extended Term Commitments of a given Extension Series and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Original Maturity Revolving Credit Loans,
Extended Maturity Revolving Credit Loans, Revolving Credit Loans under Extended
Revolving Credit Commitments of a given Extension Series, Revolving Credit Loans
under New Revolving Credit Commitments, Term B-2 Loans, Term B-3 Loans,
Refinancing Term Loans of a given Refinancing Series or Extended Term Loans of a
given Extension Series (it being understood that (x) the Original Term Lenders
and the New Term Lenders are a single Class of Lenders, (y) the Original Term
Commitments and the New Term Commitments are a single Class of Commitments and
(z) the Original Term Loans and the New Term Loans are a single Class of Loans).

“CMS” means the Centers for Medicare and Medicaid Services of HHS and any
successor thereof and any predecessor thereof, including the United States
Health Care Financing Administration.

“Code” means the U.S. Internal Revenue Code of 1986 as amended from time to time
and the regulations related thereto.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties, and all other property of whatever
kind and nature subject or purported to be subject from time to time to a Lien
under any Collateral Document.

“Collateral Agent” means Citibank, in its capacity as collateral agent under any
of the Loan Documents, or any successor administrative agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered (i) on the Original Closing Date pursuant to
Section 4.01A(a)(iii), (ii) on the Restatement Effective Date pursuant to
Section 4.01B(a)(iii) or (iii) pursuant to Section 6.11 at such time, duly
executed by each Loan Party thereto;

 

-11-



--------------------------------------------------------------------------------

(b) all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by the Required Guarantors;

(c) all guarantees issued or to be issued in respect of the Senior Subordinated
Notes shall be subordinated to the Guarantees to the same extent that the Senior
Subordinated Notes are subordinated to the Obligations;

(d) the Obligations and the Guarantees shall have been secured by a
first-priority security interest in (i) all the Equity Interests of the Borrower
and (ii) all Equity Interests (other than Equity Interests of any Unrestricted
Subsidiaries) of each wholly owned Subsidiary directly owned by any Guarantor;
provided that pledges of Equity Interests of each Foreign Subsidiary shall be
limited to 65% of the issued and outstanding voting Equity Interests of such
Foreign Subsidiary and 100% of the issued and outstanding non-voting Equity
Interests of such Foreign Subsidiary at any time and to only a Foreign
Subsidiary which is a direct subsidiary of the Borrower or any Guarantor;

(e) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest in, and mortgages on, substantially all tangible and
intangible assets of Holdings, the Borrower and each other Guarantor (including,
without limitation, accounts receivable, inventory, equipment, commercial tort
claims, intercompany indebtedness, intellectual property, general intangibles,
licensing agreements, owned real property, cash and proceeds of any of the
foregoing (except that no leasehold mortgages, perfection pursuant to
certificates of title statutes with respect to motor vehicles, or control
agreements with respect to deposit accounts or securities accounts shall be
required), in each case, with the priority required by the Collateral Documents;
provided that security interests in real property shall be limited to the
Mortgaged Properties;

(f) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(g) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each owned property described on Schedule 1.01B to the Original
Credit Agreement as in effect immediately prior to the Second Restatement
Effective Date or required to be delivered pursuant to Section 6.11 (the
“Mortgaged Properties”) duly executed and delivered by the record owner of such
property, (ii) a policy or policies of title insurance of the type provided for
in Section 4.01A(j), and (iii) such “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination (together with a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower and each Loan Party relating to such Mortgaged Property), Surveys,
legal opinions and other documents as the Administrative Agent may reasonably
request with respect to each such Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or Surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent (confirmed

 

-12-



--------------------------------------------------------------------------------

in writing by notice to the Borrower), the cost of creating or perfecting such
pledges or security interests in such assets or obtaining title insurance or
Surveys in respect of such assets shall be excessive in view of the benefits to
be obtained by the Lenders therefrom. The Administrative Agent may grant
extensions of time for the perfection of security interests in or the obtaining
of title insurance or Surveys with respect to particular assets (including
extensions beyond the Original Closing Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines, in consultation with the Borrower, that perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent or Collateral Agent for the benefit of the Secured Parties
pursuant to Section 6.11 or Section 6.13, the Guaranty, the Intercreditor
Agreements and each of the other agreements, instruments or documents that
creates or purports to create a Lien or Guarantee in favor of the Administrative
Agent or Collateral Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment, a New Term Commitment, an Original Term
Commitment or a Revolving Credit Commitment, as the context may require.

“Committed Loan Notice” means a notice of (a) a Borrowing with respect to a
given Class of Loans, (b) a conversion of Loans of a given Class from one Type
to the other, or (c) a continuation of Eurocurrency Rate Loans of a given Class,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A to the Original Credit Agreement as in effect immediately
prior to the Second Restatement Effective Date.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D to the Original Credit Agreement.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of,
to the extent not reflected in such total interest expense, interest income and
gains on such hedging obligations or other derivative instruments,

 

-13-



--------------------------------------------------------------------------------

(ii) provision for taxes based on income, profits or capital of the Borrower and
the Restricted Subsidiaries, including state, franchise and similar taxes and
withholding taxes paid or accrued during such period,

(iii) depreciation and amortization,

(iv) Non-Cash Charges,

(v) unusual or non-recurring charges (including, without limitation, expenses
related to the Original Closing Date Transactions, the Aspen Transaction
Expenses, the Second Restatement Transaction Expenses, the Third Restatement
Transaction Expenses and severance, signing, retention or completion bonuses),

(vi) restructuring charges or reserves (including restructuring costs related to
acquisitions after the date hereof and to closure/consolidation of facilities),
provided that such adjustments are certified as restructuring charges or
reserves in a certificate of a Responsible Officer delivered to the
Administrative Agent,

(vii) any deductions attributable to minority interests of third parties in
non-wholly owned Subsidiaries, except to the extent of cash dividends declared
or paid on Equity Interests of such Subsidiaries held by third parties,

(viii) to the extent permitted to be paid under Section 7.08(e), the amount of
management, monitoring, consulting and advisory fees and related expenses and
any other fees and expenses paid to the Sponsor (in cash, to the extent not
added back in any prior period, or any accruals of such items),

(ix) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interests of the Borrower (other than Disqualified Equity
Interests),

(x) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with the Original
Closing Date Transaction, any acquisition consummated prior to the Original
Closing Date or a Permitted Acquisition,

(xi) to the extent covered by insurance and actually reimbursed, or, so long as
Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is in fact reimbursed within 120 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 120 days), expenses with respect to liability or casualty
events or business interruption,

 

-14-



--------------------------------------------------------------------------------

(xii) for purposes of determining compliance with Section 7.11 only, Permitted
Equity Issuances pursuant to and in accordance with Section 8.05, and

(xiii) any expenses or charges related to any equity offering, permitted
Investment, acquisition, disposition, recapitalization or Indebtedness permitted
to be incurred hereunder (in each case whether or not consummated) or to the
Original Closing Date Transactions (including any accruals and reserves that are
established within twelve months after the Original Closing Date that are so
required to be established as a result of the Original Closing Date Transactions
in accordance with GAAP) and, in each case, deducted in such period in computing
Consolidated Net Income, less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) unusual or non-recurring gains,

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period or is in respect of cash received in a
prior period and not added back in a prior period), and

(iii) all gains from investments recorded using the equity method, except to the
extent of cash dividends or distributions received by Borrower or any Restricted
Subsidiary in respect of such investments,

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP.

For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) non-cash losses on asset sales, disposals or abandonments, (b) any
impairment charge or asset write-off or write-down related to intangible assets,
long-lived assets, and investments in debt and equity securities pursuant to
GAAP, (c) all non-cash losses from investments recorded using the equity method,
(d) stock-based awards compensation expense, and (e) other non-cash charges
(provided that if any non-cash charges, expenses and write-downs referred to in
this clause (e) represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period).

For purposes of determining Consolidated EBITDA for any Test Period that
includes the quarterly periods ending September 30, 2005 or December 31, 2005,
the Consolidated EBITDA for each such quarterly period shall be deemed to be
$17,048,000 and $16,292,000, respectively (it being understood that these
amounts shall give effect to the historical adjustments described on Schedule
1.01C to the Original Credit Agreement as in effect immediately prior to the
Second Restatement Effective Date).

 

-15-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the sum of (i) the cash
interest expense (including that attributable to Capitalized Leases), net of
cash interest income, of the Borrower and the Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, with respect to all
outstanding Indebtedness of the Borrower and the Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts and (ii) any cash payments made during such period in
respect of the interest expense on such obligations referred to in clause
(b) below relating to Funded Debt that were amortized or accrued in a previous
period (other than any such obligations resulting from the discounting of
Indebtedness in connection with the application of purchase accounting in
connection with the Original Closing Date Transaction, any acquisition
consummated prior to the Original Closing Date or any Permitted Acquisition) but
excluding, however, (a) amortization of deferred financing costs and any other
amounts of non-cash interest, (b) the accretion or accrual of discounted
liabilities during such period all as calculated on a consolidated basis in
accordance with GAAP, and (c) all non-recurring cash interest expense consisting
of liquidated damages for failure to timely comply with registration rights
obligations and financing fees. Notwithstanding anything to the contrary
contained herein, for purposes of determining Consolidated Interest Expense for
any period ending prior to the first anniversary of the Original Closing Date,
Consolidated Interest Expense shall be an amount equal to actual Consolidated
Interest Expense from the Original Closing Date through the date of
determination multiplied by a fraction the numerator of which is 365 and the
denominator of which is the number of days from the Original Closing Date
through the date of determination.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,

(a) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,

(b) any net after-tax income or loss for such period attributable to the early
extinguishment of Indebtedness or hedging obligations or other derivative
instruments,

(c) any net after-tax extraordinary gains, losses or charges,

(d) any non-cash unusual or non-recurring charges (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated Net Income to such extent),

(e) any net after-tax gains or losses realized upon the disposition of assets
outside the ordinary course of business (including any gain or loss realized
upon the sale or other disposition of any Equity Interests of any Person),

 

-16-



--------------------------------------------------------------------------------

(f) non-cash compensation charges, including any such charges arising from stock
options, restricted stock grants or other equity-incentive programs,

(g) the effect of any non-cash items resulting from any amortization,
impairment, write-up, write-down or write-off of assets (including intangible
assets, goodwill and deferred financing costs) in connection with the Original
Close Date Transactions, any acquisition consummated prior to the Original
Closing Date and any Permitted Acquisition or any merger, consolidation,
disposition or similar transaction permitted by this Agreement (other than any
such non-cash item to the extent that it represents an accrual of or reserve for
cash expenditures in any future period except to the extent such item is
subsequently reversed),

(h)(A) the income of (1) for purposes of calculating Cumulative Consolidated Net
Income only, any Restricted Subsidiary (other than a Loan Party) to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of that income is not at the time permitted without any
prior governmental approval (which has not been obtained) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Restricted Subsidiary or its stockholders (which has not been
legally waived) and (2) any Joint Venture and any Unrestricted Subsidiary,
except in each case to the extent of the amount of dividends or other
distributions actually paid in cash to such Person or one of its Restricted
Subsidiaries by such Subsidiary, Joint Venture or Unrestricted Subsidiary during
such period; (B) the income or loss of any Person accrued prior to the date it
becomes a Restricted Subsidiary of such Person or the date that such other
Person’s assets are acquired by such Person or any Restricted Subsidiary of such
Person; and (C) the loss of any Joint Venture accounted for by using the equity
method of accounting to the extent not paid in cash by the Borrower or any
Restricted Subsidiary,

(i) any non-cash income or charges resulting from mark-to-market accounting
under Statement of Financial Accounting Standards No. 52 — Foreign Currency
Translation relating to Indebtedness denominated in foreign currencies,

(j) any reductions in respect of accretion of dividends of preferred Equity
Interests, to the extent not paid in cash (provided that cash payments on such
preferred Equity Interests after such accretion shall reduce Consolidated Net
Income in the period paid in cash),

(k) in the case of any period that includes a period ending prior to or during
the fiscal year ended December 31, 2006 and to the extent paid with the proceeds
of the Original Closing Date Transactions, Original Closing Date Transaction
Expenses,

(l) in the case of any period that includes a period ending prior to or during
the fiscal twelve months ended September 30, 2007 and to the extent paid with
the proceeds of the Aspen Transactions, Aspen Transaction Expenses.

 

-17-



--------------------------------------------------------------------------------

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments to property, inventory and equipment, software
and other intangible assets and deferred revenue in component amounts required
or permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to Holdings, the Borrower and the
Restricted Subsidiaries), as a result of the Original Close Date Transaction,
any acquisition consummated prior to the Original Closing Date, any Permitted
Acquisitions, or the amortization, write-down or write-off of any amounts
thereof.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis, but
only to the extent required to be recorded on a balance sheet, in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Original Close Date Transaction, any acquisitions consummated prior to the
Original Closing Date or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments, minus (b) the
aggregate amount of cash and Cash Equivalents (in each case, free and clear of
all Liens, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Sections 7.01(a), (l), (o) and (s) and clauses (i) and (ii) of
Sections 7.01(u) and 7.01(w) (to the extent such Indebtedness is secured by cash
collateral)) in excess of $500,000 included in the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries as of such date.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and L/C Obligations to
the extent otherwise included therein, (iii) the current portion of interest and
(iv) the current portion of current and deferred income taxes.

“Continuing Directors” means the directors of Holdings on the Original Closing
Date, as elected or appointed after giving effect to the Original Close Date
Merger and the other transactions contemplated hereby, and each other director,
if, in each case, such other directors’ nomination for election to the board of
directors of Holdings (or the Borrower after a Qualifying IPO of the Borrower)
is recommended by a majority of the then Continuing Directors or such other
director receives the vote of one or more Permitted Holders in his or her
election by the stockholders of Holdings (or the Borrower after a Qualifying IPO
of the Borrower).

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.

 

-18-



--------------------------------------------------------------------------------

“Contract Provider” means any Person or any employee, agent or subcontractor of
such Person who provides professional health care services under or pursuant to
any contract with the Borrower or any Subsidiary.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Crowell Equity Documents” means the Subscription Agreement dated as of April 1,
2004 by and between Adirondack Leadership Expeditions, LLC and Sue Crowell, the
Subscription Agreement dated as of April 1, 2004 by and between Lone Star
Expeditions, Inc. and Sue Crowell and the Subscription Agreement dated as of
July 11, 2006 by and between Four Circles Recovery Center, LLC and Sue Crowell.

“Crowell Subsidiaries” means Adirondack Leadership Expeditions, LLC, Four
Circles Recovery, LLC, and Lone Star Expeditions, Inc.

“Cumulative Consolidated Net Income” means, as of any date of determination,
Consolidated Net Income of the Borrower Parties for the period (taken as one
accounting period) commencing on the beginning of the fiscal quarter including
the Original Closing Date and ending on the last day of the most recent fiscal
quarter for which financial statements required to be delivered pursuant to
Section 6.01(a) or (b), and the related Compliance Certificate required to be
delivered pursuant to Section 6.02(b), have been received by the Administrative
Agent.

“Cumulative Growth Amount” shall mean, on any date of determination, the sum of,
without duplication, (A) 50% of Cumulative Consolidated Net Income (or, in the
case Cumulative Consolidated Net Income at the time of determination is a
deficit, minus 100% of such deficit), provided that, for purposes of Sections
7.06(i) and 7.13(a)(v), the amount in this clause (A) shall only be available if
the Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b) was less than
5.0:1, determined on a Pro Forma Basis after giving effect to any Restricted
Payment or prepayment, redemption or repurchase actually made pursuant to
Sections 7.06(i) or 7.13(a)(v), plus (B) the amount of Net Cash Proceeds of
Permitted Equity Issuances (other than Permitted Equity Issuances made pursuant
to Section 8.05) after the Original Closing Date to the extent that such Net
Cash Proceeds shall have been actually received by the Borrower (including
through capital contribution of such Net Cash Proceeds by Holdings to the
Borrower) on or prior to such date of determination and to the extent not used
to reduce Capital Expenditures pursuant to clause (ix) of the definition thereof
and not used to make Restricted Payments pursuant to Section 7.06(f), plus
(C) the amount of Net Cash Proceeds from the issuance of Permitted Holdco Debt
after the Original Closing Date to the extent that such Net Cash Proceeds shall
have been actually received by the Borrower (including through capital
contribution of such Net Cash Proceeds by Holdings to the Borrower) on or prior
to such date of determination plus (D) an

 

-19-



--------------------------------------------------------------------------------

amount equal to any repayments, interest, returns, profits, distributions,
income and similar amounts actually theretofore received in cash in respect of
any Investment made since the Original Closing Date pursuant to Section 7.02(o),
minus (E) the sum at the time of determination of (i) the aggregate amount of
Investments made since the Original Closing Date pursuant to Section 7.02(o),
(ii) the aggregate amount of Restricted Payments made since the Original Closing
Date pursuant to Section 7.06(i) and (iii) the aggregate amount of prepayments,
redemptions or repurchases made since the Original Closing Date pursuant to
Section 7.13(a)(v).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, with respect to Loans, an interest rate equal to (a) the
Base Rate plus (b) the Applicable Rate, if any, applicable to Base Rate Loans
plus (c) 2.0% per annum; provided that with respect to a Eurocurrency Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in
each case, to the fullest extent permitted by applicable Laws. Overdue interest,
fees and other amounts shall bear interest at 2.0% above the rate applicable to
Base Rate Loans that are Term Loans.

“Defaulting Lender” means, at any time, as determined by the Administrative
Agent, a Lender as to which the Administrative Agent has notified the Borrower
that (i) such Lender has failed for three or more Business Days to comply with
its obligations hereunder to make a Loan, make a payment to the L/C Issuer in
respect of such Lender’s Pro Rata Share of any L/C Obligations and/or make a
payment to the Swing Loan Lender in respect of a Swing Line Loan (each a
“funding obligation”), (ii) such Lender has notified the Administrative Agent,
or has stated publicly, that it will not comply with any such funding obligation
hereunder, or such Lender has defaulted on its funding obligations under any
other loan agreement, credit agreement or other similar agreement (absent a good
faith dispute), (iii) such Lender has, for three or more Business Days, failed
to confirm in writing to the Administrative Agent, in response to a written
request of the Administrative Agent, that it will comply with its funding
obligations hereunder, or (iv) a Lender Insolvency Event has occurred and is
continuing with respect to such Lender (provided that neither the reallocation
of funding obligations provided for in Section 2.17(a) as a result of a Lender’s
being a Defaulting Lender nor the performance by a Non-Defaulting Lender of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender). Any determination that a Lender is a
Defaulting Lender under clauses (i) through (iv) above will be made by the
Administrative Agent in its sole discretion acting in good faith. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.

 

-20-



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests or issuance by a Subsidiary of Equity Interests) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by Holdings of any of its Equity Interests to
another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date of the Term Loans at the
time such Equity Interest is first issued.

“Documentation Agent” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as Documentation Agent under the Original Credit Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
original stated life of such Loans and (y) the four years following the date of
incurrence thereof) payable generally to Lenders making such Loans, but
excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with the relevant Lenders and customary
consent fees paid generally to consenting Lenders.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

 

-21-



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign Laws,
judgments, orders, decrees, concessions, grants, franchises, agreements or
governmental restrictions relating to pollution, the protection of the
environment, natural resources, or, to the extent relating to exposure to
Hazardous Materials, human health or to the Release of or threatened Release of
any Hazardous Materials into the environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Investors” means the Bain Entities and the Management Stockholders.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

 

-22-



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Dow Jones Market screen
(or any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, or, if different, the date on
which quotations would customarily be provided by leading banks in the London
Interbank Market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period, or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or, if
different, the date on which quotations would customarily be provided by leading
banks in the London Interbank Market for deposits of amounts in the relevant
currency for delivery on the first day of such Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Citibank and with a term
equivalent to such Interest Period would be offered by Citibank’s London Branch
to major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period or, if different, the date on which quotations would
customarily be provided by leading banks in the London Interbank Market for
deposits of amounts in the relevant currency for delivery on the first day of
such Interest Period.

Notwithstanding the foregoing, the Eurocurrency Rate applicable to Term B-3
Loans shall be at least 1.50% per annum.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

 

-23-



--------------------------------------------------------------------------------

(ii) an amount equal to the amount of all non-cash expenses, charges or losses
to the extent deducted in arriving at such Consolidated Net Income (other than
an accrual or reserve for potential cash items in any future period),

(iii) an amount equal to any income or gain excluded from the calculation of
Consolidated Net Income by virtue of the definition thereof to the extent
realized in cash, and

(iv) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Borrower and the Restricted
Subsidiaries completed during such period); over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits, income or gains
included in arriving at such Consolidated Net Income and cash expenses, charges
and losses that are added back to Consolidated Net Income by virtue of the
definition thereof,

(ii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures made in cash and not
deducted from Excess Cash Flow in a prior period or accrued during such period
pursuant to Section 7.16, except to the extent that such Capital Expenditures
were financed with the proceeds of Indebtedness of the Borrower or the
Restricted Subsidiaries or Equity Interests of Holdings or Borrower,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower or the Restricted Subsidiaries (including any Term Loans and the
principal component of payments in respect of Capitalized Leases but excluding
(A) prepayments of Term Loans pursuant to Section 2.05(b) and (B) repayments of
Revolving Credit Loans, Swing Line Loans and prepayments of Term Loans pursuant
to Section 2.05(a)) made during such period (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder) except to the extent financed with the
proceeds of other Indebtedness of the Borrower or its Restricted Subsidiaries or
Equity Interests of Holdings or Borrower,

(iv) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and the Restricted
Subsidiaries during such period),

(v) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness,

 

-24-



--------------------------------------------------------------------------------

(vi) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Investments and acquisitions made in cash
during such period pursuant to Section 7.02 (other than Section 7.02(a)) to the
extent that such Investments and acquisitions were financed with internally
generated cash flow of the Borrower and the Restricted Subsidiaries,

(vii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(h) or (i) to the extent such Restricted Payments were financed with
internally generated cash flow of the Borrower and the Restricted Subsidiaries
during such period and are not made with unswept Excess Cash Flow from previous
periods,

(viii) the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness,

(x) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions or Capital Expenditures to be consummated or made
during the period of four consecutive fiscal quarters of the Borrower following
the end of such period, provided that to the extent the aggregate amount of
internally generated cash actually utilized to finance such Capital Expenditures
or Permitted Acquisitions during such period of four consecutive fiscal quarters
is less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,

(xi) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period, and

(xii) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not reflected in the computation of Consolidated Net Income.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) any Subsidiary that is prohibited by applicable Law from
guaranteeing the Obligations, (c) any Domestic Subsidiary that is a Subsidiary
of a Foreign Subsidiary and Aspen Solutions, Inc. and (d) any Crowell Subsidiary
under the circumstances described in Section 7.14.

 

-25-



--------------------------------------------------------------------------------

“Exclusion Event” means any event or events resulting in the exclusion of the
Borrower or any Restricted Subsidiary or any of the Treatment Facilities from
participation in any Medical Reimbursement Program.

“Existing Revolver Tranche” has the meaning provided in Section 2.16(b).

“Existing Revolving Credit Commitments” means the “Revolving Credit Commitments”
under the Original Credit Agreement as in effect immediately prior to the Second
Restatement Effective Date.

“Existing Revolving Credit Lender” means Lenders holding Existing Revolving
Credit Commitments under the Original Credit Agreement as in effect immediately
prior to the Second Restatement Effective Date.

“Existing Revolving Credit Loans” means “Revolving Credit Loans” outstanding
under the Original Credit Agreement as in effect immediately prior to the Second
Restatement Effective Date.

“Existing Term Lenders” means Lenders holding Existing Term Loans under the
Original Credit Agreement as in effect immediately prior to the Second
Restatement Effective Date.

“Existing Term Loans” means the Original Term Loans and the New Term Loans
outstanding under the Original Credit Agreement as in effect immediately prior
to the Second Restatement Effective Date.

“Existing Term Loan Tranche” has the meaning provided in Section 2.16(a).

“Extended Maturity Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Extended Maturity Revolving Credit Loans of the same Type and, in
the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Extended Maturity Revolving Credit Lenders pursuant to
Section 2.01(b).

“Extended Maturity Revolving Credit Commitment” means, as to each Extended
Maturity Revolving Credit Lender, its obligation to (a) make Extended Maturity
Revolving Credit Loans to the Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01(b) to
the Second Amendment Agreement under the caption “Extended Maturity Revolving
Credit Commitment” or in the Assignment and Assumption or Incremental Amendment,
as applicable, pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement, including pursuant to a Revolving Commitment Increase.

 

-26-



--------------------------------------------------------------------------------

“Extended Maturity Revolving Credit Exposure” means, as to each Extended
Maturity Revolving Credit Lender, the sum of the outstanding principal amount of
such Extended Maturity Revolving Credit Lender’s Extended Maturity Revolving
Credit Loans and its Pro Rata Share of the L/C Obligations and the Swing Line
Obligations at such time.

“Extended Maturity Revolving Credit Facility” means, at any time, the aggregate
amount of the Extended Maturity Revolving Credit Lenders’ Extended Maturity
Revolving Credit Commitments at such time.

“Extended Maturity Revolving Credit Lender” means, at any time, any Lender that
has an Extended Maturity Revolving Credit Commitment at such time.

“Extended Maturity Revolving Credit Loan” has the meaning specified in
Section 2.01(b).

“Extended Revolving Credit Commitments” has the meaning provided in
Section 2.16(b).

“Extended Term Commitments” means one or more commitments hereunder to convert
Term Loans under an Existing Term Loan Tranche to Extended Term Loans of a given
Extension Series pursuant to an Extension Amendment.

“Extended Term Loans” has the meaning provided in Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning provided in Section 2.16(c).

“Extending Term Lender” has the meaning provided in Section 2.16(c).

“Extension” means any establishment of Extended Term Commitments and Extended
Term Loans or Extended Revolving Credit Commitments pursuant to Section 2.16 and
the applicable Extension Amendment.

“Extension Amendment” has the meaning provided in Section 2.16(e).

“Extension Election” has the meaning provided in Section 2.16(c).

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means the Term B-2 Loans, the Term B-3 Loans, the Original Maturity
Revolving Credit Facility, the Extended Maturity Revolving Credit Facility, the
Swing Line Sublimit or the Letter of Credit Sublimit, a given Refinancing Series
of Refinancing Term Loans, a given Extension Series of Extended Term Loans, or a
given Extension Series of Extended Revolving Credit Commitments or the New
Revolving Credit Commitments, as the context may require.

 

-27-



--------------------------------------------------------------------------------

“FATCA” has the meaning specified in Section 3.01(a).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank on such
day on such transactions as determined by the Administrative Agent.

“First Lien Intercreditor Agreement” means a first lien intercreditor agreement
between the Administrative Agent and one or more Senior Representatives
representing holders of each series of New Senior Secured Notes that are secured
by a Lien on the Collateral on a pari passu basis with the Lien securing the
Obligations, substantially in the form of Exhibit C to the Second Amendment
Agreement, with such changes made prior to such intercreditor agreement’s
effectiveness that are reasonably satisfactory to the Administrative Agent and
are not materially adverse to the Lenders, as such agreement may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Lender” has the meaning specified in Section 3.01(d).

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such

 

-28-



--------------------------------------------------------------------------------

Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including
Indebtedness in respect of the Loans.

“funding obligation” has the meaning assigned to such term in the definition of
“Defaulting Lender.”

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Original Closing Date in GAAP or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then (i) such provision shall be interpreted
on the basis of GAAP as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith and (ii) upon the Administrative
Agent’s request, the Borrower shall provide to the Administrative Agent and the
Lenders a written reconciliation in form and substance reasonably satisfactory
to the Administrative Agent, between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term

 

-29-



--------------------------------------------------------------------------------

“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Original Closing Date or entered into in connection
with any acquisition or disposition of assets permitted under this Agreement
(other than such obligations with respect to Indebtedness). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guarantors” means the Required Guarantors and any Additional Guarantors.

“Guaranty” means, collectively, (a) the Guaranty made by Holdings and the
Subsidiary Guarantors that are Guarantors in favor of the Administrative Agent
on behalf of the Secured Parties, substantially in the form of Exhibit F to the
Original Credit Agreement as in effect immediately prior to the Second
Restatement Effective Date and (b) each other guaranty and guaranty supplement
delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all other substances, wastes, pollutants, contaminants, chemicals,
materials, constituents, including petroleum or petroleum distillates, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes of any nature and in any form regulated pursuant
to, or which can give rise to liability under, any Environmental Law.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement, in its capacity as a party
thereto.

“HHS” means the United States Department of Health and Human Services and any
successor thereof.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. 104-191, Aug. 21, 1996, 110 Stat. 1936.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Holdings Loan Agreement” means the Term Loan Agreement relating to the Holdings
Loans, by and among Holdings, as Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the lenders from time to time party thereto.

“Holdings Loan Documents” means the Holdings Loan Agreement and all “Loan
Documents” under the Holdings Loan Agreement.

 

-30-



--------------------------------------------------------------------------------

“Holdings Loans” means $105,000,000 in aggregate principal amount of loans made
to Holdings under the Holdings Loan Documents.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Incremental Amendment” has the meaning specified in Section 2.14(a).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation or purchase price adjustment
until such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP, for purposes of Section 7.03 only, as in effect on the
Original Closing Date);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such

 

-31-



--------------------------------------------------------------------------------

Indebtedness would be included in the calculation of Consolidated Total Debt.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
J to the Original Credit Agreement as in effect immediately prior to the Second
Restatement Effective Date.

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Second Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.

“Interest Coverage Ratio” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, as of the end of any fiscal quarter of the
Borrower for the Test Period ending on such date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense.

“Interest Payment Date” means, (a) as to any Loan of any Class other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
applicable Maturity Date of the Facility under which such Loan was made;
provided that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan of any Class (including a Swing Line Loan), the last Business Day
of each March, June, September and December and the applicable Maturity Date of
the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent available to each Lender of such
Eurocurrency Rate Loan, nine or twelve months, as selected by the Borrower in
its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

 

-32-



--------------------------------------------------------------------------------

(c) no Interest Period shall extend beyond the applicable Maturity Date of the
Class of Loans of which the Eurocurrency Rate Loan is a part;

(d) unless the Administrative Agent shall otherwise agree, that prior to the
earlier of (i) the initial syndication of the Original Term Loans and Revolving
Credit Loans and (ii) the 31st day after the Original Closing Date, the Borrower
shall only be permitted to request Interest Periods of seven days with respect
to the Original Term Loans and Revolving Credit Loans;

(e) unless the Administrative Agent shall otherwise agree, that prior to the
earlier of (i) the initial syndication of the New Term Loans and (ii) the 31st
day after the Restatement Effective Date, the Borrower shall only be permitted
to request Interest Periods of seven days with respect to the Term Loans; and

(f) unless shorter or longer Interest Periods are otherwise agreed by the
Administrative Agent, the Borrower shall only be permitted to request Interest
Periods of seven days with respect to the New Term Loans until the Interest
Period with respect to the New Term Loans ends on the same day as the Interest
Period with respect to the Original Term Loans, as contemplated by
Section 2.02(g).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IP Rights” has the meaning specified in Section 5.15.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a Joinder Agreement, substantially in the form set
forth on Exhibit L to the Original Credit Agreement as in effect immediately
prior to the Second Restatement Effective Date.

“Joint Venture” means any Person that the Borrower owns an equity interest in
that is not a Subsidiary.

“Junior Financing” has the meaning specified in Section 7.13.

 

-33-



--------------------------------------------------------------------------------

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Knowledge” means the actual or constructive knowledge of a Responsible Officer.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment or
New Revolving Credit Commitment, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Citibank and any other Lender that becomes an L/C Issuer in
accordance with Section 2.03(k) or 10.07(j), in each case, in its capacity as an
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes (i) any New Term Lender, an L/C
Issuer and the Swing Line Lender, (ii) each Person that shall become a party
hereto pursuant to a Refinancing Amendment, (iii) each New Revolving Commitment
Lender and (iv) each of their respective successors and assigns as permitted
hereunder, each of which is referred to herein as a “Lender”.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its

 

-34-



--------------------------------------------------------------------------------

inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (ii) such Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date for the Extended Maturity Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $20,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents and (v) each Letter of Credit
Application, and (vi) on and after the execution and delivery thereof, any
Intercreditor Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Management Stockholders” means the members of management of the Borrower or its
Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

-35-



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Subsidiaries, taken as a whole, (b) a material adverse
effect on the ability of the Borrower or the Loan Parties (taken as a whole) to
perform their respective payment obligations under any Loan Document to which
the Borrower or any of the Loan Parties is a party or (c) a material adverse
effect on the rights and remedies of the Lenders under any Loan Document.

“Maturity Date” means (a) with respect to the Extended Maturity Revolving Credit
Facility, August 16, 2015, (b) with respect to the Term B-2 Loans, November 16,
2015 and (c) with respect to the Term B-3 Loans, November 16, 2015.

“Maximum Rate” has the meaning specified in Section 10.10.

“Medicaid” means that certain means-tested entitlement program under Title XIX
of the Social Security Act, which provides federal grants to states for medical
assistance based on specific eligibility criteria, as set forth at Section 1396,
et seq. of Title 42 of the United States Code and any statute succeeding
thereto.

“Medicaid Provider Agreement” means an agreement entered into between a state
agency or other such entity administering the Medicaid program and a health care
provider or supplier under which the health care provider or supplier agrees to
provide items and services for Medicaid patients in accordance with the terms of
the agreement and Medicaid Regulations.

“Medicaid Regulations” means, collectively, (a) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting the
medical assistance program established by Title XIX of the Social Security Act
and any statutes succeeding thereto; (b) all applicable provisions of all
federal rules, regulations, manuals and orders of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in clause
(a) above and all federal administrative, reimbursement and other guidelines of
all Governmental Authorities having the force of law promulgated pursuant to or
in connection with the statutes described in clause (a) above; (c) all state
statutes for medical assistance enacted in connection with the statutes and
provisions described in clauses (a) and (b) above; and (d) all applicable
provisions of all rules, regulations, manuals and orders of all Governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (c) above and all state administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of Law promulgated
pursuant to or in connection with the statutes described in clause (b) above, in
each case as may be amended, supplemented or otherwise modified from time to
time.

“Medical Reimbursement Programs” means a collective reference to the Medicare,
Medicaid and TRICARE programs and any other health care program operated by or
financed in whole or in part by any foreign or domestic federal, state or local
government and any other non-government funded third party payor programs.

“Medicare” means that government-sponsored entitlement program under Title XVIII
of the Social Security Act, which provides for a health insurance system for
eligible elderly and disabled individuals, as set forth at Section 1395, et seq.
of Title 42 of the United States Code and any statute succeeding thereto.

 

-36-



--------------------------------------------------------------------------------

“Medicare Provider Agreement” means an agreement entered into between CMS or
other such entity administering the Medicare program on behalf of CMS, and a
health care provider or supplier under which the health care provider or
supplier agrees to provide items and services for Medicare patients in
accordance with the terms of the agreement and Medicare Regulations.

“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including CMS, the OIG, HHS, or any Person
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing having the force of Law, as each may be
amended, supplemented or otherwise modified from time to time.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages or any other document, creating and evidencing a Lien on the Mortgaged
Properties made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties substantially in the form
of Exhibit H to the Original Credit Agreement as in effect immediately prior to
the Second Restatement Effective Date (with such changes as may be customary to
account for local Law matters), and any other mortgages executed and delivered
pursuant to Section 6.11.

“Mortgage Amendment” has the meaning specified in Section 4.01B(a)(iv)(A).

“Mortgage Policies” has the meaning specified in Section 4.01A(j).

“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of “Collateral and Guarantee Requirement.”

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by Holdings, the Borrower or
any Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the

 

-37-



--------------------------------------------------------------------------------

account of Holdings, the Borrower or any Restricted Subsidiary) over (ii) the
sum of (A) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness that is secured by the asset subject to such
Disposition or Casualty Event and that is required to be repaid (and is timely
repaid) in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket expenses
(including attorneys’ fees, investment banking fees, Survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by Holdings, the Borrower
or such Restricted Subsidiary in connection with such Disposition or Casualty
Event, (C) taxes paid or reasonably estimated to be actually payable in
connection therewith, and (D) any reserve for adjustment in respect of (x) the
sale price of such asset or assets established in accordance with GAAP and
(y) any liabilities associated with such asset or assets and retained by
Holdings, the Borrower or any Restricted Subsidiary after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction and it being
understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents
(i) received upon the Disposition of any non-cash consideration received by
Holdings, the Borrower or any Restricted Subsidiary in any such Disposition and
(ii) upon the reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in clause (D) of the
preceding sentence or, if such liabilities have not been satisfied in cash and
such reserve is not reversed within three hundred and sixty-five (365) days
after such Disposition or Casualty Event, the amount of such reserve; provided
that (x) no net cash proceeds calculated in accordance with the foregoing
realized in a single transaction or series of related transactions shall
constitute Net Cash Proceeds unless such net cash proceeds shall exceed
$2,000,000 and (y) no such net cash proceeds shall constitute Net Cash Proceeds
under this clause (a) in any fiscal year until the aggregate amount of all such
net cash proceeds in such fiscal year shall exceed $5,000,000 (and thereafter
only net cash proceeds in excess of such amount shall constitute Net Cash
Proceeds under this clause (a));

(b) with respect to the incurrence or issuance of any Indebtedness by Holdings,
the Borrower or any Restricted Subsidiary or any Permitted Equity Issuances, the
excess, if any, of (i) the sum of the cash received in connection with such
incurrence or issuance over (ii) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by Holdings, the Borrower or such Restricted
Subsidiary in connection with such incurrence or issuance.

“New Intermediate Holdings” has the meaning specified in Section 7.04(h).

“New Revolving Amount” has the meaning specified in Section 2.16(d)(i).

“New Revolving Commitment Lenders” has the meaning specified in
Section 2.16(d)(i).

 

-38-



--------------------------------------------------------------------------------

“New Revolving Credit Commitment” has the meaning specified in
Section 2.16(d)(i).

“New Senior Secured Notes” means any secured notes of the Borrower issued on or
following the Second Restatement Effective Date, and the Indebtedness
represented thereby; provided that (a) the stated maturity date is no earlier
than the date that is the Latest Maturity Date of any Loan outstanding at the
time such Indebtedness is incurred, (b) the terms of such notes do not provide
for any scheduled amortization, repayment of principal, mandatory redemption,
redemption or repayment at the option of the holder thereof or sinking fund
obligations prior to the date that is the Latest Maturity Date of any Loan
outstanding at the time such Indebtedness is incurred (other than customary
offers to repurchase upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default), (c) there shall be no
financial maintenance covenants contained therein; (d) such Indebtedness is not
Guaranteed by any person other than a Loan Party, (e) the Borrower prepays Loans
with the Net Cash Proceeds therefrom in compliance with Section 2.05(b)(iv),
(g) the Borrower shall be the issuer in respect thereof, (h) the obligations in
respect thereof shall not be secured by any Lien on any asset of the Borrower or
any Subsidiary, other than any asset constituting Collateral, and (i) (A) all
security therefor shall be granted pursuant to documentation that satisfies the
definition of “New Senior Secured Notes Collateral Documents” hereof, and
(B) (I) in the case of issuances of New Senior Secured Notes that are secured by
a Lien on the Collateral on a pari passu basis with the Lien securing the
Obligations, the secured parties thereunder, or a trustee or collateral agent on
their behalf, shall have become a party to the First Lien Intercreditor
Agreement and the First Lien Intercreditor Agreement permits the incurrence of
such New Senior Secured Notes and (II) in the case of issuances of New Senior
Secured Notes that are secured by a Lien on the Collateral ranking junior to the
Lien securing the Obligations, the secured parties thereunder, or a trustee or
collateral agent on their behalf, shall have become a party to the Second Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement permits the
incurrence of such New Senior Secured Notes. New Senior Secured Notes will
include any Registered Equivalent Notes issued in exchange therefor.

“New Senior Secured Notes Collateral Documents” means, collectively, any
security agreement, mortgage, pledge agreement or other similar agreement and
each of the other agreements, instruments or documents that creates or purports
to create a Lien on the Collateral or a Guarantee in favor of the trustee or
collateral agent for holders of the New Senior Secured Notes for the benefit of
the secured parties thereunder; provided that the terms are no more restrictive
to the Loan Parties (and beneficial to the secured parties thereunder) than the
terms of the Collateral Documents.

“New Senior Secured Notes Indenture” means any indenture pursuant to which New
Senior Secured Notes are issued, as the same may be amended, restated,
supplemented, substituted, replaced, refinanced or otherwise modified from time
to time.

“New Term Borrowing” means a borrowing consisting of simultaneous New Term Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the New Term Lenders pursuant to
Section 2.01(a)(ii).

 

-39-



--------------------------------------------------------------------------------

“New Term Commitment” means, as to each New Term Lender, its obligation to make
a New Term Loan to the Borrower pursuant to Section 2.01(a)(ii) in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01(a)(ii) of the Original Credit Agreement as in effect immediately
prior to the Second Restatement Effective Date under the caption “New Term
Commitment” or in the Assignment and Assumption pursuant to which such New Term
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The initial aggregate
amount of the New Term Commitments was $175,500,000.

“New Term Lender” means each Person that has agreed to provide a New Term
Commitment pursuant to a New Term Lender Addendum.

“New Term Lender Addendum” means a Lender Addendum, substantially in the form of
Exhibit M to the Original Credit Agreement as in effect immediately prior to the
Second Restatement Effective Date signed by the Borrower, a New Term Lender and
the Administrative Agent.

“New Term Loans” means a Loan made pursuant to Section 2.01(a)(ii).

“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA”.

“Non-Consenting Lenders” has the meaning specified in Section 3.07(d).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit
(including obligations to provide Cash Collateral), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or Subsidiary of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding, (y) obligations of any Loan Party and its Subsidiaries
arising under any Secured Hedge Agreement and (z) Cash Management Obligations.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and of their Subsidiaries to the extent they
have obligations

 

-40-



--------------------------------------------------------------------------------

under the Loan Documents) include (a) the obligation (including guarantee
obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party or its Subsidiaries under any Loan
Document and (b) the obligation of any Loan Party or any of its Subsidiaries to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party or
such Subsidiary.

“OIG” means the Office of Inspector General of HHS and any successor thereof.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means February 6, 2006.

“Original Closing Date Audited Financial Statements” means (a) the audited
consolidated balance sheets of Borrower and its Subsidiaries as of each of
September 30, 2005, December 31, 2004, 2003 and 2002, and the related audited
consolidated statements of income, stockholders’ equity and cash flows for
Borrower and its Subsidiaries for the nine months ended September 30, 2005 and
the fiscal years ended December 31, 2004, 2003 and 2002, respectively, and
(b) the audited consolidated balance sheets of Sierra Tucson Inc. and its
Subsidiaries as of each of December 31, 2004, 2003 and 2002, and the related
audited consolidated statements of income, stockholders’ equity and cash flows
for Sierra Tucson Inc. and its Subsidiaries for the fiscal years ended
December 31, 2004 and 2003 and for the nine months and six day period ended
December 31, 2002, respectively.

“Original Closing Date Debt Prepayment” means the prepayment by the Borrower on
the Original Closing Date of any Indebtedness outstanding under the Original
Closing Date Existing Credit Agreement or under the 14% Senior Subordinated
Notes due June 19, 2010 issued by CRC Health Corporation.

“Original Closing Date Equity Contributions” means, collectively, (a) the
contribution by the Equity Investors of an aggregate amount of cash of not less
than $290,000,000 to Holdings or one or more direct or indirect holding company
parents of Holdings, and (b) the further contribution to the Borrower of any
portion of such cash contribution proceeds not directly received by the Borrower
or used by Holdings to pay Original Closing Date Transaction Expenses, Original
Closing Date Merger Consideration or Original Closing Date Debt Prepayment.

“Original Closing Date Existing Credit Agreement” means the Credit Agreement
dated as of May 11, 2005, among CRC Health Corporation, the other credit parties
thereto,

 

-41-



--------------------------------------------------------------------------------

the lenders party thereto, BNP Paribas, as Sole Lead Arranger and Administrative
Agent, Madison Capital Funding LLC, as Syndication Agent, and General Electric
Capital Corporation, as Documentation Agent.

“Original Closing Date Material Adverse Change” means any change or effect that
either individually or in the aggregate together with all other adverse changes
or effects, is, or is reasonably likely to be, materially adverse to the
business, financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole, other than any change or effect that results or
arises from (i) changes in (x) general economic or political conditions
(including acts of war, declared or undeclared, armed hostilities and
terrorism), financial, securities or capital market conditions (including
prevailing interest rates), (y) the industry in which the Borrower operates that
do not materially disproportionately affect the Borrower and its Subsidiaries,
taken as a whole, compared to other companies in the industry or (z) laws,
regulations or accounting standards, principles or interpretations, except in
the case of clauses (y) and (z), to the extent the changes arise from or result
from changes in laws or regulations affecting the industry in which the Borrower
operates, and except in the case of clause (x), to the extent that any act of
war or terrorism has a disproportionately negative effect on the Borrower and
its Subsidiaries taken as a whole compared to other companies in the industry in
which the Borrower operates or (ii) the announcement of the Original Closing
Date Merger Agreement or the performance of the obligations thereunder.

“Original Closing Date Merger Agreement” means the Agreement and Plan of Merger
dated as of October 8, 2005, among Borrower, CRCA Holdings, Inc. and CRCA Merger
Corporation.

“Original Closing Date Merger Consideration” means the total funds required to
consummate the Original Closing Date Transaction.

“Original Closing Date Pro Forma Balance Sheet” has the meaning specified in
Section 5.05(a)(ii).

“Original Closing Date Pro Forma Financial Statements” has the meaning specified
in Section 5.05(a)(ii).

“Original Closing Date Transaction” means, collectively, (a) the Original
Closing Date Equity Contributions, (b) the Original Closing Date Merger, (c) the
issuance of the Senior Subordinated Notes, (d) the funding of the Original Term
Loans and up to $7,500,000 of Revolving Credit Loans on the Original Closing
Date, (e) the consummation of any other transactions in connection with the
foregoing, (f) the Original Closing Date Debt Prepayment, and (g) the payment of
the fees and expenses incurred in connection with any of the foregoing.

“Original Closing Date Transaction Expenses” means any fees or expenses incurred
or paid by Holdings, the Borrower or any Restricted Subsidiary in connection
with the Original Close Date Transaction, including any costs or expenses
incurred by the Borrower or a Restricted Subsidiary pursuant to or with respect
to any management equity plan or stock option plan or any other management or
employee benefit plan or any stock subscription or shareholder agreement, the
Original Credit Agreement and the other Loan Documents and the transactions
contemplated thereby.

 

-42-



--------------------------------------------------------------------------------

“Original Closing Date Unaudited Financial Statements” has the meaning specified
in Section 4.01A(f).

“Original Credit Agreement” has the meaning specified in the preliminary
statements to this Agreement.

“Original Lenders” has the meaning specified in the preliminary statements
hereto.

“Original Maturity Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Original Maturity Revolving Credit Loans of the same Type and, in
the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Original Maturity Revolving Credit Lenders pursuant to
Section 2.01(b).

“Original Maturity Revolving Credit Commitment” means, as to each Original
Maturity Revolving Credit Lender, its obligation to (a) make Original Maturity
Revolving Credit Loans to the Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01(b) to
the Second Amendment Agreement under the caption “Existing Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement, including pursuant to a Revolving
Commitment Increase.

“Original Maturity Revolving Credit Exposure” means, as to each Original
Maturity Revolving Credit Lender, the sum of the outstanding principal amount of
such Original Maturity Revolving Credit Lender’s Original Maturity Revolving
Credit Loans and its Pro Rata Share of the L/C Obligations and the Swing Line
Obligations at such time.

“Original Maturity Revolving Credit Facility” means, at any time, the aggregate
amount of the Original Maturity Revolving Credit Lenders’ Original Maturity
Revolving Credit Commitments at such time.

“Original Maturity Revolving Credit Lender” means, at any time, any Lender that
has an Original Maturity Revolving Credit Commitment at such time.

“Original Maturity Revolving Credit Loan” has the meaning specified in
Section 2.01(b).

“Original Subsidiary Guarantor” means any “Guarantor” under the Original Credit
Agreement as in effect immediately prior to the Second Restatement Effective
Date.

“Original Term Commitment” means, as to each Original Term Lender, its
obligation to make an Original Term Loan to the Borrower pursuant to
Section 2.01(a)(i) of the

 

-43-



--------------------------------------------------------------------------------

Original Credit Agreement in an aggregate amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01 to the Original Credit
Agreement as in effect immediately prior to the Second Restatement Effective
Date under the caption “Term Commitment” or in the Assignment and Assumption
pursuant to which such Original Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
the Original Credit Agreement. The initial aggregate amount of the Original Term
Commitments was $245,000,000.

“Original Term Lender” means, at any time, any Lender that has an Original Term
Commitment or an Original Term Loan at such time.

“Original Term Loans” means a Loan made pursuant to Section 2.01(a) of the
Original Credit Agreement.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the amount thereof after giving effect
to any borrowings and prepayments or repayments of Term Loans, Revolving Credit
Loans (including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the amount thereof on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes thereto
as of such date, including as a result of any reimbursements of outstanding
unpaid drawings under any Letters of Credit (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, the Federal Funds Rate.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning specified in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

“Perfection Certificate” means a certificate in the form of Exhibit K-1 to the
Original Credit Agreement as in effect immediately prior to the Second
Restatement Effective Date or any other form approved by the Collateral Agent,
as the same shall be supplemented from time to time by a Perfection Certificate
Supplement or otherwise.

 

-44-



--------------------------------------------------------------------------------

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit K-2 to the Original Credit Agreement as in effect immediately prior
to the Second Restatement Effective Date or any other form approved by the
Collateral Agent.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Capital Expenditure Amount” has the meaning specified in
Section 7.16(b).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings (including contributions to the capital of Holdings) to
the extent permitted hereunder.

“Permitted Holdco Debt” means any unsecured Indebtedness of Holdings that (A) is
not subject to any Guarantee by the Borrower or any Restricted Subsidiary,
(B) will not mature prior to the date that is ninety-one (91) days after
February 6, 2013; provided that any incurrence of Permitted Holdco Debt after
the Second Restatement Effective Date shall not mature prior to the date that is
ninety-one (91) days after the Latest Maturity Date of any Loan outstanding at
the time of incurrence of such Indebtedness, (C) has no scheduled amortization
of principal prior to the date that is ninety-one (91) days after February 6,
2013; provided that any incurrence of Permitted Holdco Debt after the Second
Restatement Effective Date shall not have scheduled amortization of principal
prior to the date that is ninety-one (91) days after the Latest Maturity Date of
any Loan outstanding at the time of incurrence of such Indebtedness, (D) does
not permit any payments in cash of interest or other amounts in respect of the
principal thereof for at least four (4) years from the date of issuance or
incurrence thereof (other than optional redemption provisions customary for
senior discount notes), and (E) has mandatory prepayment, repurchase or
redemption, covenant, default and remedy provisions customary for senior
discount notes of an issuer that is the parent of a borrower under senior
secured credit facilities, and in any event, with respect to covenant, default
and remedy provisions, no more restrictive than those set forth in the Senior
Subordinated Notes Indenture taken as a whole (other than provisions customary
for senior discount notes of a holding company) (it being understood that the
Holdings Loans, pursuant to the Holdings Loan Documents in effect on the Second
Restatement Effective Date, together with any Permitted Refinancing thereof that
is otherwise satisfied by the requirements of this definition, satisfy all such
criteria, notwithstanding any mandatory prepayment obligations under
Section 2.04(c) of the Holdings Loan Agreement or any mandatory prepayment
obligation in the documentation for any Permitted Refinancing thereof which is
substantially similar to the mandatory prepayment obligations under
Section 2.04(c) of the Holdings Loan Agreement).

“Permitted Holders” means the Equity Investors other than the Management
Stockholders to the extent that the amount of the outstanding voting stock of
Holdings owned beneficially or of record by such Management Stockholders in the
aggregate at any time exceeds ten percent (10%) of the total amount of the
outstanding voting stock of Holdings at such time.

 

-45-



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon
(including tender premiums) plus other reasonable amount paid, and fees and
expenses (including upfront fees and original issue discount) reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended (except
by virtue of amortization or prepayment of such Indebtedness prior to the time
of incurrence of such Permitted Refinancing), (c) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing, (d) if such Indebtedness being modified, refinanced,
refunded, renewed or extended is Indebtedness permitted pursuant to
Section 7.03(b), 7.03(t) or 7.13 or is otherwise Junior Financing, (i) to the
extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (ii) Indebtedness of a
Subsidiary that is not a Guarantor shall not refinance Indebtedness of the
Borrower or a Guarantor, (iii) Indebtedness of the Borrower or a Restricted
Subsidiary shall not refinance Indebtedness of an Unrestricted Subsidiary,
(iv) the terms and conditions (including, if applicable, as to collateral but
excluding as to subordination, interest rate and redemption premium) of any such
modified, refinanced, refunded, renewed or extended Indebtedness, taken as a
whole, are not materially less favorable to the Loan Parties or the Lenders than
the terms and conditions of the Indebtedness being modified, refinanced,
refunded, renewed or extended; provided that a Responsible Officer shall deliver
a certificate to the Administrative Agent at least five Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
and (v) such modification, refinancing, refunding, renewal or extension is
incurred by the Person who is the obligor of the Indebtedness being modified,
refinanced, refunded, renewed or extended, (e) in the case of any Permitted
Refinancing in respect of the Indebtedness under any New Senior Secured Notes,
such Permitted Refinancing complies with the requirements set forth in the
proviso to the definition of “New Senior Secured Notes” (other than clause
(e) thereof) and (f) in the case of a “Permitted Refinancing” of Permitted
Unsecured Debt, such Indebtedness meets the requirements of the definition of
“Permitted Unsecured Debt” (other than clause (vi) thereof).

“Permitted Unsecured Debt” means unsecured Indebtedness incurred by the Borrower
in the form of term loans or one or more series of senior unsecured notes;
provided that (i) such Indebtedness does not mature prior to the date that is
ninety-one (91) days after the

 

-46-



--------------------------------------------------------------------------------

Latest Maturity Date of any Loan outstanding at the time such Indebtedness is
incurred, (ii) the terms of such loans or notes do not provide for any scheduled
amortization, repayment of principal, mandatory redemption, redemption or
repayment at the option of the holder thereof or sinking fund obligations prior
to the date that is ninety-one (91) days after the Latest Maturity Date of any
Loan outstanding at the time such Indebtedness is incurred (other than customary
offers to repurchase upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default), (iii) such
Indebtedness is not guaranteed by any Subsidiaries other than the Subsidiary
Guarantors, (iv) such Indebtedness is not secured by any Lien on any property or
assets of the Borrower or any Subsidiary, (v) there shall be no financial
maintenance covenants contained therein, (vi) the Borrower prepays Loans with
the Net Cash Proceeds therefrom in compliance with Section 2.05(b)(iv) and
(vii) the Borrower shall be the issuer in respect thereof. Permitted Unsecured
Debt will include any Registered Equivalent Notes issued in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
any acquisition consummated prior to the Original Closing Date, the period
beginning on the date such Permitted Acquisition or such other acquisition
consummated prior to the Original Closing Date is consummated and ending on the
last day of the fourth full consecutive fiscal quarter immediately following the
date on which such Permitted Acquisition or such other acquisition consummated
prior to the Original Closing Date is consummated.

“Potential Defaulting Lender” means, at any time, a Lender (i) as to which the
Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of such Lender or any financial institution affiliate of
such Lender, (ii) as to which the Administrative Agent, the L/C Issuer or the
Swing Loan Lender has in good faith determined and notified the Borrower and (in
the case of the L/C Issuer or the Swing Line Lender) the Administrative Agent
that such Lender or its Parent Company thereof has notified the Administrative
Agent, or has stated publicly, that it will not comply with its funding
obligations under any other loan agreement or credit agreement or other
similar/other financing agreement or (iii) that has, or whose Parent Company
has, a non-investment grade rating from Moody’s or S&P or another nationally
recognized rating agency. Any determination that a Lender is a Potential
Defaulting Lender under any of clauses (i) through (iii) above will be made by
the Administrative Agent or, in the case of clause (ii), the L/C Issuer or the
Swing Loan Lender, as the case may be, in its sole discretion acting in good
faith. The Administrative Agent will promptly send to all parties hereto a copy
of any notice to the Borrower provided for in this definition.

 

-47-



--------------------------------------------------------------------------------

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of the Borrower, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected by
the Borrower in good faith to be achievable in the Post-Acquisition Period as a
result of (a) actions taken during such Post-Acquisition Period for the purposes
of realizing reasonably identifiable and factually supportable cost savings net
of (b) any additional costs incurred during such Post-Acquisition Period, in
each case in connection with the combination of the operations of such Acquired
Entity or Business with the operations of the Borrower and the Restricted
Subsidiaries; provided that it may be assumed, for purposes of projecting such
pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, that such cost savings (including any actually
realized cost savings) permitted by this sentence will be realizable during the
entirety of such Test Period, or such additional costs, as applicable, will be
incurred during the entirety of such Test Period; provided further that any such
pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made (such Pro Forma
Adjustment as specified in a certificate executed by a Responsible Officer and
delivered to the Administrative Agent for distribution to the Lenders) and
(B) all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such test or covenant: (a) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Specified Transaction, (i) in the case of a Disposition of all or
substantially all Equity Interests in or assets of any Subsidiary of the
Borrower or any division, business unit, line of business or facility used for
operations of the Borrower or any of its Subsidiaries, shall be excluded, and
(ii) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction,” shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by the Borrower or
any of the Restricted Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (i)(x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Borrower and the Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of Pro Forma Adjustment.

 

-48-



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Projects” means construction, improvement or expansion of a substance abuse,
addiction disease or behavioral disorder treatment facility that constitutes a
facility substantially separate and distinct from any other facility of the
Borrower and its Restricted Subsidiaries that exists at the Original Closing
Date.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

“Quarterly Amortization Amount” has the meaning specified in Section 2.07(a).

“Refinanced Term Loans” has the meaning specified in Section 10.01.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender, and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans incurred pursuant thereto, in accordance with Section 2.15.

“Refinancing Series” shall mean all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Effective Yield
and amortization schedule.

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.

“Refinancing Term Lenders” means, at any time, any Lender that has a Refinancing
Term Commitment of a given Refinancing Series or a Refinancing Term Loan of a
given Refinancing Series at such time.

 

-49-



--------------------------------------------------------------------------------

“Refinancing Term Loans” means one or more term loans hereunder that result from
a Refinancing Amendment.

“Register” has the meaning specified in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar for dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating in, into, onto or through the
environment.

“Replacement Term Loans” has the meaning specified in Section 10.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Repricing Transaction” means (1) any prepayment of the Term B-3 Loans with the
proceeds of, or any conversion of Term B-3 Loans into, any new or replacement
tranche of Indebtedness of the Borrower or any of the Restricted Subsidiaries
(including, without limitation, any new or additional term loans under this
Agreement (including Refinancing Term Loans), but excluding any New Senior
Secured Notes or Permitted Unsecured Debt in the form of senior unsecured notes)
that is broadly marketed or syndicated to banks and other institutional
investors in financings similar to the facilities provided for in this Agreement
and is incurred for the primary purpose of prepaying or replacing the Term B-3
Loans with Indebtedness having an “effective” yield for the respective Type of
such Indebtedness that is less than the “effective” yield for Term B-3 Loans of
the respective Type (with the comparative determinations to be made in the
reasonable judgment of the Administrative Agent consistent with generally
accepted financial practices, after giving effect to, among other factors,
margin, upfront or similar fees or “original issue discount” (with any such
upfront fees or “original issue discount” being equated to interest rate
assuming a 4-year life to maturity), in each case, shared with all lenders or
holders of such Indebtedness or Term B-3 Loans, as the case may be, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
of such Indebtedness or Term B-3 Loans, as the case may be, and without taking
into account any fluctuations in the Eurocurrency Rate (or comparable rate) or
(2) any amendment to the Term B-3 Loans the primary purpose of which is to
reduce the Applicable Rate for Term B-3 Loans. Any such determination by the
Administrative Agent as contemplated by preceding clauses (1) and (2) shall be
conclusive and binding on all Lenders holding Term B-3 Loans absent manifest
error.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

-50-



--------------------------------------------------------------------------------

“Required Guarantors” means Holdings and each Restricted Subsidiary that is a
Domestic Subsidiary and not an Excluded Subsidiary.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments, as such aggregate Term Commitments and aggregate
Revolving Credit Commitments may be increased pursuant to Incremental Term Loans
or Revolving Commitment Increases; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the
Original Closing Date, the Restatement Effective Date, the Second Restatement
Effective Date or the Third Restatement Effective Date, any secretary or
assistant secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restatement Effective Date” means November 17, 2006.

“Restatement Effective Date Audited Financial Statements” means (a) the audited
consolidated balance sheets of the Borrower and its Subsidiaries as of each of
December 31, 2005, 2004 and 2003, and the related audited consolidated
statements of income, stockholders’ equity and cash flows for the Borrower and
its Subsidiaries for the fiscal years ended December 31, 2005, 2004 and 2003,
respectively; and (b) the audited consolidated balance sheets of Aspen and its
Subsidiaries as of each of December 31, 2005, 2004, and 2003, and the related
audited consolidated statements of income and cash flows for Aspen and its
Subsidiaries for the fiscal years ended December 31, 2005, 2004, 2003,
respectively.

“Restatement Effective Date Material Adverse Change” means any change, effect,
event, occurrence, state of facts or development that (1) is materially adverse
to the business, operations, assets, results of operations or financial
condition of Aspen and its Subsidiaries taken as a whole or (2) prevents or
materially impedes, interferes with, hinders or delays beyond December 15, 2006
the consummation by Aspen of the Aspen Acquisition or the other transactions
contemplated by the Aspen Acquisition Agreement; provided, however, that none of
the following shall be deemed, either alone or in combination, to constitute,
and none of the following, with the exception of (a), shall be taken into
account in determining whether there has been or will be, a Restatement
Effective Date Material Adverse Change; (a) any failure by Aspen or

 

-51-



--------------------------------------------------------------------------------

its Subsidiaries to meet any internal or published projections, forecasts, or
revenue or earnings predictions for any period ending on or after the date of
the Aspen Acquisition Agreement; (b) any adverse change, effect, event,
occurrence, state of facts or development to the extent attributable the
announcement or pendency of the transactions contemplated by the Aspen
Acquisition Agreement; (c) to the extent that they do not have a materially
disproportionate effect on Aspen and its Subsidiaries taken as a whole, any
adverse change, effect, event, occurrence, state of facts or development
attributable to conditions affecting (i) the industry(ies) in which Aspen or its
Subsidiaries operate, (ii) the U.S. securities or financial markets, (iii) the
U.S. economy as a whole, or (iv) the economy of any foreign country as a whole;
or (d) any adverse change, effect, event, occurrence, state of facts or
development resulting from (i) the taking of any action required by the Aspen
Acquisition Agreement, (ii) any change in accounting principles or any change in
applicable laws, rules or regulations or the interpretation or enforcement
thereof, (iii) something attributable to the acts or omissions of the Borrower,
(iv) the acts or omissions of, or on behalf of, the Borrower or (v) to the
extent that they do not have a materially disproportionate effect on Aspen and
its Subsidiaries taken as a whole, acts of war, terrorism, or other conflict.

“Restatement Effective Date Pro Forma Balance Sheet” has the meaning specified
in Section 5.05(a)(iii).

“Restatement Effective Date Pro Forma Financial Statements” has the meaning
specified in Section 5.05(a)(iii).

“Restatement Effective Date Unaudited Financial Statements” has the meaning
specified in Section 4.01B(d).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings or the Borrower’s stockholders, partners or
members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolver Extension Request” has the meaning provided in Section 2.16(b).

“Revolver Extension Series” has the meaning provided in Section 2.16(b).

“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(a).

 

-52-



--------------------------------------------------------------------------------

“Revolving Credit Borrowing” means any Original Maturity Revolving Credit
Borrowing or any Extended Maturity Revolving Credit Borrowing, as applicable.

“Revolving Credit Commitment” means any Original Maturity Revolving Credit
Commitment or any Extended Maturity Revolving Credit Commitment, as applicable.

“Revolving Credit Exposure” means, any Original Maturity Revolving Credit
Exposure or any Extended Maturity Revolving Credit Exposure, as applicable.

“Revolving Credit Facility” means, any Original Maturity Revolving Credit
Facility or any Extended Maturity Revolving Credit Facility, as applicable.

“Revolving Credit Lender” means, any Original Maturity Revolving Credit Lender
or any Extended Maturity Revolving Credit Lender, as applicable.

“Revolving Credit Loan” means any Original Maturity Revolving Credit Loans or
any Extended Maturity Revolving Credit Loans, as applicable.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit G or H, as applicable, to the Second Amendment Agreement (with such
modifications thereto as may be necessary to reflect different Classes of
Revolving Credit Loans), evidencing the aggregate Indebtedness of the Borrower
to such Revolving Credit Lender resulting from the Revolving Credit Loans of a
given Class made by such Revolving Credit Lender.

“Rollover Amount” has the meaning specified in Section 7.16(b).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment Agreement” means the Second Amendment Agreement dated as of
the Second Restatement Effective Date among Holdings, the Borrower, the
Administrative Agent and certain Lenders party thereto.

“Second Lien Intercreditor Agreement” means a second lien intercreditor
agreement between the Administrative Agent and one or more Senior
Representatives representing holders of each series of New Senior Secured Notes,
that are secured by a Lien on the Collateral ranking junior to the Lien securing
the Obligations, substantially in the form of Exhibit D to the Second Amendment
Agreement, with such changes made prior to such intercreditor agreement’s
effectiveness that are reasonably satisfactory to the Administrative Agent and
are not materially adverse to the Lenders, as such agreement may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

 

-53-



--------------------------------------------------------------------------------

“Second Restatement Arrangers” means Citigroup Global Markets Inc., J.P. Morgan
Securities LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, each in
its capacity as a Joint Lead Arranger under the Original Credit Agreement as in
effect on the Second Restatement Effective Date.

“Second Restatement Effective Date” means January 20, 2011.

“Second Restatement Transaction Expenses” means any fees or expenses incurred or
paid by Holdings, the Borrower or any Restricted Subsidiary in connection with
the transaction contemplated by the Second Amendment Agreement.

“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between any Loan Party or any Restricted Subsidiary and
any Hedge Bank.

“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of the Borrower and the other Loan
Parties under each Secured Hedge Agreement entered into with any counterparty
that is a Secured Party and (c) the due and punctual payment and performance of
all obligations in respect of overdrafts and related liabilities owed to any
Lender, any Affiliate of a Lender, the Administrative Agent or the Collateral
Agent arising from treasury, depositary and cash management services or in
connection with any automated clearinghouse transfer of funds.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the holders of Cash Management Obligations,
the Supplemental Administrative Agent and each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G to the Original Credit
Agreement as in effect immediately prior to the Second Restatement Effective
Date, together with each security agreement supplement executed and delivered
pursuant to Section 4.01B or Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Seller Notes” means, collectively, the following promissory notes issued or to
be issued by certain Subsidiaries of Aspen: (1) up to $7.8 million aggregate
principal amount outstanding of (a) Promissory Note, dated October 27, 2006, by
Texas Excel Academy, Inc. issued in favor of Step-by-Step, Ltd., (b) Promissory
Note, dated November 1, 2003, by Cedars Acquisition, LLC issued in favor of The
Cedars Academy, Ltd., (c) Promissory Note (Earn-out), dated January 19, 2004, by
Copper Canyon Academy, LLC (f/k/a AZ Acquisition, LLC) issued in favor of Prince
Family, Inc. (f/k/a Copper Canyon Academy, Inc.), (d) Promissory Note, dated
April 26, 2004, by Outback Therapeutic Expeditions, LLC issued in favor of
Walkabout Treatment Program, LLC, (e) Promissory Note, dated July 1, 2004, by
New Leaf Academy, Inc.

 

-54-



--------------------------------------------------------------------------------

issued in favor of Program Design Concepts, Inc., (f) Promissory Note by Texas
Excel Academy, Inc. issued in favor of Step-by-Step, Ltd., (g) Promissory Note
by Island View Residential Treatment Center, LLC and Oakley School, LLC, dated
as of November 19, 2004, issued to the prior owners of such programs,
(h) Promissory Note, dated as of December 1, 2005, by Wilderness Therapy
Programs, Inc. issued to the prior owners of such program and (i) Promissory
Note, dated September 6, 2006, by New Leaf Academy, Inc. issued in favor of
Program Design Concepts, Inc., and (2) notes and earnout obligations
representing up to $8.9 million of Indebtedness in respect of obligations under
the Asset Purchase Agreement dated November 1, 2002 by and among AZ Acquisition,
LLC, Copper Canyon Academy, Inc. and certain Shareholders party thereto.

“Senior Representative” means, with respect to any series of New Senior Secured
Notes, the trustee, administrative agent, collateral agent, security agent or
similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

“Senior Subordinated Notes” means $200,000,000 in aggregate principal amount of
the Borrower’s 10.75% senior subordinated notes due 2016.

“Senior Subordinated Notes Documentation” means the Senior Subordinated Notes,
and all documents executed and delivered with respect to the Senior Subordinated
Notes, including the Senior Subordinated Notes Indenture.

“Senior Subordinated Notes Indenture” means the Indenture for the Senior
Subordinated Notes, dated as of February 6, 2006.

“Social Security Act” means the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Transaction” means, with respect to any period, any Investment,
Disposition of all or substantially all of the Equity Interests in or assets of
any Restricted Subsidiary

 

-55-



--------------------------------------------------------------------------------

of the Borrower or any division, business unit, line of business or facility
used for the operations of Borrower or any of its Restricted Subsidiaries,
incurrence or repayment of Indebtedness, Restricted Payment, designation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, any asset
classified as discontinued operations by the Borrower or any Restricted
Subsidiary, Incremental Term Loan or Revolving Commitment Increase that by the
terms of this Agreement requires “Pro Forma Compliance” with a test or covenant
hereunder or requires such test or covenant to be calculated on a “Pro Forma
Basis.”

“Sponsor” means Bain Capital Partners VIII, L.P. and its Affiliates.

“Sponsor Management Agreement” means the Management Agreement among CRCA
Holdings, Inc., Holdings, CRCA Merger Corporation and Bain Capital Partners,
LLC.

“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to the Sponsor and its Affiliates in
the event of either a Change of Control or the completion of a Qualifying IPO.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.

“Successor Company” has the meaning specified in Section 7.04(d).

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Property is located and sufficient for
the Title Company to remove all standard survey exceptions from the title
insurance policy (or commitment) relating to such Mortgaged Property and issue
the endorsements of the type required by Sections 4.01A(j) and 6.13(b) or
(b) otherwise reasonably acceptable to the Collateral Agent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all

 

-56-



--------------------------------------------------------------------------------

transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Citibank, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B to the Original Credit Agreement as in effect immediately prior to the
Second Restatement Effective Date.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Syndication Agent” means JPMorgan Chase Bank, N.A., as Syndication Agent under
the Original Credit Agreement.

“Taxes” has the meaning specified in Section 3.01(a).

“Term B-1 Loan” means Existing Term Loans that were reclassified as “Term B-1
Loans” pursuant to the Second Amendment Agreement on the Second Restatement
Effective Date.

 

-57-



--------------------------------------------------------------------------------

“Term B-2 Lender” means, at any time, any Lender that has a Term B-2 Loan at
such time.

“Term B-2 Loan” means Existing Term Loans that have been reclassified as “Term
B-2 Loans” pursuant to the Second Amendment Agreement on the Second Restatement
Effective Date.

“Term B-2 Note” means a promissory note of the Borrower payable to any Term B-2
Lender or its registered assigns, in substantially the form of Exhibit F to the
Second Amendment Agreement, evidencing the aggregate Indebtedness of the
Borrower to such Term B-2 Lender resulting from the Term B-2 Loans made by such
Term B-2 Lender.

“Term B-3 Lender” means, at any time, any Lender that has a Term B-3 Loan at
such time.

“Term B-3 Loan” means a Loan made pursuant to Section 2.01(a)(v).

“Term B-3 Note” means a promissory note of the Borrower payable to any Term B-3
Lender or its registered assigns, in substantially the form of Exhibit D to the
Third Amendment Agreement, evidencing the aggregate Indebtedness of the Borrower
to such Term B-3 Lender resulting from the Term B-3 Loans made by such Term B-3
Lender.

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type and
Class and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to this Agreement.

“Term Commitment” means any Refinancing Term Commitment or Extended Term
Commitment, as applicable.

“Term Lender” means any Term B-2 Lender, Term B-3 Lender, Refinancing Term
Lender or Extending Term Lender, as applicable.

“Term Loan” means any Term B-2 Loan, Term B-3 Loan, Refinancing Term Loan, or
Extended Term Loan, as applicable.

“Term Loan Extension Request” has the meaning provided in Section 2.16(a).

“Term Loan Extension Series” has the meaning provided in Section 2.16(a).

“Term Loan Refinancing” has the meaning specified in the preliminary statements
hereto.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit E or F to the
Second Amendment Agreement or Exhibit D to the Third Amendment Agreement, as
applicable, (with such modifications thereto as may be necessary to reflect
different Classes of Loans), evidencing the aggregate Indebtedness of the
Borrower to such Term Lender resulting from the Term Loans of a given Class made
by such Term Lender.

 

-58-



--------------------------------------------------------------------------------

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

“Third Amendment Agreement” means the Third Amendment Agreement dated as of the
Third Restatement Effective Date among Holdings, the Borrower, the
Administrative Agent and certain Lenders party thereto.

“Third Restatement Arranger” means Citigroup Global Markets Inc. in its capacity
as the Lead Arranger under this Agreement.

“Third Restatement Effective Date” means the date on which this Agreement
becomes effective pursuant to Section 4.04.

“Third Restatement Transaction Expenses” means any fees or expenses incurred or
paid by Holdings, the Borrower or any Restricted Subsidiary in connection with
the transaction contemplated by the Third Amendment Agreement.

“Threshold Amount” means $10,000,000.

“Total Assets” means, as at any date of determination, the aggregate stated
balance sheet amount of all assets of the Borrower and the Restricted
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means the Original Closing Date Transaction and the Aspen
Transaction.

“Treatment Facilities” means, at any time, a collective reference to the
facilities and real properties owned, leased, managed or operated by the
Borrower or any Subsidiary.

“TRICARE” means the United States Department of Defense health care program for
service families (including TRICARE Prime, TRICARE Extra and TRICARE Standard),
and any successor or predecessor thereof.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

-59-



--------------------------------------------------------------------------------

“Unaudited Financial Statements” means the Original Closing Date Unaudited
Financial Statements and the Restatement Effective Date Unaudited Financial
Statements.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“unreallocated portion” has the meaning specified in Section 2.17(a)(ii).

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01A to the Original Credit Agreement as in effect immediately prior
to the Second Restatement Effective Date and (ii) any Subsidiary of the Borrower
designated by the board of directors of Holdings as an Unrestricted Subsidiary
pursuant to Section 6.15 subsequent to the Original Closing Date.

“U.S. Lender” has the meaning specified in Section 3.01(f).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

-60-



--------------------------------------------------------------------------------

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction (including, without
limitation, the Aspen Acquisition) occurs, the Total Leverage Ratio and Interest
Coverage Ratio shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis; provided that the Pro Forma
Adjustments may only be taken into account for purposes of the definition of
“Permitted Acquisition,” determining compliance with Sections 7.02, 7.03, 7.04
and 7.11 and determining whether the condition in clause (ii) to the proviso of
Section 2.14(a) has been satisfied.

SECTION 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual

 

-61-



--------------------------------------------------------------------------------

instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by any Loan Document; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08. Cumulative Growth Amount Transactions. If more than one action
occurs on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Cumulative Growth Amount immediately
prior to the taking of such action, the permissibility of the taking of each
such action shall be determined independently and in no event may any two or
more such actions be treated as occurring simultaneously.

SECTION 1.09. Effect of This Agreement on the Original Credit Agreement and the
Other Loan Documents. Upon satisfaction of the conditions precedent to the
effectiveness of this Agreement set forth in Section 4.04, this Agreement shall
be binding on the Borrower, the Agents, the Lenders and the other parties hereto
and the provisions of the Original Credit Agreement shall be replaced by the
provisions of this Agreement; provided that (i) all Loans (other than Loans
being repaid), Letters of Credit or other Credit Extensions outstanding under
the Original Credit Agreement shall continue as Loans, Letters of Credit or
other Credit Extensions, as applicable, under this Agreement (and, in the case
of Eurocurrency Loans, with the same Interest Periods as were applicable to such
Eurocurrency Loans immediately prior to the Third Restatement Effective Date),
(ii) all amounts owing by the Borrower under the Original Credit Agreement to
any Person in respect of accrued and unpaid interest and fees on the Loans
(other than Loans being repaid), Commitments and Letters of Credit shall
continue to be due and owing on such Loans, Commitments and Letters of Credit
under this Agreement and (iii) any Person entitled to the benefits of Article
III or Section 10.05 of the Original Credit Agreement shall continue to be
entitled to the benefits of the corresponding provisions of this Agreement. Upon
the effectiveness of this Agreement in accordance with Section 4.04, each Loan
Document that was in effect immediately prior to the Third Restatement Effective
Date shall continue to be effective and, unless the context otherwise requires,
any reference to the Original Credit Agreement contained therein shall be deemed
to refer to this Agreement.

 

-62-



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01. The Loans.

(a) The Term Borrowings. (i) On the Original Closing Date, each Original Term
Lender made to the Borrower a single loan denominated in Dollars in an amount
equal to such Original Term Lender’s Original Term Commitment on the Original
Closing Date.

(ii) On the Restatement Effective Date, each New Term Lender made to the
Borrower a single loan denominated in Dollars in an amount equal to such New
Term Lender’s New Term Commitment on the Restatement Effective Date.

(iii) On the Second Restatement Effective Date, in accordance with, and upon the
terms and conditions set forth in, the Second Amendment Agreement (a) the
Existing Term Loans of each Extending Term Lender (as defined in the Second
Amendment Agreement) outstanding on such date were continued under the Original
Credit Agreement and reclassified as Term B-2 Loans of such Lender in the
principal amount set forth as the “Extended Amount” on its signature page to the
Second Amendment Agreement and (b) the Existing Term Loans of each Non-Extending
Term Lender (as defined in the Second Amendment Agreement) and the Existing Term
Loans (if any) of each Extending Term Lender not reclassified as Term B-2 Loans
pursuant to clause (a) above were continued under the Original Credit Agreement
and reclassified on such date as Term B-1 Loans of such Lender.

(iv) On and after the Second Restatement Effective Date, all Term B-2 Loans
ranked pari passu in right of payment and security with, and otherwise had the
same terms, rights and benefits as, the Term B-1 Loans outstanding immediately
prior to the Second Restatement Effective Date under the Loan Documents, except
as expressly provided in the Original Credit Agreement.

(v) On the Third Restatement Effective Date, in accordance with, and upon the
terms and conditions set forth in, the Third Amendment Agreement, each Term B-3
Lender made to the Borrower a Term B-3 Loan in the amount set forth on the
signature page to the Lender Addendum (as defined in the Third Amendment
Agreement) on the Third Restatement Effective Date.

(vi) On and after the Third Restatement Effective Date, all Term B-3 Loans shall
rank pari passu in right of payment and security with, and otherwise have the
same terms, rights and benefits as, the Term B-2 Loans outstanding immediately
prior to the Third Restatement Effective Date under the Loan Documents, except
as expressly provided herein.

(vii) Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not
be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

 

-63-



--------------------------------------------------------------------------------

(b) The Revolving Credit Borrowings. On the Second Restatement Effective Date,
in accordance with, and upon the terms and conditions set forth in, the Second
Amendment Agreement, (a) the Existing Revolving Credit Commitment of each
Original Maturity Revolving Credit Lender outstanding on such date shall
continue hereunder and be reclassified as an Original Maturity Revolving Credit
Commitment on such date in an amount as set forth on Schedule 2.01(b) of the
Second Amendment Agreement and (b) the Existing Revolving Credit Commitment of
each Extended Maturity Revolving Credit Lender outstanding on such date shall
continue hereunder and be reclassified as an Extended Maturity Revolving Credit
Commitment on such date in an amount as set forth on Schedule 2.01(b) of the
Second Amendment Agreement. Subject to the terms and conditions set forth herein
(i) each Original Maturity Revolving Credit Lender severally agrees to make
loans denominated in Dollars to the Borrower pursuant to Section 2.02 (each such
loan, an “Original Maturity Revolving Credit Loan”) from time to time, on any
Business Day until the Maturity Date of the Original Maturity Revolving Credit
Facility, in an aggregate amount not to exceed at any time outstanding the
amount of such Lender’s Original Maturity Revolving Credit Commitment; provided
that after giving effect to any Original Maturity Revolving Credit Borrowing,
(i) the aggregate Outstanding Amount of the Original Maturity Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations in respect of such Lender’s Original Maturity Revolving
Credit Commitments, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans in respect of such Lender’s Original Maturity Revolving
Credit Commitments shall not exceed such Lender’s Original Maturity Revolving
Credit Commitment. Subject to the terms and conditions set forth herein (i) each
Extended Maturity Revolving Credit Lender severally agrees to make loans
denominated in Dollars to the Borrower pursuant to Section 2.02 (each such loan,
a “Extended Maturity Revolving Credit Loan”) from time to time, on any Business
Day until the Maturity Date of the Extended Maturity Revolving Credit Facility,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Extended Maturity Revolving Credit Commitment; provided that after
giving effect to any Extended Maturity Revolving Credit Borrowing, (i) the
aggregate Outstanding Amount of the Extended Maturity Revolving Credit Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations in respect of such Lender’s Extended Maturity Revolving Credit
Commitments, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans in respect of such Lender’s Extended Maturity Revolving Credit
Commitments shall not exceed such Lender’s Extended Maturity Revolving Credit
Commitment. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.05, and re-borrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein. From the Second Restatement Effective
Date until the Maturity Date of the Original Maturity Revolving Credit Facility,
all Revolving Credit Loans shall be made on a pro rata basis between the
Original Maturity Revolving Credit Facility and the Extended Maturity Revolving
Credit Facility; provided that any Revolving Credit Borrowings to be made within
20 Business Days of the Maturity Date of the Original Maturity Revolving Credit
Facility shall be, at Borrower’s option, (x) on a pro rata basis between the
Original Maturity Revolving Credit Facility and the Extended Maturity Revolving
Credit Facility or (y) Extended Maturity Revolving Credit Borrowings. Any
Existing Revolving Credit Loans outstanding on the Second Restatement Effective
Date shall be continued as Revolving Credit Loans hereunder; provided that
(x) the Existing Revolving Credit Loans of each Original Maturity

 

-64-



--------------------------------------------------------------------------------

Revolving Credit Lender will be reclassified as “Original Maturity Revolving
Credit Loans” and (y) the Existing Revolving Credit Loans of each Extended
Maturity Revolving Credit Lender will be reclassified as “Extended Maturity
Revolving Credit Loans”. The Existing Revolving Credit Loans of any Existing
Revolving Credit Lender having both an Original Maturity Revolving Credit
Commitment and an Extended Maturity Revolving Credit Commitment on the Second
Restatement Effective Date shall be so reclassified as Original Maturity
Revolving Credit Loans and Extended Maturity Revolving Credit Loans,
respectively, in proportion to the relative amounts of such Existing Revolving
Credit Lender’s Original Maturity Revolving Credit Commitment and Extended
Maturity Revolving Credit Commitment, respectively.

(c) Special Provisions Relating to Reclassifications of Existing Term Loans into
Term B-1 Loans and Term B-2 Loans. (i) Notwithstanding anything to the contrary
in this Agreement:

(A) on the Second Restatement Effective Date, (i) Term B-1 Loans and Term B-2
Loans were deemed made as Eurocurrency Rate Loans in an amount equal to the
principal amount of the Existing Term Loans reclassified as Term B-1 Loans and
Term B-2 Loans, respectively, pursuant to Section 2.01(a)(iii) that were
outstanding as Eurocurrency Rate Loans at the time of reclassification (such
Term B-1 Loans and Term B-2 Loans corresponding in amount to the Existing Term
Loans so reclassified of a given Interest Period), (ii) Interest Periods for the
Term B-1 Loans and Term B-2 Loans described in clause (i) above were set to end
on the same dates as the Interest Periods applicable to the corresponding
Existing Term Loans described in clause (i) above, and the Eurocurrency Rates
applicable to such Term B-1 Loans and Term B-2 Loans during such Interest
Periods were the same as those applicable to the Existing Term Loans so
reclassified, and (iii) Term B-1 Loans and Term B-2 Loans were deemed made as
Base Rate Loans in amount equal to the principal amount of Existing Term Loans
reclassified as Term B-1 Loans and Term B-2 Loans, respectively, pursuant to
Section 2.01(a)(iii) that were outstanding as Base Rate Loans at the time of
conversion;

(B) each Term B-1 Loan and Term B-2 Loan was entitled to all accrued and unpaid
interest with respect to the Existing Term Loan from which such Term B-1 Loan
and Term B-2 Loan, respectively, was reclassified up to but excluding the Second
Restatement Effective Date; and

(C) no reclassification of outstanding Existing Term Loans as Term B-1 Loans or
Term B-2 Loans pursuant to Section 2.01(a)(iii) constituted a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

(ii) On and after the Second Restatement Effective Date, each Term B-1 Lender
and Term B-2 Lender holding a Term Note became entitled to surrender such Term
Note to the Borrower against delivery of a new Note completed in conformity with
Section 2.11 evidencing the Term B-1 Loans and Term B-2 Loans, as applicable,
into which the Existing Term Loans of such Lender were reclassified on the
Second Restatement Effective Date; provided that if any such Term Note is not so
surrendered, then from and after the Second Restatement Effective Date such Note
shall be deemed to evidence the Term B-1 Loans or Term B-2 Loans, as applicable,
into which the Existing Term Loans theretofore evidenced by such Note have been
reclassified.

 

-65-



--------------------------------------------------------------------------------

(iii) No costs were payable under Section 3.05 in connection with transactions
consummated under this Section 2.01(c).

(d) Special Provisions Relating to Reclassifications of Existing Revolving
Credit Loans into Original Maturity Revolving Credit Loans and Extended Maturity
Revolving Credit Loans. (i) Notwithstanding anything to the contrary in this
Agreement:

(A) on the Second Restatement Effective Date, (i) Original Maturity Revolving
Credit Loans and Extended Maturity Revolving Credit Loans were deemed made as
Eurocurrency Rate Loans in an amount equal to the principal amount of the
Existing Revolving Credit Loans reclassified as Original Maturity Revolving
Credit Loans and Extended Maturity Revolving Credit Loans, as applicable,
pursuant to Section 2.01(b) that were outstanding as Eurocurrency Rate Loans at
the time of reclassification (such Original Maturity Revolving Credit Loans and
Extended Maturity Revolving Credit Loans corresponding in amount to the Existing
Revolving Credit Loans so converted of a given Interest Period), (ii) Interest
Periods for the Original Maturity Revolving Credit Loans and the Extended
Maturity Revolving Credit Loans described in clause (i) above were set to end on
the same dates as the Interest Periods applicable to the corresponding Existing
Revolving Credit Loans described in clause (i) above, and the Eurocurrency Rates
applicable to such Original Maturity Revolving Credit Loans and Extended
Maturity Revolving Credit Loans during such Interest Periods were the same as
those applicable to the Existing Revolving Credit Loans so reclassified, and
(iii) Original Maturity Revolving Credit Loans and Extended Maturity Revolving
Credit Loans were deemed made as Base Rate Loans in amount equal to the
principal amount of Original Maturity Revolving Credit Loans and Existing
Revolving Credit Loans reclassified into Original Maturity Revolving Credit
Loans and Extended Maturity Revolving Credit Loans, respectively, pursuant to
Section 2.01(b) that were outstanding as Base Rate Loans at the time of
conversion; and

(B) each Original Maturity Revolving Credit Loan and Extended Maturity Revolving
Credit Loan was entitled to all accrued and unpaid interest with respect to the
Existing Revolving Credit Loan from which such Original Maturity Revolving
Credit Loan and Extended Maturity Revolving Credit Loan, as applicable, was
reclassified up to but excluding the Second Restatement Effective Date.

(ii) On and after the Second Restatement Effective Date, each Original Maturity
Revolving Credit Lender and Extending Maturity Revolving Credit Lender holding a
Revolving Credit Note became entitled to surrender such Revolving Credit Note to
the Borrower against delivery of a new Note completed in conformity with
Section 2.11 evidencing the Original Maturity Revolving Credit Loans and
Extended Maturity Revolving Credit Loans, respectively, into which the Existing
Revolving Credit Loans of such Lender were reclassfied on the Second Restatement
Effective Date; provided that if any such Revolving Credit Note is not so
surrendered, then from and after the Second Restatement Effective Date such Note
shall be deemed to evidence

 

-66-



--------------------------------------------------------------------------------

the Original Maturity Revolving Credit Loans or Extended Maturity Revolving
Credit Loans, as applicable, into which the Existing Revolving Credit Loans
theretofore evidenced by such Note have been converted.

(iii) No costs were payable under Section 3.05 in connection with transactions
consummated under this Section 2.01(d).

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Irrevocable notice of each Term Borrowing, each Revolving Credit Borrowing,
each conversion of Term Loans or Revolving Credit Loans of a given Class from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
given by the Borrower to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 12:30 p.m. (New York, New York time) (i) three (3) Business Days
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans or any conversion of Base Rate Loans to Eurocurrency Rate Loans, and
(ii) one (1) Business Day before the requested date of any Borrowing of Base
Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) the Class of Borrowing (it being understood that Original Term
Loan Borrowings shall only be available on the Original Closing Date, New Term
Loans shall only be available on the Restatement Effective Date and Term B-3
Loans shall only be available on the Third Restatement Effective Date), a
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Credit Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of

 

-67-



--------------------------------------------------------------------------------

Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 1:00 p.m., on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, (i) if
such Borrowing is the initial Credit Extension on the Original Closing Date,
Section 4.01A or (ii) if such Borrowing is the Credit Extension of New Term
Loans on the Restatement Effective Date, Section 4.01B), the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
the Borrower on the books of the Administrative Agent with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided that if, on the date the Committed Loan Notice with
respect to any Revolving Credit Borrowing is given by the Borrower, there are
Swing Line Loans or L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowings, second, to the payment in full of any such Swing Line
Loans, and third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Citibank prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans of a given Class from
one Type to the other, and all continuations of Term Loans or Revolving Credit
Loans of a given Class as the same Type, there shall not be more than fifteen
(15) Interest Periods in effect; provided that after the establishment of any
new Class of Loans pursuant to a Refinancing Amendment or Extension Amendment
(including for New Revolving Credit Commitments), the number of Interest Periods
otherwise permitted by this Section 2.02(e) shall increase by three (3) Interest
Periods for each applicable Class so established.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

-68-



--------------------------------------------------------------------------------

(g) New Term Loans borrowed on the Restatement Effective Date shall only
initially be either (A) Base Rate Loans or (B) Eurocurrency Loans with an
Interest Period or series of Interest Periods ending on the same day as the
Interest Period with respect to the Original Term Loans.

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Original Closing Date until
the Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars for the account of the Borrower (provided that any Letter of Credit may
be for the benefit of any Subsidiary of the Borrower) and to amend or renew
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drafts under the Letters of Credit and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued pursuant to
this Section 2.03; provided that no L/C Issuer shall be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Lender shall
be obligated to participate in any Letter of Credit if as of the date of such
L/C Credit Extension, (x) the Revolving Credit Exposure of any Lender would
exceed such Lender’s Revolving Credit Commitment or (y) the Outstanding Amount
of the L/C Obligations would exceed the Letter of Credit Sublimit. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Original
Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Original Closing Date (for which such
L/C Issuer is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;

 

-69-



--------------------------------------------------------------------------------

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

(E) such Letter of Credit is in an initial amount less than $100,000; or

(F) any Revolving Credit Lender is a Defaulting Lender, unless the L/C Issuer
has entered into arrangements reasonably satisfactory to it and the Borrower to
eliminate the L/C Issuer’s risk with respect to the participation in Letters of
Credit by all such Defaulting Lenders, including by cash collateralizing,
reallocating such Defaulting Lender’s participation in Letters of Credit to a
Non-Defaulting Lender pursuant to Section 2.17(a), or obtaining a backstop
letter of credit from an issuer reasonably satisfactory to the L/C Issuer to
support, each such Defaulting Lender’s Pro Rata Share of any Unreimbursed
Amount.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) On the Second Restatement Effective Date, the participations in any
outstanding Letters of Credit shall be reallocated so that after giving effect
thereto the Extended Maturity Revolving Credit Lenders and the Original Maturity
Revolving Credit Lenders shall share ratably in the Revolving Credit Exposures
in accordance with the aggregate Revolving Credit Commitments (including both
the Original Maturity Revolving Credit Commitments and the Extended Maturity
Revolving Credit Commitments from time to time in effect). Thereafter, until the
Maturity Date of the Original Maturity Revolving Credit Facility, the
participations in any new Letters of Credit shall be allocated in accordance
with the aggregate Revolving Credit Commitments (including both the Original
Maturity Revolving Credit Commitments and the Extended Maturity Revolving Credit
Commitments); provided that, notwithstanding the foregoing, participations in
any new Letters of Credit that have an expiry date after the Original Revolving
Credit Maturity Date shall be allocated to the Extended Maturity Revolving
Credit Lenders ratably in accordance with their Extended Maturity Revolving
Credit Commitments. On the Maturity Date of the Original Maturity Revolving
Credit Facility, the participations in the outstanding Letters of Credit of the
Original Maturity Revolving Credit Lenders shall be reallocated to the Extended
Maturity Revolving Credit Lenders ratably in accordance with their Extended
Maturity Revolving Credit Commitments but in any case, only to the extent the
sum of the participations in the outstanding Letters of Credit of the Original
Maturity Revolving Credit Lenders and Extended Maturity Revolving Credit Lenders
does not exceed the total Extended Maturity Revolving Credit Commitments.

(v) If the reallocation described in clause (iv) above cannot, or can only
partially, be effected as a result of the limitations set forth herein, the
Borrower shall within five

 

-70-



--------------------------------------------------------------------------------

Business Days following notice by the Administrative Agent, either (x) cash
collateralize such Original Maturity Revolving Credit Lender’s participations in
the outstanding Letters of Credit (after giving effect to any partial
reallocation pursuant to clause (iv) above) or (y) backstop such Original
Maturity Revolving Credit Lender’s participations in the Letters of Credit
(after giving effect to any partial reallocation pursuant to clause (iv) above)
with a letter of credit reasonably satisfactory to the L/C Issuer, in each case,
for so long as any Letters of Credit are outstanding.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:30 p.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing thereunder; (f) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (g) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each twelve
month period (commencing with the date of issuance of such Letter of Credit) by
giving

 

-71-



--------------------------------------------------------------------------------

prior notice to the beneficiary thereof not later than a day (the “Nonrenewal
Notice Date”) in each such twelve month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the relevant L/C
Issuer, the Borrower shall not be required to make a specific request to the
relevant L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the renewal of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided that the relevant L/C Issuer shall not permit any such renewal if
(A) the relevant L/C Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Nonrenewal Notice Date
from the Administrative Agent, any Revolving Credit Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
Business Day immediately following any payment by an L/C Issuer under a Letter
of Credit (each such date, an “Honor Date”), the Borrower shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing. If the Borrower fails to so reimburse such L/C Issuer by such
time, the Administrative Agent shall promptly notify each Appropriate Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Appropriate Lender’s Pro Rata Share thereof
(determined after giving effect to Section 2.03(a)(iv)). In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans but subject to the
amount of the unutilized portion of the Revolving Credit Commitments of the
Appropriate Lenders and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer, in Dollars, at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount (determined after giving effect to Section
2.03(a)(iv)) not later than 1:00 p.m. on the Business Day specified in such
notice by the Administrative Agent, whereupon, subject to the provisions of

 

-72-



--------------------------------------------------------------------------------

Section 2.03(c)(iii), each Appropriate Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Appropriate Lender’s payment
to the Administrative Agent for the account of the relevant L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) (but not L/C Advances to
reimburse an L/C Issuer for amounts drawn under Letters of Credit) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the relevant L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

 

-73-



--------------------------------------------------------------------------------

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

-74-



--------------------------------------------------------------------------------

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party in respect of such
Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

-75-



--------------------------------------------------------------------------------

(g) Cash Collateral. (i) If an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing and the conditions set forth in Section 4.02 to a Revolving Credit
Borrowing cannot then be met, (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, (iii) if any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02(c)
or (iv) an Event of Default set forth under Section 8.01(f) occurs and is
continuing, then the Borrower shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be), and shall do so not later than 2:00 p.m.,
New York City time, on (x) in the case of the immediately preceding clauses
(i) through (iii), (1) the Business Day that the Borrower receives notice
thereof, if such notice is received on such day prior to 12:00 Noon, New York
City time, or (2) if clause (1) above does not apply, the Business Day
immediately following the day that the Borrower receives such notice and (y) in
the case of the immediately preceding clause (iv), the Business Day on which an
Event of Default set forth under Section 8.01(f) occurs or, if such day is not a
Business Day, the Business Day immediately succeeding such day. For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the relevant L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
(“Cash Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuers and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked accounts at Citibank
and may be invested in readily available Cash Equivalents. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, the Borrower
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts at Citibank as aforesaid, an amount equal to the excess of
(a) such aggregate Outstanding Amount over (b) the total amount of funds, if
any, then held as Cash Collateral that the Administrative Agent reasonably
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Law, to
reimburse the relevant L/C Issuer. To the extent the amount of any Cash
Collateral exceeds the then Outstanding Amount of such L/C Obligations and so
long as no Event of Default has occurred and is continuing, the excess shall be
refunded to the Borrower.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender for the applicable Facility in
accordance with its Pro Rata Share a Letter of Credit fee for each Letter of
Credit issued pursuant to this Agreement equal to the Applicable Rate for Letter
of Credit fees times the daily maximum amount then available to be drawn under
such Letter of Credit. Such letter of credit fees shall be computed on a
quarterly basis in arrears. Such letter of credit fees shall be due and payable
in

 

-76-



--------------------------------------------------------------------------------

Dollars on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit. Such fronting fees shall be computed on a quarterly basis
in arrears. Such fronting fees shall be due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within ten (10) Business Days of demand and are nonrefundable.

(j) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

SECTION 2.04. Swing Line Loans.

(a) The Swing Line. (i) Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”)
to the Borrower from time to time on any Business Day (other than the Original
Closing Date) until the Maturity Date for the Extended Maturity Revolving Credit
Facility in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Pro Rata Share of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Credit Commitment; provided that,
after giving effect to any Swing Line Loan, the aggregate Outstanding Amount of
the Revolving Credit Loans of the applicable Facility of any Lender, plus such
Lender’s Pro Rata Share of the applicable Facility of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans in respect of such Facility shall not exceed such
Lender’s Revolving Credit Commitment under such Facility then in effect;
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance

 

-77-



--------------------------------------------------------------------------------

any outstanding Swing Line Loan. Notwithstanding the foregoing, the Swing Line
Lender shall not be obligated to make Swing Line Loans if a Revolving Credit
Lender is a Defaulting Lender to the extent such Defaulting Lender’s
participation in Swing Line Loans cannot be reallocated to Non-Defaulting
Lenders pursuant to Section 2.17(a).

(ii) From the Second Restatement Effective Date to the Maturity Date of the
Original Maturity Revolving Credit Facility, participations in Swing Line Loans
shall be allocated in accordance with the aggregate Revolving Credit Commitment
(including both the Original Maturity Revolving Credit Commitments and the
Extended Maturity Revolving Credit Commitments); provided that, notwithstanding
the foregoing, participations in any Swing Line Loans that are made on or after
the fifth Business Day before the Original Revolving Credit Maturity Date shall
be allocated to the Extended Maturity Revolving Credit Lenders ratably in
accordance with their Extended Maturity Revolving Credit Commitments. On the
Maturity Date of the Original Maturity Revolving Credit Facility, the Pro Rata
Share of the Outstanding Amount of Swing Line Loans of each Original Maturity
Revolving Credit Lender shall be reallocated to the Extended Maturity Revolving
Credit Lenders ratably in accordance with their Extended Maturity Revolving
Credit Commitments but in any case, only to the extent the sum of the Pro Rata
Share of the Outstanding Amount of Swing Line Loans of the Original Maturity
Revolving Credit Lenders and Extended Maturity Revolving Credit Lenders does not
exceed the total Extended Maturity Revolving Credit Commitments. If the
reallocation described in the preceding sentence cannot, or can only partially,
be effected as a result of the limitations set forth herein, the Borrower shall
within one Business Day, repay Swing Line Loans the participation interests in
which cannot be reallocated to Extended Maturity Revolving Credit Lenders
pursuant to the prior sentence.

(iii) Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and re-borrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Swing Line Loans shall only be denominated in Dollars.
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share multiplied by
the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents

 

-78-



--------------------------------------------------------------------------------

thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding (determined after giving effect to Section 2.04(a)(ii)). Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Pro Rata Share of the amount specified in such
Committed Loan Notice (determined after giving effect to Section 2.04(a)(ii))
available to the Administrative Agent in Same Day Funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

 

-79-



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. The Administrative Agent
will make such demand upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

SECTION 2.05. Prepayments.

(a) Optional. (i) The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans in whole or in part without premium or penalty (except as provided in
Section 2.05(d));

 

-80-



--------------------------------------------------------------------------------

provided that (1) such notice must be received by the Administrative Agent not
later than 12:30 p.m. (New York, New York time) (A) three (3) Business Days
prior to any date of prepayment of Eurocurrency Rate Loans and (B) on the date
of prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof; (3) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding; and
(4) each prepayment of Term Loans pursuant to this Section 2.05(a)(i) shall be
pro rata among all Classes of Term Loans (based on the outstanding principal
amounts of the respective Classes of Term Loans); provided, that at the request
of the Borrower, in lieu of such application on a pro rata basis among all
Classes of Term Loans, such prepayment may be applied to any Class of Term Loans
so long as the Maturity Date of such Class of Term Loans (or such Classes of
Term Loans) precedes the Maturity Date of each other Class of Term Loans then
outstanding or, in the event more than one Class of Term Loans shall have an
identical Maturity Date, to such Classes on a pro rata basis. Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Appropriate Lender of its receipt of each such notice, and of the amount of
such Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the Loans of a given Class pursuant to this
Section 2.05(a) shall be paid to the Appropriate Lenders in accordance with
their respective Pro Rata Shares.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing in total
of a Facility, which refinancing shall not be consummated or shall otherwise be
delayed. Each prepayment of Term Loans pursuant to this Section 2.05(a) shall be
applied as directed by the Borrower.

(b) Mandatory. (i) Excess Cash Flow. Within five (5) Business Days after
financial statements have been delivered pursuant to Section 6.01(a) and the
related Compliance Certificate has been delivered pursuant to Section 6.02(b)
and no later than the 95th day after the end of a Fiscal year, the Borrower
shall cause to be prepaid an aggregate amount of Term Loans in an amount equal
to (A) 50% of Excess Cash Flow, if any, for the fiscal year covered by such

 

-81-



--------------------------------------------------------------------------------

financial statements (commencing with the fiscal year ended December 31, 2006)
minus (B) the sum of (i) all voluntary prepayments of Term Loans during such
fiscal year and (ii) all voluntary prepayments of Revolving Credit Loans during
such fiscal year to the extent the Revolving Credit Commitments are permanently
reduced by the amount of such payments, in the case of each of the immediately
preceding clauses (i) and (ii), to the extent such prepayments are not funded
with the proceeds of Indebtedness; provided that such percentage shall be
reduced to 25% if the Total Leverage Ratio as of the last day of the fiscal year
covered by such financial statements was less than or equal to 4.0:1 but greater
than 3.0:1. No payment of any Loans shall be required under this
Section 2.05(b)(i) if the Total Leverage Ratio as of the last day of the fiscal
year covered by such financial statements was less than or equal to 3.00:1.

(ii) Disposition or Casualty Proceeds. (A) If (x) Holdings, the Borrower or any
Restricted Subsidiary Disposes of any property or assets (other than any
Disposition of any property or assets permitted by Section 7.05 (a), (b), (c),
(d) (to the extent constituting a Disposition by any Restricted Subsidiary to a
Loan Party), (e), (g), (h) or (i)) or (y) any Casualty Event occurs, which in
the aggregate results in the realization or receipt by Holdings, the Borrower or
such Restricted Subsidiary of Net Cash Proceeds, the Borrower shall cause to be
prepaid on or prior to the date which is ten (10) Business Days after the date
of the realization or receipt of such Net Cash Proceeds an aggregate amount of
Term Loans in an amount equal to 100% of all Net Cash Proceeds received;
provided that (1) no such prepayment shall be required pursuant to this
Section 2.05(b)(ii)(A) with respect to such portion of such Net Cash Proceeds
that the Borrower shall have, on or prior to such date, given written notice to
the Administrative Agent of its intent to reinvest in accordance with
Section 2.05(b)(ii)(B) (which notice may only be provided if no Event of Default
has occurred and is then continuing) and (2) solely in the case of any New
Senior Secured Notes secured by a Lien on the Collateral on a pari passu basis
with the Lien securing the Obligations, to the extent any New Senior Secured
Notes Indenture requires the Borrower to prepay or make an offer to purchase
such New Senior Secured Notes with such Net Cash Proceeds, the amount of
prepayment required pursuant to this Section 2.05(b)(ii)(A) shall be deemed to
be the amount equal to the product of (x) the amount of such Net Cash Proceeds
multiplied by (y) a fraction, the numerator of which is the outstanding
principal amount of the Term Loans and the denominator of which is the sum of
the outstanding principal amount of such New Senior Secured Notes with respect
to which such a requirement to prepay or make an offer to purchase exists and
the outstanding principal amount of the Term Loans; provided further that the
Borrower shall not be permitted to reinvest any such Net Cash Proceeds in
accordance with Section 2.05(b)(ii)(B) below to the extent the Borrower applies
any such Net Cash Proceeds to prepay or purchase such New Senior Secured Notes
and if to the extent the Borrower makes any such prepayment or purchase of such
New Senior Secured Notes, the Borrower shall prepay Term Loans in accordance
with this paragraph within one (1) Business Day of such prepayment or purchase
without giving effect to clause (1) of the proviso above);

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may, subject to Section 2.05(b)(ii)(A), reinvest all
or any portion of such Net Cash Proceeds in assets useful for its business
within (x) fifteen (15) months following receipt of such Net Cash Proceeds or
(y) if the Borrower enters into a legally binding commitment to reinvest such
Net Cash Proceeds

 

-82-



--------------------------------------------------------------------------------

within fifteen (15) months following receipt thereof, within one hundred and
eighty (180) days of the date of such legally binding commitment but in any
event no earlier than the fifteenth month following receipt of such Net Cash
Proceeds; provided that (i) so long as an Event of Default shall have occurred
and be continuing, the Borrower (x) shall not be permitted to make any such
reinvestments (other than pursuant to a legally binding commitment that the
Borrower entered into at a time when no Event of Default is continuing) and
(y) shall not be required to apply such Net Cash Proceeds which have been
previously applied to prepay Revolving Credit Loans to the prepayment of Term
Loans until such time as the relevant investment period has expired and no Event
of Default is continuing and (ii) if any Net Cash Proceeds are no longer
intended to be or cannot be so reinvested at any time after delivery of a notice
of reinvestment election, an amount equal to any such Net Cash Proceeds shall be
applied within five (5) Business Days after the Borrower reasonably determines
that such Net Cash Proceeds are no longer intended to be or cannot be so
reinvested to the prepayment of the Term Loans or New Senior Secured Notes as
set forth in this Section 2.05.

(iii) Certain Indebtedness. Subject to clause (iv) below, if Holdings, the
Borrower or any Restricted Subsidiary incurs or issues any Indebtedness not
expressly permitted to be incurred or issued pursuant to Section 7.03, the
Borrower shall cause to be prepaid an aggregate amount of Term Loans in an
amount equal to 100% of all Net Cash Proceeds received therefrom on or prior to
the date which is five (5) Business Days after the receipt of such Net Cash
Proceeds.

(iv) New Senior Secured Notes, Permitted Unsecured Debt and Refinancing Term
Loan Proceeds. If the Borrower incurs or issues any New Senior Secured Notes,
Permitted Unsecured Debt or Refinancing Term Loans, the Borrower shall,
substantially contemporaneously with such incurrence or issuance (and in no
event more than five (5) Business Days following the date of such incurrence or
issuance), prepay Term Loans in an aggregate principal amount equal to 100% of
the Net Cash Proceeds of such incurrence or issuance. Notwithstanding anything
to the contrary contained in this Agreement, the Borrower may rescind any notice
of prepayment under this Section 2.05(b)(iv) if such prepayment would have
resulted from an issuance of New Senior Secured Notes, Permitted Unsecured Debt
or Refinancing Term Loans, which incurrence or issuance shall not be consummated
or shall otherwise be delayed. This Section 2.05(b)(iv) shall supersede anything
to the contrary in Section 2.05(b)(iii).

(v) Revolving Credit Obligations. If for any reason the aggregate Revolving
Credit Exposures at any time exceeds the aggregate Revolving Credit Commitments
then in effect, the Borrower shall promptly prepay or cause to be promptly
prepaid Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(v) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans such aggregate Outstanding Amount
exceeds the aggregate Revolving Credit Commitments then in effect.

(vi) Application. The amount of each principal repayment of Term Loans made as
required by this Section 2.05(b), within a Class of Term Loans, shall be applied
to the installments due thereof within the next 24 months in direct order of
maturity to repayments thereof

 

-83-



--------------------------------------------------------------------------------

required pursuant to Section 2.07(a) and afterwards, pro rata to the remaining
installments; provided that repayments of Term Loans required to be made by
Section 2.05(b)(i) through (iv) shall be applied pro rata among all Classes of
Term Loans (based on the outstanding principal amounts of the respective Classes
of Term Loans); provided, further, that at the request of the Borrower, in lieu
of such application on a pro rata basis among all Classes of Term Loans, such
prepayment may be applied to any Class of Term Loans so long as the Maturity
Date of such Class of Term Loans (or such Classes of Term Loans) precedes the
Maturity Date of each other Class of Term Loans then outstanding or, in the
event more than one Class of Term Loans shall have an identical Maturity Date,
to such Classes on a pro rata basis.

(vii) Notice. The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iv) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

(c) Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date prior to the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05(c), prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(c). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(c).

(d) Prepayment Premium. If the Borrower (1) makes any prepayment of Term B-3
Loans constituting a Repricing Transaction or (2) effects any amendment to the
terms of the Term B-3 Loans constituting a Repricing Transaction, in each case,
prior to the first anniversary of the Third Restatement Effective Date, the
Borrower agrees to pay to the Administrative Agent, for the ratable account of
each Term B-3 Lender (including each Term B-3 Lender that withholds its consent
to such Repricing Transaction and is replaced as a Non-Consenting Lender under
Section 3.07), a fee in an amount equal to 1.0% of (x) in the case of clause
(1) above, the aggregate principal amount of all Term B-3 Loans prepaid in
connection with such Repricing Transaction and (y) in the case of clause
(2) above, the aggregate principal amount of all Term B-3 Loans outstanding on
such date that are subject to an effective reduction of the Applicable Rate
pursuant to such Repricing Transaction. Such fees shall be due and payable upon
the date of the effectiveness of such Repricing Transaction.

 

-84-



--------------------------------------------------------------------------------

SECTION 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class; provided that (i) any such notice
shall be received by the Administrative Agent three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof, (iii) if, after giving effect to any reduction of the Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Revolving Credit Facility, such sublimit shall be automatically reduced by the
amount of such excess and (iv) on or prior to the Maturity Date for the Original
Maturity Revolving Credit Commitments, any termination or reduction of Extended
Maturity Revolving Credit Commitments must be accompanied by a corresponding
termination or pro rata reduction of the Original Maturity Revolving Credit
Commitments. The amount of any such Commitment reduction shall not be applied to
the Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise
specified by the Borrower. Notwithstanding the foregoing, the Borrower may
rescind or postpone any notice of termination of any Class of Commitments if
such termination would have resulted from a refinancing in total of a Facility,
which refinancing shall not be consummated or otherwise shall be delayed.

(b) [Reserved]

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, or the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

SECTION 2.07. Repayment of Loans.

(a) Term Loans. (i) The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders on the last Business Day of each March,
June, September and December, (x) commencing on the last Business Day of
December 2006 until the last Business Day of December 2010, an aggregate amount
equal to 0.25% of the aggregate amount of all Term Loans outstanding on the
Restatement Effective Date (the “Quarterly Amortization Amount”), (y) commencing
on the last Business Day of March 2011 until the last Business Day of December
2011, (1) to the Term B-1 Lenders, a percentage of the Quarterly Amortization
Amount equal to the percentage of all outstanding Term Loans on the Second
Restatement Effective Date constituting Term B-1 Loans, and (2) to the Term B-2
Lenders, a percentage of the

 

-85-



--------------------------------------------------------------------------------

Quarterly Amortization Amount equal to the percentage of all outstanding Term
Loans on the Second Restatement Effective Date constituting Term B-2 Loans, and
(z) commencing on the last Business Day of March 2012, (1) to the Term B-2
Lenders, a percentage of the Quarterly Amortization Amount equal to the
percentage of all outstanding Term Loans on the Third Restatement Effective Date
constituting Term B-2 Loans and (2) to the Term B-3 Lenders, a percentage of the
Quarterly Amortization Amount equal to the percentage of all outstanding Term
Loans on the Third Restatement Effective Date constituting Term B-3 Loans (which
payments described in this Section 2.07(a) shall be reduced with respect to each
Class of Term Loans as a result of the application of prepayments, whether prior
to or after the Third Restatement Effective Date, in accordance with the order
of priority set forth in Section 2.05 or in connection with any Extension as
provided in Section 2.16), and (ii) the Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders, on the
Maturity Date for each Class of Term Loans, the aggregate principal amount of
all Term Loans of such Class outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
applicable Revolving Credit Facility the aggregate principal amount of all of
its Original Maturity Revolving Credit Loans and Extended Maturity Revolving
Credit Loans, as the case may be, outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

SECTION 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

-86-



--------------------------------------------------------------------------------

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(h)
and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate then in effect for the applicable
Class or Classes of such Revolving Credit Lender’s Revolving Credit Commitments
times the actual daily amount by which the aggregate Revolving Credit Commitment
for the applicable Facility exceeds the sum of (A) Outstanding Amount of
Revolving Credit Loans for such Facility and (B) the Outstanding Amount of L/C
Obligations for such Facility; provided that any commitment fee accrued with
respect to any of the Commitments of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided further that no
commitment fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. The commitment fee shall
accrue at all times from the Restatement Effective Date until the applicable
Maturity Date for the Original Maturity Revolving Credit Facility and the
Extended Maturity Revolving Credit Facility as the case may be, including at any
time during which one or more of the conditions in Article 4 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Original Closing Date, and on the Maturity Date for the
applicable Revolving Credit Facility. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Term B-3 Loan Fees. The Borrower shall pay to (i) each Term B-3 Lender on
the Third Restatement Effective Date, as a closing fee in respect of the Term
B-3 Loans, original issue discount or upfront fees in an amount equal to 4.00%
of the stated principal amount of such Term B-3 Lender’s Term B-3 Loans, payable
to such Term B-3 Lender out of the proceeds of its Term B-3 Loans as of such
date and (ii) the Administrative Agent, for the account of the Term B-3 Lenders,
(x) on March 31, 2013, a fee equal to 1.00% of the outstanding principal amount
of Term B-3 Loans as of such date, (y) on March 31, 2014, a fee equal to 1.50%
of the outstanding principal amount of Term B-3 Loans as of such date and (z) on
the Maturity Date with respect to the Term B-3 Loans, a fee equal to 1.50% of
the outstanding principal amount of Term B-3 Loans as of such date, which fees
shall be allocated among the Term B-3 Lenders in accordance with each Term B-3
Lender’s Pro Rata Share of the Term B-3 Loans as of the applicable date.

(c) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

 

-87-



--------------------------------------------------------------------------------

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Citibank’s “prime rate”
shall be made on the basis of a year of three hundred and sixty-five (365) days
and actual days elapsed. All other computations of fees and interest shall be
made on the basis of a three hundred and sixty (360) day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

SECTION 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note or Notes payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and

 

-88-



--------------------------------------------------------------------------------

the other Loan Documents, absent manifest error; provided that the failure of
the Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein and the Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative

 

-89-



--------------------------------------------------------------------------------

Agent (the “Compensation Period”) at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. When such Lender makes payment to
the Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

 

-90-



--------------------------------------------------------------------------------

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14. Incremental Credit Extensions.

(a) The Borrower may at any time or from time to time after the Original Closing
Date, by notice to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders), request (a) one or more
additional tranches of term loans (the “Incremental Term Loans”) or (b) one or
more increases in the amount of any Class of Revolving Credit Commitments (each
such increase, a “Revolving Commitment Increase”), provided that (i) both at the
time of any such request and upon the effectiveness of any Incremental Amendment
referred to below, no Default or Event of Default shall exist and at the time
that any such Incremental Term Loan is made (and after giving effect thereto) no
Default or Event of Default shall exist and (ii) the Borrower shall be in
compliance with each of the covenants

 

-91-



--------------------------------------------------------------------------------

set forth in Section 7.11 determined on a Pro Forma Basis as of the last day of
the most recent Test Period, in each case, as if such Incremental Term Loans or
Revolving Commitment Increases, as applicable, had been outstanding and fully
borrowed on the last day of such fiscal quarter of the Borrower for testing
compliance therewith. Each tranche of Incremental Term Loans and each Revolving
Commitment Increase shall be in an aggregate principal amount that is not less
than $10,000,000 (provided that such amount may be less than $10,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence). Notwithstanding anything to the contrary herein, the aggregate
amount of the Incremental Term Loans and the Revolving Commitment Increases
shall not exceed the sum of $50,000,000. The Incremental Term Loans (a) shall
rank pari passu in right of payment and of security with the Revolving Credit
Loans and the Term Loans, (b) shall not mature earlier than the Latest Maturity
Date of any Loans outstanding at the time of Incurrence of such Incremental Term
Loans and shall have a weighted average life to maturity no shorter than the
weighted average life to maturity of the Term B-2 Loans and the Term B-3 Loans
(except by virtue of amortization of or prepayment of such Term B-2 Loans or the
Term B-3 Loans prior to such date of determination), and (c) except as set forth
above, shall be treated substantially the same as the Term B-2 Loans and the
Term B-3 Loans (in each case, including with respect to mandatory and voluntary
prepayments), provided that the interest rates and amortization schedule
(subject to clause (b) above) applicable to the Incremental Term Loans shall be
determined by the Borrower and the lenders thereof; provided further that (i) if
the Applicable Rate (which, for such purposes only, shall be deemed to include
all upfront or similar fees or original issue discount that are paid to all
Lenders (and not any one Lender) providing such Incremental Term Loans) relating
to any Incremental Term Loans exceeds the Applicable Rate (which, for such
purposes only, shall be deemed to include all upfront or similar fees or
original issue discount payable to all Lenders providing the Term Loans)
relating to the Term B-2 Loans or the Term B-3 Loans immediately prior to the
effectiveness of the applicable Incremental Amendment by more than 0.50%, the
Applicable Rate relating to the Term B-2 Loans and/or the Term B-3 Loans, as
applicable, shall be adjusted to be equal to the Applicable Rate (which, for
such purposes only, shall be deemed to include all upfront or similar fees or
original issue discount that are paid to all Lenders (and not any one Lender)
providing such Incremental Term Loans) relating to such Incremental Term Loans
minus 0.50%. Each notice from the Borrower pursuant to this Section shall set
forth the requested amount and proposed terms of the relevant Incremental Term
Loans or Revolving Commitment Increases. Incremental Term Loans may be made, and
Revolving Commitment Increases may be provided, by any existing Lender (and each
existing Term Lender will have the right, but not an obligation, to make a
portion of any Incremental Term Loan, and each existing Revolving Credit Lender
will have the right, but not an obligation, to provide a portion of any
Revolving Commitment Increase, in each case on terms permitted in this
Section 2.14 and otherwise on terms reasonably acceptable to the Administrative
Agent) or by any other bank or other financial institution (any such other bank
or other financial institution being called an “Additional Lender”), provided
that the Administrative Agent, L/C Issuer and Swing Line Lender shall have
consented (not to be unreasonably withheld) to such Lender’s or Additional
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increases if such consent would be required under Section 10.07(b)
for an assignment of Loans or Revolving Credit Commitments, as applicable, to
such Lender or Additional Lender. Commitments in respect of Incremental Term
Loans and Revolving Commitment Increases shall become Commitments (or in the
case of a Revolving Commitment Increase to be provided by an existing Revolving

 

-92-



--------------------------------------------------------------------------------

Credit Lender, an increase in such Lender’s applicable Revolving Credit
Commitment) under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by Holdings, the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section. The effectiveness of
any Incremental Amendment shall be subject to the satisfaction on the date
thereof of each of the conditions set forth in Section 4.02 (it being understood
that all references to “the date of such Credit Extension” or similar language
in such Section 4.02(b) and (unless waived by the Additional Lender) 4.02(a)
shall be deemed to refer to the effective date of such Incremental Amendment)
and such other conditions as the parties thereto shall agree. The Borrower will
use the proceeds of the Incremental Term Loans and Revolving Commitment
Increases for any purpose not prohibited by this Agreement. No Lender shall be
obligated to provide any Incremental Term Loans or Revolving Commitment
Increases, unless it so agrees. Upon each increase in the Revolving Credit
Commitments pursuant to this Section, each Revolving Credit Lender of the
applicable Class immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Revolving Commitment Increase of the applicable Class (each a
“Revolving Commitment Increase Lender”) in respect of such increase, and each
such Revolving Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, subject to Section 2.17, the percentage of the aggregate
outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swing Line Loans held by each Revolving Credit
Lender of the applicable Class (including each such Revolving Commitment
Increase Lender) will equal the percentage of the aggregate Revolving Credit
Commitments of such Class of all Revolving Credit Lenders of such Class
represented by such Revolving Credit Lender’s Revolving Credit Commitment of
such Class and (b) if, on the date of such increase, there are any Revolving
Credit Loans of such Class outstanding, such Revolving Credit Loans shall on or
prior to the effectiveness of such Revolving Commitment Increase be prepaid from
the proceeds of additional Revolving Credit Loans of such Class made hereunder
(reflecting such increase in Revolving Credit Commitments of such Class), which
prepayment shall be accompanied by accrued interest on the Revolving Credit
Loans of such Class being prepaid and any costs incurred by any Lender in
accordance with Section 3.05. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(b) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

(c) For the avoidance of doubt, none of the (x) New Term Loans (y) the Term B-2
Loans or (z) the Term B-3 Loans shall be deemed to have been incurred pursuant
to this Section 2.14 for any purpose under this Agreement.

 

-93-



--------------------------------------------------------------------------------

SECTION 2.15. Refinancing Amendments. At any time after the Second Restatement
Effective Date, the Borrower may obtain from any Lender or any Additional
Refinancing Lender, Refinancing Term Loans that refinance all or any portion of
the Term Loans then outstanding under this Agreement (which for this purpose
will be deemed to include any then outstanding Refinancing Term Loans), in each
case pursuant to a Refinancing Amendment; provided that (i) such Refinancing
Term Loans will rank pari passu in right of payment and of security with the
other Term Loans and Term Commitments hereunder, (ii) such Refinancing Term
Loans shall have such pricing and call protection terms (subject to clause
(iii) below) as may be agreed by the Borrower and the Lenders thereof,
(iii) each tranche of Refinancing Term Loans shall be prepaid and repaid on a
pro rata basis or less than a pro rata basis (but not greater than a pro rata
basis) with all voluntary prepayments and mandatory prepayments of the other
Classes of Term Loans, it being understood that the amortization schedule
applicable to the Refinancing Term Loans shall be determined by the Borrower and
the Lenders providing the Refinancing Term Loans, (iv) except as provided in
clauses (ii) and (iii) above or as provided below, such Refinancing Term Loans
shall have covenants, events of default, guarantees, collateral and other terms
that are substantially identical to, or less favorable to the Lenders of such
Refinancing Term Loans than, the Term B-2 Loans; provided, however, that the
terms and conditions applicable to such Refinancing Term Loans may provide for
any additional or different financial or other covenants or other provisions
that are agreed between the Borrower and Lenders thereof and applicable only
during periods after the Latest Maturity Date that is in effect on the date such
Refinancing Term Loans are issued, incurred or obtained, (v) (A) in no event
shall the final maturity date of any tranche of Refinancing Term Loans at the
date of establishment thereof be earlier than the then Latest Maturity Date of
any other Term Loans hereunder, and (B) the Weighted Average Life to Maturity of
any Refinancing Term Loans at the time of establishment thereof shall be no
shorter than the Weighted Average Life to Maturity of the tranche of Term Loans
being refinanced by such Refinancing Term Loans (except by virtue of
amortization or prepayment of such Term Loans being refinanced) and (vi) at no
time shall there be Classes of Term Loans hereunder (including Refinancing Term
Loans and Extended Term Loans) that have more than five (5) different Maturity
Dates. The Borrower shall prepay Term Loans with the Net Cash Proceeds of such
Refinancing Term Loans pursuant to Section 2.05(b)(iv). The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Sections 4.02(a), (b) and(c) and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officer’s
certificates consistent with those delivered on the Original Closing Date other
than changes to such legal opinion resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Collateral Agent
(including Mortgage amendments) in order to ensure that the Refinancing Term
Loans are provided with the benefit of the applicable Loan Documents. Each
tranche of Refinancing Term Loans incurred under this Section 2.15 shall be in
an aggregate principal amount that is not less than $50,000,000. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Each of the parties hereto hereby agrees that
this Agreement and the other Loan Documents may be amended pursuant to a
Refinancing Amendment, without the consent of any other Lenders, to the extent
(but only to the extent) necessary to (i) reflect the existence and terms of the
Refinancing

 

-94-



--------------------------------------------------------------------------------

Term Loans incurred pursuant thereto (including any amendments necessary to
treat the Term Loans and Term Commitments subject thereto as Refinancing Term
Loans and/or Refinancing Term Commitments), (ii) provide certain class
protection to the Lenders and Additional Refinancing Lenders providing such
Refinancing Term Loans with respect to voluntary prepayments and mandatory
prepayments, (iii) make such other changes to this Agreement and the other Loan
Documents consistent with the provisions and intent of the second paragraph of
Section 10.01 (without the consent of the Required Lenders called for therein)
and (iv) effect such other amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.15, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Amendment.

SECTION 2.16. Extension of Term Loans; Extension of Revolving Credit Loans.

(a) Extension of Term Loans. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment, provided,
however, that at no time shall there be Classes of Term Loans hereunder
(including Refinancing Term Loans and Extended Term Loans) which have more than
five (5) different Maturity Dates, (ii) the Effective Yield with respect to the
Extended Term Loans (whether in the form of interest rate margin, upfront fees,
original issue discount or otherwise) may be different than the Effective Yield
for the Term Loans of such Existing Term Loan Tranche, in each case, to the
extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); and (iv) Extended Term Loans may have call protection as may be
agreed by the Borrower and the Lenders thereof; provided that no Extended Term
Loans may be optionally prepaid prior to the date on which all Term Loans with
an earlier final stated maturity (including Term Loans under the Existing Term
Loan Tranche from which they were amended) are repaid in full, unless such
optional prepayment is accompanied by a pro rata optional prepayment of such
other Term Loans; provided, however, that (A) no Default shall

 

-95-



--------------------------------------------------------------------------------

have occurred and be continuing at the time a Term Loan Extension Request is
delivered to Lenders, (B) in no event shall the final maturity date of any
Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof be earlier than the then Latest Maturity Date of any other
Term Loans hereunder, (C) the Weighted Average Life to Maturity of any Extended
Term Loans of a given Term Loan Extension Series at the time of establishment
thereof shall be no shorter (other than by virtue of amortization or prepayment
of such Indebtedness prior to the time of incurrence of such Extended term
Loans) than the remaining Weighted Average Life to Maturity of any Existing Term
Loan Tranche, (D) any such Extended Term Loans (and the Liens securing the same)
shall be permitted by the terms of the Intercreditor Agreements (to the extent
any Intercreditor Agreement is then in effect), (E) all documentation in respect
of the such Extension Amendment shall be consistent with the foregoing and
(F) any Extended Term Loans may participate on a pro rata basis or less than a
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Term Loan Extension Request. Any Extended Term Loans amended pursuant
to any Term Loan Extension Request shall be designated a series (each, a “Term
Loan Extension Series”) of Extended Term Loans for all purposes of this
Agreement; provided that any Extended Term Loans amended from an Existing Term
Loan Tranche may, to the extent provided in the applicable Extension Amendment,
be designated as an increase in any previously established Term Loan Extension
Series with respect to such Existing Term Loan Tranche. Each Term Loan Extension
Series of Extended Term Loans incurred under this Section 2.16 shall be in an
aggregate principal amount that is not less than $50,000,000.

(b) Extension of Revolving Credit Commitments. The Borrower may at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Revolver Tranche and (y) be identical to the Revolving
Credit Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the Maturity
Date of the Extended Revolving Credit Commitments may be delayed to a later date
than the Maturity Date of the Revolving Credit Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension Amendment,
provided, however, that at no time shall there be Classes of Revolving Credit
Commitments hereunder (including Extended Revolving Credit Commitments and New
Revolving Credit Commitments) which have more than five (5) different Maturity
Dates, (ii) the Effective Yield with respect to extensions of credit under the
Extended Revolving Credit Commitments (whether in the form of interest rate
margin, upfront fees, original issue discount or otherwise) may be different
than the Effective Yield for extensions of credit under the Revolving Credit
Commitments of such Existing Revolver Tranche, in each case, to the extent
provided in the

 

-96-



--------------------------------------------------------------------------------

applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Credit
Commitments); and (iv) all borrowings under the Revolving Credit Commitments and
repayments thereunder shall be made on a pro rata basis (except for (I) payments
of interest and fees at different rates on Extended Revolving Commitments (and
related outstandings) and (II) repayments required upon the Maturity Date of the
non-extending Revolving Credit Commitments); provided, further, that (A) no
Default shall have occurred and be continuing at the time a Revolver Extension
Request is delivered to Lenders, (B) in no event shall the final maturity date
of any Extended Revolving Credit Commitments of a given Revolver Extension
Series at the time of establishment thereof be earlier than the then Latest
Maturity Date of any other Revolving Credit Commitments hereunder, (C) any such
Extended Revolving Credit Commitments (and the Liens securing the same) shall be
permitted by the terms of the Intercreditor Agreements (to the extent any
Intercreditor Agreement is then in effect) and (D) all documentation in respect
of the such Extension Amendment shall be consistent with the foregoing. Any
Extended Revolving Credit Commitments amended pursuant to any Revolver Extension
Request shall be designated a series (each, a “Revolver Extension Series”) of
Extended Revolving Credit Commitments for all purposes of this Agreement;
provided that any Extended Revolving Credit Commitments amended from an Existing
Revolver Tranche may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Revolver
Extension Series with respect to such Existing Revolver Tranche. Each Revolver
Extension Series of Extended Revolving Credit Commitments incurred under this
Section 2.16 shall be in an aggregate principal amount that is not less than
$10,000,000.

(c) Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Term Lender (each, an “Extending Term
Lender”) wishing to have all or a portion of its Term Loans under the Existing
Term Loan Tranche subject to such Extension Request amended into Extended Term
Loans and any Revolving Credit Lender (each, an “Extending Revolving Credit
Lender”) wishing to have all or a portion of its Revolving Credit Commitments
under the Existing Revolver Tranche subject to such Extension Request amended
into Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche or Revolving Credit Commitments under the Existing
Revolver Tranche, as applicable, which it has elected to request be amended into
Extended Term Loans or Extended Revolver Commitments, as applicable (subject to
any minimum denomination requirements imposed by the Administrative Agent). In
the event that the aggregate principal amount of Term Loans under the Existing
Term Loan Tranche or Revolving Credit Commitments under the Existing Revolver
Tranche, as applicable, in respect of which applicable Term Lenders or Revolving
Lenders, as the case may be, shall have accepted

 

-97-



--------------------------------------------------------------------------------

the relevant Extension Request exceeds the amount of Extended Term Loans or
Extended Revolving Credit Commitments, as applicable, requested to be extended
pursuant to the Extension Request, Term Loans or Revolving Credit Commitments,
as applicable, subject to Extension Elections shall be amended to Extended Term
Loans or Revolving Credit Commitments, as applicable, on a pro rata basis
(subject to rounding by the Administrative Agent, which shall be conclusive)
based on the aggregate principal amount of Term Loans or Revolving Credit
Commitments, as applicable, included in each such Extension Election.

(d) New Revolving Credit Commitment.

(i) Notwithstanding the foregoing, at any time and from time to time, upon
notice by the Borrower to the Administrative Agent, banks, financial
institutions or other institutional lenders or investors (“New Revolving
Commitment Lenders”), which may or may not be then existing Revolving Credit
Lenders, may elect to provide a new Revolving Credit Commitment (a “New
Revolving Credit Commitment”) hereunder; provided that, the Administrative
Agent, L/C Issuer and Swing Line Lender shall have consented (not to be
unreasonably withheld) to such banks, financial institutions or other
institutional lenders or investors providing such New Revolving Credit
Commitments if such consent would be required under Section 10.07(b) for an
assignment of Revolving Credit Commitments to such Person; provided, further,
that at no time shall there be Classes of Revolving Credit Commitments hereunder
(including Extended Revolving Credit Commitments and New Revolving Credit
Commitments) which have more than five (5) different Maturity Dates. Such New
Revolving Credit Commitment will be in an amount (the “New Revolving Amount”)
and have the terms specified in the notice to the Administrative Agent; provided
that, the terms of any New Revolving Credit Commitment shall satisfy the
requirements set forth in Section 2.16(b) with respect to Extended Revolving
Credit Commitments, mutatis mutandis, as though such New Revolving Credit
Commitment were an Extended Revolving Credit Commitment.

(ii) Upon receipt of a New Revolving Credit Commitment, (a) the Revolving Credit
Commitments of all existing Revolving Credit Lenders of each Class specified in
the Extension Amendment in accordance with Section 2.06 will be permanently
reduced by an aggregate amount equal to the New Revolving Amount in the manner
specified by Section 2.06(c), and (b) the New Revolving Credit Commitment of the
New Revolving Commitment Lenders will become effective. Subject to the
foregoing, the New Revolving Credit Commitments of the New Revolving Commitment
Lenders will otherwise be incorporated as Revolving Credit Commitments hereunder
in the same manner in which Extended Revolving Credit Commitments are
incorporated hereunder pursuant to this Section 2.16, and for the avoidance of
doubt, all Borrowings and repayments of Revolving Credit Loans after the
effectiveness of a New Revolving Credit Commitment shall be made pro rata across
all Classes of Revolving Credit Commitments including such New Revolving Credit
Commitment (based on the outstanding principal amounts of the respective Classes
of Revolving Credit Commitments) except for (I) payments of interest and fees at
different rates for each Class of Revolving Credit Commitments (and related
Outstanding Amounts), and (II) repayments required on the Maturity Date for any
particular Class of Revolving Credit Commitments.

 

-98-



--------------------------------------------------------------------------------

(iii) Upon the effectiveness of each New Revolving Credit Commitment pursuant to
this Section, each Revolving Credit Lender of all applicable existing Classes of
Revolving Credit Commitments immediately prior to such effectiveness will
automatically and without further act be deemed to have assigned to each New
Revolving Commitment Lender, and each such New Revolving Commitment Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Credit Lender’s participations hereunder in outstanding Letters
of Credit and Swing Line Loans such that, after giving effect to each such
deemed assignment and assumption of participations, subject to Section 2.17, the
percentage of the outstanding (i) participations hereunder in Letters of Credit
and (ii) participations hereunder in Swing Line Loans held by each Revolving
Credit Lender of each Class of Revolving Credit Commitments (including each such
New Revolving Commitment Lender) will equal the percentage of the aggregate
Revolving Credit Commitments of all Classes of Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment and
(b) if, on the date of such effectiveness, there are any Revolving Credit Loans
outstanding, such Revolving Credit Loans shall on or prior to the effectiveness
of such New Revolving Credit Commitment be prepaid from the proceeds of
Revolving Credit Loans made hereunder under the New Revolving Credit
Commitments, which prepayment shall be accompanied by accrued interest on the
Revolving Credit Loans being prepaid and any costs incurred by any Lender in
accordance with Section 3.05. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(e) Extension Amendment. Extended Term Loans, Extended Revolving Credit
Commitments and New Revolving Credit Commitments shall be established pursuant
to an amendment (each, a “Extension Amendment”) to this Agreement among the
Borrower, the Administrative Agent and each Extending Term Lender, Extending
Revolving Credit Lender or New Revolving Credit Lender, as applicable, providing
an Extended Term Loan, Extended Revolving Credit Commitment or New Revolving
Credit Commitment, as applicable, thereunder which shall be consistent with the
provisions set forth in Sections 2.16(a), (b) or (d) above, respectively (but
which shall not require the consent of any other Lender). The effectiveness of
any Extension Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Sections 4.02(a), (b) and (c) and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Original Closing Date other
than changes to such legal opinion resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Collateral Agent
in order to ensure that the Extended Term Loans, Extended Revolving Credit
Commitments or New Revolving Credit Commitments, as applicable, are provided
with the benefit of the applicable Loan Documents. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Extension
Amendment. Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to an Extension Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Extended Term Loans,
Extended Revolving Credit Commitments or New Revolving Credit Commitments, as

 

-99-



--------------------------------------------------------------------------------

applicable, incurred pursuant thereto, (ii) modify the scheduled repayments set
forth in Section 2.07 with respect to any Existing Term Loan Tranche subject to
an Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 2.07), (iii) modify the prepayments set forth in
Section 2.05 to reflect the existence of the Extended Term Loans and the
application of prepayments with respect thereto, (iv) make such other changes to
this Agreement and the other Loan Documents consistent with the provisions and
intent of the second paragraph of Section 10.01 (without the consent of the
Required Lenders called for therein) and (v) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Extension Amendment.

(f) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

SECTION 2.17. Defaulting Lender.

(a) Reallocation. Notwithstanding anything to the contrary herein, if a Lender
(in the case of clause (i) below, other than any Non-Extending Revolving Credit
Lender (as defined in the Second Amendment Agreement) that did not execute the
Second Amendment Agreement on or prior to the Second Restatement Effective Date)
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply with respect to any outstanding Letter of Credit
participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 of such Defaulting Lender:

(i) the Letter of Credit participation pursuant to Section 2.03 and Swing Line
Loan participation pursuant to Section 2.04, in each case, of such Defaulting
Lender will, subject to the limitation in the first proviso below, automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Credit Commitments of such Class; provided that (a) the Outstanding
Amount of each Non-Defaulting Lender’s Revolving Credit Loans and L/C
Obligations (with the aggregate amount of such Lenders’ risk participations and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender) may not in any event exceed the Revolving Credit Commitment of
such Class of such Non-Defaulting Lender as in effect at the time of such
reallocation and (b) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the L/C Issuer, the Swing Line
Lender or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender; and

 

-100-



--------------------------------------------------------------------------------

(ii) to the extent that any portion (the “unreallocated portion”) of any
Defaulting Lender’s Letter of Credit participation pursuant to Section 2.03 and
Swing Line Loan participation pursuant to Section 2.04 cannot be so reallocated,
whether by reason of the first proviso in clause (i) above or otherwise or
because such Defaulting Lender is an Original Maturity Revolving Credit Lender
that did not execute the Second Amendment Agreement, the Borrower will, not
later than two Business Days after demand by the Administrative Agent (at the
direction of the L/C Issuer and/or the Swing Line Lender, as the case may be),
(1) Cash Collateralize the obligations of the Borrower to the L/C Issuer in
respect of such Letter of Credit participation pursuant to Section 2.03, in an
amount equal to the aggregate amount of the unreallocated portion of such Letter
of Credit participation pursuant to Section 2.03, or (2) in the case of such
Swing Line Loan participation pursuant to Section 2.04, prepay and/or Cash
Collateralize in full the unreallocated portion thereof, or (3) make other
arrangements satisfactory to the Administrative Agent, and to the L/C Issuer and
the Swing Line Lender, as the case may be, in their sole discretion to protect
them against the risk of non-payment by such Defaulting Lender.

(b) Fees. Anything herein to the contrary notwithstanding, during such period as
a Lender (other than any Non-Extending Revolving Credit Lender (as defined in
the Second Amendment Agreement) that did not execute the Second Amendment
Agreement on or prior to the Second Restatement Effective Date) is a Defaulting
Lender, such Defaulting Lender will not be entitled to any fees accruing during
such period pursuant to Section 2.03(h) (without prejudice to the rights of the
Lenders other than Defaulting Lenders in respect of such fees); provided that in
the case of any such Defaulting Lender that was or is a Lender (x) to the extent
that a portion of the Letter of Credit participation pursuant to Section 2.03
and Swing Line Loan participation pursuant to Section 2.04 of such Defaulting
Lender is reallocated to the Non-Defaulting Lenders pursuant to Section 2.17(a),
such fees under Section 2.03(h) that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (y) to the extent any portion of such Letter of Credit
participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 cannot be so reallocated, such fees will instead accrue
for the benefit of and be payable to the L/C Issuer and the Swing Line Lender,
as applicable, as their interests appear.

(c) Cure. If the Borrower, the Administrative Agent, the L/C Issuer and the
Swing Line Lender agree in writing in their discretion that a Lender (other than
any Non-Extending Revolving Credit Lender (as defined in the Second Amendment
Agreement) that did not execute the Second Amendment Agreement on or prior to
the Second Restatement Effective Date) that is a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, as the case may be, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein), such Lender will, to the extent applicable, purchase such portion of
outstanding Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the total Revolving
Credit Commitments, Revolving Credit Loans, Letter of Credit participation
pursuant to Section 2.03 and Swing Line Loan participation pursuant to
Section 2.04 of the Lenders to be on a pro rata basis in accordance with their
respective Commitments, whereupon such Lender will cease to be a Defaulting
Lender and will be a Non-Defaulting Lender (and

 

-101-



--------------------------------------------------------------------------------

such Commitments and Loans of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.

(d) Notices. The Administrative Agent will promptly send to each Lender and L/C
Issuer a copy of any notice to the Borrower provided for in this Section 2.17.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

SECTION 3.01. Taxes.

(a) Except as provided in this Section 3.01, any and all payments by the Loan
Parties to or for the account of any Agent or any Lender under any Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, excluding the following,
(i) in the case of each Agent and each Lender, taxes imposed on or measured by
its overall net income or overall gross income (including branch profits) and
franchise (and similar) taxes imposed on it in lieu of net income taxes, by a
jurisdiction (or any political subdivision thereof) as a result of such Agent or
such Lender, as the case may be, being organized or having its principal office
or applicable Lending Office in such jurisdiction or as a result of a present or
former connection between such Agent or such Lender and the jurisdiction
imposing such tax other than a connection arising as a result of any transaction
contemplated under any Loan Document, and all liabilities (including additions
to tax, penalties and interest) with respect thereto, (ii) in the case of any
Foreign Lender (as defined below), any U.S. federal withholding tax that (A) is
imposed on amounts payable to such Lender under a law that is in effect at the
time such Lender becomes a party hereto (or designates a new lending office or
changes its place of organization or principal office), except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or change in its place of organization or
principal office or assignment), to receive additional amounts from the Loan
Parties with respect to such withholding tax pursuant to this Section 3.01(a),
or (B) is attributable to such Lender’s failure to comply with Section 3.01(d);
provided that clause (ii)(A) shall not apply to any assignee or new lending
office pursuant to Section 2.13 or pursuant to a request by the Borrower under
Section 3.07, (iii) in the case of any U.S. Lender (as defined below) any U.S.
federal backup withholding tax resulting from such Lender failing to comply with
Section 3.01(f) (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”), and (iv) any taxes that are imposed
by reason of Sections 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version that is substantially comparable) and the
regulations or guidance promulgated thereunder

 

-102-



--------------------------------------------------------------------------------

(“FATCA”). If the Loan Parties shall be required by any Laws to deduct any Taxes
or Other Taxes from or in respect of any sum payable under any Loan Document to
any Agent or any Lender, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) such
Loan Party shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), such Loan
Party shall furnish to such Agent or Lender (as the case may be) the original or
a certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent. If such Loan Party fails to
pay any Taxes or Other Taxes when due to the appropriate taxing authority or
fails to remit to any Agent or any Lender the required receipts or other
required documentary evidence, such Loan Party shall indemnify such Agent and
such Lender for any incremental taxes, interest or penalties that may become
payable by such Agent or such Lender arising out of such failure.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document and all additions to tax, penalties and interest (hereinafter
referred to as “Other Taxes”).

(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 3.01) payable
by such Agent and such Lender and (ii) any liability (including additions to
tax, penalties, interest and reasonable expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided such Agent or Lender, as the case may be, provides the Borrower with a
written statement thereof setting forth in reasonable detail the basis and
calculation of such amounts. Payment under this Section 3.01(c) shall be made
within thirty (30) days after the date such Lender or such Agent makes a demand
therefor.

(d)(i) To the extent it is legally entitled to do so, each Lender and Agent that
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Code (each, a “Foreign Lender”) shall deliver to the Borrower and the
Administrative Agent, on or prior to the date which is ten (10) Business Days
after the Original Closing Date (or upon accepting an assignment of an interest
herein), two duly signed, properly completed copies of either IRS Form W 8BEN or
any successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, United States withholding tax on payments to be
made to such Foreign Lender by the Borrower or any other Loan Party pursuant to
this Agreement or any other Loan Document) or IRS Form W 8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Borrower or any other Loan Party pursuant to this Agreement

 

-103-



--------------------------------------------------------------------------------

or any other Loan Document) or such other evidence reasonably satisfactory to
the Borrower and the Administrative Agent that such Foreign Lender is entitled
to an exemption from, or reduction of, United States withholding tax, including
any exemption pursuant to Section 871(h) or 881(c) of the Code, and in the case
of a Foreign Lender claiming such an exemption under Section 881(c) of the Code,
a certificate that establishes in writing to the Borrower and the Administrative
Agent that such Foreign Lender is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Code, (ii) a 10-percent stockholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled
foreign corporation related to the Borrower within the meaning of Section 864(d)
of the Code. Thereafter, to the extent it is legally entitled to do so, each
such Foreign Lender shall (A) promptly submit to the Borrower and the
Administrative Agent such additional duly completed and signed copies of one or
more of such forms or certificates (or such successor forms or certificates as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States Laws and
regulations to avoid, or such evidence as is reasonably satisfactory to the
Borrower and the Administrative Agent of any available exemption from, or
reduction of, United States withholding taxes in respect of payments to be made
to such Foreign Lender by the Borrower or other Loan Party pursuant to this
Agreement, or any other Loan Document, in each case, (1) upon the Borrower or
Administrative Agent’s request, on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (2) after the
occurrence of any event involving such Lender that requires a change in the most
recent form, certificate or evidence previously delivered by it to the Borrower
and the Administrative Agent and (3) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent, and (B) promptly notify
the Borrower and the Administrative Agent of any change in such Foreign Lender’s
circumstances which would modify or render invalid any claimed exemption or
reduction.

(ii) To the extent that it is legally entitled to do so, each Lender and Agent
entitled to an exemption from or reduction of non-U.S. withholding tax under the
law of a jurisdiction in which the Borrower is located, or any treaty to which
such jurisdiction is a party, with respect to payments under the Loan Documents
shall deliver to the Borrower (with a copy to the Agent), at the time or times
prescribed by applicable law and reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding; provided that each Lender and the Agent shall not have to execute
and deliver any such document if such execution and delivery would subject such
Lender or Agent to any unreimbursed cost or would be otherwise disadvantageous
to it.

(iii) Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall deliver to the Borrower and
the Administrative Agent on the date when such Foreign Lender ceases to act for
its own account with respect to any portion of any such sums paid or payable,
and at such other times as may be necessary in the determination of the Borrower
or the Administrative Agent (in either case, in the reasonable exercise of its
discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Foreign Lender as set forth above, to establish
the portion of any such sums paid or payable with

 

-104-



--------------------------------------------------------------------------------

respect to which such Foreign Lender acts for its own account that is not
subject to United States withholding tax, and (B) two duly signed completed
copies of IRS Form W 8IMY (or any successor thereto), together with any
information such Foreign Lender chooses to transmit with such form and any
information required to be included with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Foreign
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Foreign Lender.

(e) The Administrative Agent may deduct and withhold any taxes required by any
laws to be deducted and withheld from any payment under any of the Loan
Documents.

(f) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”), other than a U.S.
Lender that may be treated as an exempt recipient based on the indicators
described in Treasury Regulation Section 1.6049-4(c)(1)(ii), shall deliver to
the Administrative Agent and the Borrower two duly signed, properly completed
copies of IRS Form W 9 on or prior to the Original Closing Date (or on or prior
to the date it becomes a party to this Agreement) and subsequently as reasonably
requested by the Borrower, certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding tax, or any successor form.

(g) To the extent it is legally entitled to do so, each Lender shall, at the
time or times prescribed by law and at such time or times reasonably requested
by Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent any forms, documentation, or other information prescribed
by the IRS as may be necessary for the Borrower and the Administrative Agent to
comply with their obligations under the FATCA (including, without limitation,
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable) and
any additional documentation reasonably requested by the Borrower or the
Administrative Agent and to determine whether such Lender has or has not
complied with such Lender’s obligations under such Sections and, if necessary,
to determine the amount to deduct and withhold from such payment.

(h) If any Lender or Agent determines, in its sole discretion, that it has
received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Loan Parties
pursuant to this Section 3.01, it shall promptly remit the portion of such
refund to the Loan Parties that it determines in its sole discretion will leave
it in no better or worse after-tax financial position (taking into account all
out-of-pocket expenses of the Lender or Agent, as the case may be and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund)) than it would have been in if the Taxes or Other Taxes
giving rise to such refund had never been imposed in the first instance;
provided that the Loan Parties, upon the request of the Lender or Agent, as the
case may be, agree promptly to return such refund to such party in the event
such party is required to repay such refund to the relevant taxing authority
(including any interest or penalties). Nothing herein contained shall interfere
with the right of a Lender or Agent to arrange its tax affairs in whatever
manner it thinks fit nor oblige any Lender or Agent to claim any tax refund or
to make available its tax returns or other confidential information or disclose
any information relating to its tax affairs or any computations in respect
thereof or require any Lender or Agent to do anything that would prejudice its
ability to benefit from any other refunds, credits, reliefs, remissions or
repayments to which it may be entitled.

 

-105-



--------------------------------------------------------------------------------

(i) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate another Lending Office for any Loan or
Letter of Credit affected by such event; provided that such efforts are made on
terms that, in the sole judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.01(h) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (c). The Borrower agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation. A
certificate setting forth such costs and expenses in reasonable detail submitted
by such Lender to the Administrative Agent shall be conclusive absent manifest
error.

SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall

 

-106-



--------------------------------------------------------------------------------

be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the date
hereof, or such Lender’s compliance therewith, there shall be any increase in
the cost to such Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (indemnifiable pursuant to Section 3.01) and
(ii) changes in the basis of taxation of overall net income or overall gross
income (including branch profits), and franchise (and similar) taxes imposed in
lieu of net income taxes, by any jurisdiction or any political subdivision of
either thereof under the Laws of which such Lender is organized or maintains a
Lending Office, then from time to time within fifteen (15) days after demand by
such Lender setting forth in reasonable detail such increased costs (with a copy
of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the date hereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory

 

-107-



--------------------------------------------------------------------------------

authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least fifteen (15) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or cost from such
Lender. If a Lender fails to give notice fifteen (15) days prior to the relevant
Interest Payment Date, such additional interest or cost shall be due and payable
fifteen (15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any such
increased cost or reduction incurred more than one hundred and eighty (180) days
prior to the date that such Lender demands, or notifies the Borrower of its
intention to demand, compensation therefore; provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage; and provided further
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

(f) Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, guidelines and
directives promulgated thereunder, are deemed to have been introduced or adopted
after the date hereof, regardless of the date enacted or adopted.

SECTION 3.05. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan; or

 

-108-



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article 3 shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

 

-109-



--------------------------------------------------------------------------------

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the Agent) that
the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave
rise to the conversion of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.

SECTION 3.07. Replacement of Lenders Under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make Eurocurrency
Rate Loans as a result of any condition described in Section 3.02 or
Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender, replace
such Lender by causing such Lender to (and such Lender shall be obligated to)
assign pursuant to Section 10.07(b) (with the assignment fee to be paid by the
Borrower in such instance) all of its rights and obligations under this
Agreement to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; and provided further that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment and outstanding Loans and participations in

 

-110-



--------------------------------------------------------------------------------

L/C Obligations and Swing Line Loans, (B) all obligations of the Borrower owing
to the assigning Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such assignment and assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Assumption necessary to effectuate any assignment
of such Lender’s interests hereunder in the circumstances contemplated by this
paragraph. If any Lender being replaced pursuant to Section 3.07(a) above does
not execute and deliver to the Administrative Agent a duly executed Assignment
and Acceptance reflecting such replacement within five (5) Business Days of the
date on which the assignee Lender executes and delivers such Assignment and
Acceptance to such Lender, then such Lender shall be deemed to have executed and
delivered such Assignment and Acceptance without any action on the part of such
Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders or the requisite
Lenders of the applicable Class of Loans have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

-111-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO EFFECTIVENESS OF

ORIGINAL CREDIT AGREEMENT, AMENDMENT AND

RESTATEMENT, SECOND AMENDMENT AND RESTATEMENT AND THIRD

AMENDMENT AND RESTATEMENT

SECTION 4.01A. Conditions of Initial Credit Extension on the Original Closing
Date. The obligation of each Lender to make its initial Credit Extension on the
Original Closing Date was subject to satisfaction of the following conditions
precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of this Agreement and the Guaranty;

(ii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two Business Days in advance of the Original Closing Date;

(iii) the Security Agreement and the Perfection Certificate, duly executed by
each Loan Party thereto, together with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank;

(B) opinions from each jurisdiction of incorporation and opinions of local
counsel for the Loan Parties in states in which the Mortgaged Properties are
located with respect to the enforceability and perfection of the Mortgages and
any related fixture filings in form and substance reasonably satisfactory to the
Administrative Agent;

(C) evidence that the Intercompany Note executed by and among Holdings and each
of its Subsidiaries, accompanied by instruments of transfer undated and endorsed
in blank have been delivered to the Collateral Agent; and

(D) evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent;

 

-112-



--------------------------------------------------------------------------------

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the
Original Closing Date;

(v) opinion from Ropes and Gray LLP, New York counsel to the Loan Parties
substantially in the form of Exhibit I to the Original Credit Agreement as in
effect immediately prior to the Second Restatement Effective Date, and local
counsel opinions in the jurisdictions set forth on Schedule 4.01A(a)(v) to the
Original Credit Agreement as in effect immediately prior to the Second
Restatement Effective Date in form and substance reasonably satisfactory to the
Administrative Agent;

(vi) there has been no change, effect, event or occurrence since December 31,
2004, that has had or could reasonably be expected to result in an Original
Closing Date Material Adverse Change and certified to that effect;

(vii) a certificate attesting to the Solvency of the Loan Parties (taken as a
whole) after giving effect to the Original Closing Date Transaction, from the
Chief Financial Officer of the Borrower;

(viii) a certified copy of the Sponsor Management Agreement, including a
certification by a Responsible Officer of the Borrower that such agreement is in
full force and effect as of the Original Closing Date;

(ix) evidence that all insurance (including title insurance in form and
substance reasonably acceptable to the Administrative Agent) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that the Administrative Agent has been named as loss payee and additional
insured under each insurance policy with respect to such insurance as to which
the Administrative Agent shall have requested to be so named;

(x) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to the Mortgaged Properties;

(xi) certified copies of the Original Closing Date Merger Agreement, duly
executed by the parties thereto, together with all material agreements,
instruments and other documents delivered in connection therewith as the
Administrative Agent shall reasonably request, each including certification by a
Responsible Officer of the Borrower that such documents are in full force and
effect as of the Original Closing Date; and

(xii) a Committed Loan Notice or Letter of Credit Application, as applicable,
relating to the initial Credit Extension on the Original Closing Date.

 

-113-



--------------------------------------------------------------------------------

(b) All fees and expenses required to be paid hereunder and invoiced before the
Original Closing Date shall have been paid in full in cash.

(c) Prior to or simultaneously with the initial Credit Extension on the Original
Closing Date, (i) the Original Closing Date Equity Contributions shall have been
funded in full in cash; (ii) CRCA Merger Corporation shall have received
(whether directly as a result of the Original Closing Date Equity Contribution
or as a result of an equity contribution by Holdings) cash proceeds from the
Original Closing Date Equity Contributions in an aggregate amount equal to at
least $294.7 million; and (iii) the Original Closing Date Merger shall be
consummated in accordance with the terms of the Original Closing Date Merger
Agreement (without waiver, amendment, supplement or other modification that is
material and adverse to the Lenders) and in compliance with applicable material
Laws and regulatory approvals.

(d) Prior to or simultaneously with the initial Credit Extensions on the
Original Closing Date, the Borrower shall have received at least $200,000,000 in
gross cash proceeds from the issuance of the Senior Subordinated Notes.

(e) Prior to or simultaneously with the initial Credit Extensions on the
Original Closing Date, the Borrower shall have terminated the Original Closing
Date Existing Credit Agreement and taken all other necessary actions such that,
after giving effect to the Original Closing Date Transaction, (i) Holdings and
its Subsidiaries shall have outstanding no Indebtedness or preferred Equity
Interests other than (A) the Loans and L/C Obligations, (B) the Senior
Subordinated Notes and (C) Indebtedness listed on Schedule 7.03(b) of the
Original Credit Agreement as in effect immediately prior to the Second
Restatement Effective Date and (ii) the Borrower shall have outstanding no
Equity Interests (or securities convertible into or exchangeable for Equity
Interests or rights or options to acquire Equity Interests) other than common
stock owned by Holdings and preferred stock owned by Holdings, with terms and
conditions reasonably acceptable to the Arrangers to the extent material to the
interests of the Lenders.

(f) The Arrangers and the Lenders shall have received (i) the Original Closing
Date Audited Financial Statements and the audit report for such financial
statements (which shall not be subject to any qualification) and (ii) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower and its Subsidiaries for (A) each
subsequent fiscal quarter ended at least forty-five (45) days before the
Original Closing Date (and comparable periods for the prior fiscal year) and
(B) to the extent reasonably available and, in any event, excluding footnotes,
each fiscal month after the most recent fiscal period for which financial
statements were received by the Arrangers and the Lenders as described above
(collectively, the “Original Closing Date Unaudited Financial Statements”),
which financial statements described in clauses (i) and (ii)(A) shall be
prepared in accordance with GAAP.

(g) The Arrangers and the Lenders shall have received the Original Closing Date
Pro Forma Financial Statements.

 

-114-



--------------------------------------------------------------------------------

(h) The Arrangers and the Lenders shall have received a certificate from a
Responsible Officer in form and substance reasonably satisfactory to the
Administrative Agent dated the Original Closing Date and signed by the chief
financial officer of the Borrower.

(i) The Arrangers and the Lenders shall have received evidence that counterparts
of the Mortgages have been duly executed, acknowledged and delivered and are in
form suitable for filing or recording in all filing or recording offices that
the Administrative Agent may deem reasonably necessary or desirable in order to
create a valid and subsisting perfected Lien on the property and/or rights
described therein in favor of the Administrative Agent or the Collateral Agent
(as appropriate) for the benefit of the Secured Parties and that all filing and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent.

(j) The Arrangers and the Lenders shall have received fully paid Chicago Title
Insurance Corporation Lender’s Extended Coverage title insurance policies or the
equivalent or other form available in each applicable jurisdiction (the
“Mortgage Policies”) in form and substance, with endorsements and in amount,
reasonably acceptable to the Administrative Agent (not to exceed the value of
the real properties covered thereby), issued, coinsured and reinsured by title
insurers reasonably acceptable to the Administrative Agent, insuring the
Mortgages to be valid subsisting first priority Liens on the property described
therein, free and clear of all defects and encumbrances, subject to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request.

SECTION 4.01B. Conditions of Credit Extension of New Term Loans on the
Restatement Effective Date. The effectiveness of this Agreement and the
obligation of each New Term Lender to make its Credit Extension of the Term
Loans hereunder is subject to satisfaction of the following conditions
precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of this Agreement and the Amendment Agreement,
executed by Holdings and the Borrower and the Original Subsidiary Guarantors,
and supplements to the Guaranty, executed by the Aspen Loan Parties;

(ii) a Term Note executed by the Borrower in favor of each New Term Lender that
has requested a Term Note at least two Business Days in advance of the
Restatement Effective Date;

 

-115-



--------------------------------------------------------------------------------

(iii) the Security Agreement Supplement, duly executed by each Aspen Loan Party,
and the Perfection Certificate Supplement, duly executed by each Loan Party,
together with:

(A) certificates, if any, representing the Pledged Equity referred to therein
and not previously pledged accompanied by undated stock powers executed in blank
and instruments evidencing the Pledged Debt not previously pledged indorsed in
blank;

(B) evidence that each of the Aspen Loan Parties has become party to the
Intercompany Note, and that such Intercompany Note accompanied by instruments of
transfer undated and endorsed in blank have been delivered to the Collateral
Agent; and

(C) evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement (other than items required by clause (g) thereof, which
shall be delivered in accordance with the provisions of Section 6.11, except the
threshold amounts in clauses (a)(i)(A), (a)(i)(B), (a)(iii) and (b) thereof for
purposes of this condition shall be $750,000, not $1,100,000) shall have been
taken, completed or otherwise provided for in a manner reasonably satisfactory
to the Administrative Agent, including performance of lien searches reasonably
satisfactory to the Administrative Agent and release of all Liens other than
Liens permitted hereunder;

(iv) with respect to each Mortgaged Property, the following:

(A) with respect to each Mortgage encumbering Mortgaged Property, an amendment
(each a “Mortgage Amendment”) duly executed and acknowledged by the applicable
Loan Party, and in form for recording in the recording office where each such
Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Administrative Agent or Collateral Agent;

(B) with respect to each Mortgage Amendment, a copy of the existing Mortgage
Policy assuring the Administrative Agent or Collateral Agent that the Mortgage,
as amended by the Mortgage Amendment, is a valid and enforceable first priority
lien on such Mortgaged Property in favor of the Administrative Agent or
Collateral Agent (as appropriate) for the benefit of the Secured Parties free
and clear of all Liens except those Liens created or permitted by this Agreement
and the Collateral Documents or by the Administrative Agent or Collateral Agent,
and such Mortgage Policy shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent or Collateral Agent;

 

-116-



--------------------------------------------------------------------------------

(C) to the extent reasonably requested by the Administrative Agent or Collateral
Agent, with respect to each Mortgage Amendment, opinions of local counsel to the
Loan Parties, which opinions (x) shall be addressed to each Agent and each of
the Lenders, (y) shall cover the enforceability of the respective Mortgage as
amended by the Mortgage Amendment, and (z) shall be in form and substance
reasonably satisfactory to the Agents.

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the
Restatement Effective Date;

(vi) opinion from Ropes and Gray LLP, New York counsel to the Loan Parties and
local counsel opinions in the jurisdictions set forth on Schedule 4.01B(a)(vi)
to the Original Credit Agreement as in effect immediately prior to the Second
Restatement Effective Date in form and substance reasonably satisfactory to the
Administrative Agent;

(vii) there has been no change, effect, event or occurrence since December 31,
2005, that has had or could reasonably be expected to result in a Restatement
Effective Date Material Adverse Change and certified to that effect;

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect and that the Administrative
Agent has been named as loss payee and additional insured under each insurance
policy with respect to such insurance as to which the Administrative Agent shall
have requested to be so named;

(ix) certified copies of the Aspen Acquisition Agreement, duly executed by the
parties thereto, together with all material agreements, instruments and other
documents delivered in connection therewith as the Administrative Agent shall
reasonably request, each including certification by a Responsible Officer of the
Borrower that such documents are in full force and effect as of the Restatement
Effective Date;

(x) a Committed Loan Notice relating to the Credit Extension of the New Term
Loans; and

(xi) certified copies of the Aspen Merger Agreement and all amendments and
waivers, duly executed by the parties thereto, together with all material

 

-117-



--------------------------------------------------------------------------------

agreements, instruments and other documents delivered in connection therewith
(including the certificate required by Section 8.2(a) of the Aspen Merger
Agreement) as the Administrative Agent shall reasonably request, each including
certification by a Responsible Officer of the Borrower that such documents are
in full force and effect as of the Restatement Effective Date.

(b) All fees and expenses required to be paid hereunder and invoiced before the
Restatement Effective Date shall have been paid in full in cash.

(c) Prior to or simultaneously with the Credit Extension of New Term Loans,
(i) the Aspen Equity Contributions shall have been funded in full in cash;
(ii) the Holdings Loans shall have been funded in full for gross cash proceeds
of at least $103.95 million; (iii) Borrower shall have received (whether
directly as a result of the Aspen Equity Contribution or as a result of an
equity contribution by Holdings) cash proceeds from the Aspen Equity
Contributions and the Holdings Loans in an aggregate amount equal to at least
$136.95 million; and (iv) the Aspen Acquisition shall be consummated in
accordance with the terms of the Aspen Acquisition Agreement (without waiver,
amendment, supplement or other modification that is material and adverse to the
Lenders unless consented to by the Arrangers) and in compliance with applicable
material Laws and regulatory approvals.

(d) The Arrangers and the Lenders shall have received unaudited consolidated
balance sheets and related statements of income and cash flows of (x) the
Borrower and its Subsidiaries for each subsequent fiscal quarter ended at least
forty-five (45) days before the Restatement Effective Date (and comparable
periods for the prior fiscal year) and (y) Aspen and its Subsidiaries for the
nine-month period ended September 30, 2006 (the “Restatement Effective Date
Unaudited Financial Statements”), which financial statements described shall be
prepared in accordance with GAAP except as disclosed on Schedule 5.05(a) to the
Original Credit Agreement as in effect immediately prior to the Second
Restatement Effective Date.

(e) The Arrangers and the Lenders shall have received the Restatement Effective
Date Pro Forma Financial Statements.

(f) The Arrangers and the Lenders shall have received the Restatement Effective
Date Audited Financial Statements.

SECTION 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article 5 or any other Loan Document (except, in the case of the
initial Credit Extensions on the Original Closing Date only and the Credit
Extension on the

 

-118-



--------------------------------------------------------------------------------

Restatement Effect Date only, the representations contained in Sections 5.03,
5.05, 5.06, 5.07, 5.08, 5.09, 5.10, 5.11, 5.12, 5.14, 5.15, 5.16, 5.17, 5.19,
5.20, 5.21 and 5.22) shall be true and correct in all material respects on, or
as of, the date of such Credit Extension; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates (except, on the Original
Closing Date, any such representation and warranty that is modified by the term
“Material Adverse Effect” shall be deemed to be modified by the term “Original
Closing Date Material Adverse Change” and, on the Restatement Effective Date,
any such representation and warranty that is modified by the term “Material
Adverse Effect” shall be deemed to be modified by the term “Restatement
Effective Date Material Adverse Change”).

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

SECTION 4.03. Conditions to Effectiveness on the Second Restatement Effective
Date. The effectiveness of the amendment and restatement of the Original Credit
Agreement in the form of this Agreement is subject to the satisfaction of the
conditions precedent set forth in Section 5 of the Second Amendment Agreement.

SECTION 4.04. Conditions to Effectiveness on the Third Restatement Effective
Date. The effectiveness of the amendment and restatement of the Original Credit
Agreement in the form of this Agreement is subject to the satisfaction of the
conditions precedent set forth in Section 4 of the Third Amendment Agreement.

 

-119-



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Agents and the Lenders that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws.

(a) Each Loan Party and each of its Subsidiaries is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization,

(b) Each Loan Party and each of its Subsidiaries has all requisite power and
authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party,

(c) Each Loan Party and each of its Subsidiaries is duly qualified and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect,

(d) To its Knowledge, each Loan Party and each of its Subsidiaries is in
substantial compliance with the requirements of all Laws (including Medicare
Regulations, Medicaid Regulations, HIPAA, 42 U.S.C. Section 1320a-7b and 42
U.S.C. Section 1395nn) and all orders, writs, injunctions, decrees, licenses and
permits applicable to it, its properties or any Treatment Facilities, personal
properties and real properties owned, leased, managed or operated by the
Borrower or any Subsidiary, except in such instances in which (i) compliance
with such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate actions diligently conducted or (ii) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

(e) Without limiting the generality of the foregoing clause (d):

(i) except as would not reasonably be expected to have a Material Adverse
Effect, (A) to the Knowledge of the Borrower and the Subsidiaries, there is not
pending or threatened any proceeding (not to include any cost report audit or
contract audit or reopening) or investigation under any Medical Reimbursement
Program involving the Borrower, any of the Subsidiaries or any Treatment
Facility and (B) none of Holdings, the Borrower or any of the Subsidiaries nor
any of their respective shareholders, directors, officers nor any of their
employees are excluded from participation in the Medical Reimbursement Program
and, to the Knowledge of the Borrower and the Subsidiaries, no such exclusion is
pending or threatened;

(ii) except as would not reasonably be expected to have a Material Adverse
Effect, to the Knowledge of the Borrower and the Subsidiaries, there is not
pending or threatened any proceeding or investigation by the OIG or other
Governmental Authority involving the acts or omissions within the scope of
employment of any currently employed officer or other member of management of
the Borrower, any of the Subsidiaries or of any Treatment Facility, unless such
officer or other member of management has been, within a reasonable period of
time after discovery of such actual or potential culpability, either suspended
or removed from positions of responsibility related to those activities under
challenge by the OIG or other Governmental Authority;

 

-120-



--------------------------------------------------------------------------------

(iii) current billing policies, arrangements, protocols and instructions of the
Borrower and its Subsidiaries comply in all respects with requirements of
Medical Reimbursement Programs, except where any such failure to comply would
not reasonably be expected to result in an Exclusion Event or a Material Adverse
Effect; and

(iv) current medical director compensation arrangements of the Borrower and its
Subsidiaries comply with state and federal anti-kickback, fraud and abuse, and
self-referral laws, including without limitation 42 U.S.C. Section 1320a-7b and
42 U.S.C. Section 1395nn, and all regulations promulgated under such laws,
except where any such failure to comply would not reasonably be expected to
result in an Exclusion Event or a Material Adverse Effect.

(f) [Reserved].

(g) Set forth on Schedule 5.01(g) to the Original Credit Agreement as in effect
immediately prior to the Second Restatement Effective Date is a true, correct
and complete list of all Treatment Facilities owned or leased and operated by
the Borrower or Subsidiaries and a list of all material licenses and permits
owned or held by Borrower or Subsidiaries relating to each Treatment Facility
set forth thereon as of the Restatement Effective Date. Except to the extent
that it would not reasonably be expected to have a Material Adverse Effect, each
of the Borrower and its Subsidiaries has, to the extent applicable: (i) obtained
(or been duly assigned) all required certificates of need or determinations of
need as required by the relevant state Governmental Authority for the
acquisition, construction, investment in or operation of its businesses and
Treatment Facilities as currently operated; (ii) obtained and maintains in good
standing all required licenses, permits, authorizations and approvals of each
Governmental Authority necessary to the conduct of its Treatment Facilities as
currently conducted; (iii) to the extent prudent and customary in the industry
in which it is engaged, applied for or obtained and maintains accreditation from
all generally recognized accrediting agencies; (iv) entered into and maintains
in good standing its Medicare Provider Agreements and Medicaid Provider
Agreements; and (v) ensured that all such required licenses are in full force
and effect on the date hereof and have not been revoked or suspended or
otherwise limited.

(h) To the Knowledge of the Loan Parties, with respect to subcontractors, to the
extent not beyond the control of the Loan Parties or as would not reasonably be
expected to have a Material Adverse Effect, each Contract Provider is duly
licensed by each state, state agency, commission or other Governmental Authority
having jurisdiction over the provision of such services by such Person in the
locations where the Borrower and its Subsidiaries conduct business, to the
extent such licensing is required to enable such Person to provide the
professional services provided by such Person and otherwise as is necessary to
enable the Borrower and its Subsidiaries to operate as currently operated and as
contemplated to be operated.

 

-121-



--------------------------------------------------------------------------------

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) any
other Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (ii) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law in any material respect; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clause
(b)(i), to the extent that such conflict, breach, contravention or payment could
not reasonably be expected to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization; Other Consents. Except as set forth on
Schedule 5.03 to the Original Credit Agreement as in effect immediately prior to
the Second Restatement Effective Date, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

-122-



--------------------------------------------------------------------------------

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a)(i) Except as specifically disclosed in Schedule 5.05(a) to the Original
Credit Agreement as in effect immediately prior to the Second Restatement
Effective Date, the Audited Financial Statements and the Unaudited Financial
Statements fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries or Aspen and its Subsidiaries, as the case may
be, as of the dates thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein. During the
period from December 31, 2005 to and including the Restatement Effective Date,
there has been (i) no sale, transfer or other disposition by Borrower or any of
its Subsidiaries or Aspen or any of its Subsidiaries of any material part of the
business or property of Borrower or any of its Subsidiaries, taken as a whole,
or Aspen or any of its Subsidiaries taken as a whole, as the case may be, and
(ii) no purchase or other acquisition by Borrower or any of its Subsidiaries or
Aspen or any of its Subsidiaries of any business or property (including any
Equity Interests of any other Person) material in relation to the consolidated
financial condition of Borrower and its Subsidiaries or Aspen and its
Subsidiaries, as the case may be, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto or has not otherwise been
disclosed in writing to the Lenders prior to the Restatement Effective Date.

(ii) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at September 30, 2005 (including the notes thereto) (the
“Original Closing Date Pro Forma Balance Sheet”) and the unaudited pro forma
consolidated statement of operations of the Borrower and its Subsidiaries for
the most recent fiscal year, the nine months ended September 30, 2005 and the
12-month period ending on September 30, 2005 (together with the Original Closing
Date Pro Forma Balance Sheet, the “Original Closing Date Pro Forma Financial
Statements”), copies of which have heretofore been furnished to each Lender,
have been prepared giving effect (as if such events had occurred on such date or
at the beginning of such periods, as the case may be) to the Original Closing
Date Transaction, each material acquisition by the Borrower or any of its
Subsidiaries consummated after September 30, 2005 and prior to the Original
Closing Date and all other transactions that would be required to be given pro
forma effect by Regulation S-X promulgated under the Exchange Act (including
other adjustments consistent with the definition of Pro Forma Adjustment or as
otherwise agreed between the Borrower and the Arrangers). The Original Closing
Date Pro Forma Financial Statements have been prepared in good faith, based on
assumptions believed by the Borrower to be reasonable as of the date of delivery
thereof, and present fairly in all material respects on a pro forma basis and in
accordance with GAAP the estimated financial position of the Borrower and its
Subsidiaries as at September 30, 2005 and their estimated results of operations
for the periods covered thereby, assuming that the events specified in the
preceding sentence had actually occurred at such date or at the beginning of the
periods covered thereby.

(iii) The unaudited pro forma consolidated balance sheet of Borrower and its
Subsidiaries as at September 30, 2006 (including the notes thereto) (the
“Restatement Effective Date Pro Forma Balance Sheet”) and the unaudited pro
forma consolidated statement of operations

 

-123-



--------------------------------------------------------------------------------

of Borrower and its Subsidiaries for the most recent fiscal year, the nine
months ended September 30, 2006 and the 12-month period ending on September 30,
2006 (together with the Restatement Effective Date Pro Forma Balance Sheet, the
“Restatement Effective Date Pro Forma Financial Statements”), copies of which
have heretofore been furnished to each Lender, have been prepared giving effect
(as if such events had occurred on such date or at the beginning of such
periods, as the case may be) to the Aspen Transaction, each material acquisition
by Borrower or any of its Subsidiaries consummated after September 30, 2006 and
prior to the Restatement Effective Date (which adjustments shall be consistent
with the definition of Pro Forma Adjustment or as otherwise agreed between
Borrower and the Arrangers). The Restatement Effective Date Pro Forma Financial
Statements have been prepared in good faith, based on assumptions believed by
the Borrower to be reasonable as of the date of delivery thereof, and present
fairly in all material respects on a pro forma basis and in accordance with GAAP
the estimated financial position of the Borrower and its Subsidiaries as at
September 30, 2006 and their estimated results of operations for the periods
covered thereby, assuming that the events specified in the preceding sentence
had actually occurred at such date or at the beginning of the periods covered
thereby.

(b) Since December 31, 2005, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each fiscal year ending
after the Restatement Effective Date until the seventh anniversary of the
Restatement Effective Date, copies of which have been furnished to the
Administrative Agent prior to the Restatement Effective Date in a form
reasonably satisfactory to it, have been prepared in good faith on the basis of
the assumptions stated therein, which assumptions were believed to be reasonable
at the time of preparation of such forecasts, it being understood that actual
results may vary from such forecasts and that such variations may be material.

(d) As of the Restatement Effective Date, neither the Borrower nor any
Subsidiary has any Indebtedness or other obligations or liabilities, direct or
contingent (other than (i) the liabilities reflected on Schedule 5.05(d) to the
Original Credit Agreement as in effect immediately prior to the Second
Restatement Effective Date, (ii) obligations arising under this Agreement,
(iii) liabilities incurred in the ordinary course of business and
(iv) liabilities reflected on the balance sheet as of December 30, 2005) that,
either individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect.

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

-124-



--------------------------------------------------------------------------------

SECTION 5.07. No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title to all property purported to
be owned by it, free and clear of all Liens except for minor defects in title
that do not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes and Liens permitted by
Section 7.01 and except where the failure to have such title could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 5.09. Environmental Matters.

(a) There are no claims, actions, suits, notices of violation, demand letters or
proceedings alleging potential liability under or for violation of, or otherwise
relating to, any Environmental Law that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Except as specifically disclosed in Schedule 5.09(b) to the Original Credit
Agreement as in effect immediately prior to the Second Restatement Effective
Date, or except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (i) none of the properties currently
or formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous list; (ii) there are no and never have been any underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits, sumps
or lagoons in which Hazardous Materials are being or have been treated, stored
or disposed on any property currently owned, leased or operated by any Loan
Party or any of its Subsidiaries or, to its knowledge, on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries; (iii) there is
no asbestos or asbestos-containing material on or at any property currently
owned or operated by any Loan Party or any of its Subsidiaries; and (iv) there
has been no Release of Hazardous Materials by any Person on any property
currently or, to the knowledge of any Loan Party formerly, owned, leased or
operated by any Loan Party or any of its Subsidiaries, and there has been no
Release of Hazardous Materials by any of the Loan Parties and their Subsidiaries
at any other location.

(c) The properties owned, leased or operated by the Borrower and the
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial
action under, or (iii) could reasonably be expected to give rise to liability
under, Environmental Laws, which violations, remedial actions and liabilities,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

-125-



--------------------------------------------------------------------------------

(d) Except as specifically disclosed in Schedule 5.09(d) to the Original Credit
Agreement as in effect immediately prior to the Second Restatement Effective
Date, neither the Borrower nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened Release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the requirements of any Environmental Law except for such
investigation or assessment or remedial or response action that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner
which could not reasonably expected to result, individually or in the aggregate,
in a Material Adverse Effect.

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any Environmental Law.

SECTION 5.10. Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Borrower and its Subsidiaries have filed all Federal and state and other tax
returns and reports required to be filed, and have paid all Federal and state
and other taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those (a) which are not overdue by more than thirty (30) days or
(b) which are being contested in good faith by appropriate actions diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. None of the Loan Parties or their Subsidiaries has ever been a party to
any understanding or arrangement constituting a “tax shelter” within the meaning
of Section 6662(d)(2)(C)(iii) of the Code or within the meaning of
Section 6111(c) or Section 6111(d) of the Code as in effect immediately prior to
the enactment of the American Jobs Creation of 2004, or has ever “participated”
in a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4, except for tax shelters or reportable transactions that could
not reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.

SECTION 5.11. ERISA Compliance.

(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance in
with the applicable provisions of ERISA, the Code and other Federal or state
Laws.

(b)(i) No ERISA Event has occurred during the five year period prior to the date
on which this representation is made or deemed made with respect to any Pension
Plan; (ii) no Pension Plan has an “accumulated funding deficiency” (as defined
in Section 412 of the

 

-126-



--------------------------------------------------------------------------------

Code), whether or not waived; (iii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

SECTION 5.12. Subsidiaries; Equity Interests. As of the Restatement Effective
Date, neither Holdings nor any Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.12 to the Original Credit Agreement as in
effect immediately prior to the Second Restatement Effective Date, and all of
the outstanding Equity Interests in Subsidiaries have been validly issued, are
fully paid and nonassessable and all Equity Interests owned by Holdings or a
Loan Party are owned free and clear of all Liens except (i) those created under
the Collateral Documents and (ii) any nonconsensual Lien that is permitted under
Section 7.01. As of the Restatement Effective Date, Schedule 5.12 to the
Original Credit Agreement as in effect immediately prior to the Second
Restatement Effective Date (a) sets forth the name and jurisdiction of each
Subsidiary, (b) sets forth the ownership interest of Holdings, the Borrower and
any other Subsidiary in each Subsidiary, including the percentage of such
ownership and (c) identifies each Subsidiary that is a Subsidiary the Equity
Interests of which are required to be pledged on the Restatement Effective Date
pursuant to the Collateral and Guarantee Requirement.

SECTION 5.13. Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

(a) The Borrower is not engaged in nor will it engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

SECTION 5.14. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information

 

-127-



--------------------------------------------------------------------------------

so furnished) when taken as a whole contains any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information and
pro forma financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

SECTION 5.15. Intellectual Property; Licenses, Etc. Each of the Loan Parties and
their Subsidiaries own, license or possess the right to use, all of the material
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, licenses, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any Person, except
to the extent such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No IP Rights,
advertising, product, process, method, substance, part or other material used by
any Loan Party or any Subsidiary in the operation of their respective businesses
as currently conducted infringes upon any rights held by any Person except for
such infringements, individually or in the aggregate, which could not reasonably
be expected to have a Material Adverse Effect. No claim or litigation regarding
any of the IP Rights, is pending or, to the knowledge of the Borrower,
threatened against any Loan Party or Subsidiary, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

SECTION 5.16. Solvency. On the Restatement Effective Date after giving effect to
the Aspen Transaction, the Loan Parties, on a consolidated basis, are Solvent.

SECTION 5.17. Insurance. The Borrower and its Subsidiaries, maintain insurance
in accordance with Section 6.07.

SECTION 5.18. Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

SECTION 5.19. Perfection, Etc. All filings and other actions necessary or
desirable to perfect and protect the Lien in the Collateral created under the
Collateral Documents (except for such actions that the Security Agreement
specifically excepts Borrower from performing or such actions to be completed
post-closing pursuant to Section 6.16) have been or will, within the required
time periods under the Collateral Documents, be duly made or taken or otherwise
provided for and are (or so will be) in full force and effect, and the
Collateral Documents create

 

-128-



--------------------------------------------------------------------------------

in favor of the Administrative Agent for the benefit of the Secured Parties a
valid and, together with such filings and other actions, perfected first
priority Lien in the Collateral to the extent required by the Collateral
Documents, securing the payment of the Secured Obligations, subject only to
Liens permitted by Section 7.01.

SECTION 5.20. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any of Holdings, the Borrower or its Subsidiaries pending
or, to the knowledge of Holdings or the Borrower, threatened; (b) hours worked
by and payment made to employees of each of Holdings, the Borrower or its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with such matters; and (c) all payments due from
any of Holdings, the Borrower or its Subsidiaries on account of employee health
and welfare insurance have been paid or accrued as a liability on the books of
the relevant party.

SECTION 5.21. Fraud and Abuse. Except as would not reasonably be expected to
have a Material Adverse Effect, to the Knowledge of the Loan Parties, there is
not pending or threatened any proceeding or investigation under any applicable
provision of the Social Security Act and the regulations promulgated thereunder,
including HIPAA, the Medicare Regulations or the Medicaid Regulations, involving
the Borrower, any of the Subsidiaries or any Treatment Facility.

SECTION 5.22. Medicare and Medicaid Notices and Filings Related to Health Care
Business. To the extent applicable and except to the extent as would not be
reasonably be expected to have a Material Adverse Effect: (i) each of the
Borrower and each of its Subsidiaries has timely filed all reports required to
be filed in connection with Medicare and applicable Medicaid programs and due on
or before the date hereof, and all required reports and administrative forms and
filings are true and complete in all material respects; (ii) to the Knowledge of
the Borrower or any Subsidiary, there are no claims, actions, proceedings or
appeals pending (and neither Borrower nor any of its Subsidiaries has filed
anything that would result in any claims, actions or appeals) before any
Governmental Authority with respect to any Medicare or Medicaid cost reports or
claims filed by the Borrower or any of its Subsidiaries on or before the date
hereof, or with respect to any adjustments, denials, recoupments or
disallowances by any intermediary, carrier, other insurer, commission, board or
agency in connection with any cost reports or claims; (iii) to the Knowledge of
the Borrower or any Subsidiary, no validation review, survey, inspection, audit,
investigation or program integrity review related to the Borrower or any
Subsidiary has been conducted by any Governmental Authority or government
contractor in connection with the Medicare or Medicaid programs, and no such
reviews are scheduled, pending or, threatened against or affecting the Borrower
or any Subsidiary; and (iv) each of the Borrower and its Subsidiaries has timely
filed all material reports, data and other information required by any other
Governmental Authority with authority to regulate the Borrower or any such
Subsidiary or its business in any manner.

 

-129-



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each of Holdings
and the Borrower shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower beginning with the 2005 fiscal year, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Deloitte & Touche LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b) as soon as available, but in any event within forty-five (45) days (in the
case of the fiscal quarter in which the Original Closing Date occurs, sixty
(60) days following the end of such fiscal quarter) after the end of each of the
first three (3) fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related (i) consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (ii) consolidated statements of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

(c) as soon as available, and in any event no later than one hundred five
(105) days after the end of each fiscal year of the Borrower, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, the related consolidated statements of projected cash
flow and projected income and a summary of the material underlying assumptions
applicable thereto), and, as soon as available, significant revisions, if any,
of such budget and projections with respect to such fiscal year; and

 

-130-



--------------------------------------------------------------------------------

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Holdings (or any direct or indirect parent of Holdings)
or (B) the Borrower’s or Holdings’ (or any direct or indirect parent thereof),
as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided
that, with respect to each of clauses (A) and (B), (i) to the extent such
information relates to Holdings (or a parent thereof), such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to Holdings (or such parent), on
the one hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent registered public accounting firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent registered
public accounting firm certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any Event
of Default under Section 7.11 or, if any such Event of Default shall exist,
stating the nature and status of such event;

(b) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower and, if such Compliance
Certificate demonstrates an Event of Default of any covenant under Section 7.11,
any of the Equity Investors may deliver, together with such Compliance
Certificate, notice of their intent to cure (a “Notice of Intent to Cure”) such
Event of Default pursuant to Section 8.05; provided that the delivery of a
Notice of Intent to Cure shall in no way affect or alter the occurrence,
existence or continuation of any such Event of Default or the rights, benefits,
powers and remedies of the Administrative Agent and the Lenders under any Loan
Document;

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with

 

-131-



--------------------------------------------------------------------------------

the SEC or with any Governmental Authority that may be substituted therefor
(other than amendments to any registration statement (to the extent such
registration statement, in the form it became effective, is delivered), exhibits
to any registration statement and, if applicable, any registration statement on
Form S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities of any Loan Party or of any of its Subsidiaries pursuant to
the terms of any Senior Subordinated Notes Documentation or Holdings Loan
Documents in a principal amount greater than the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 6.02;

(e) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), (i) a report setting forth the information required by
Section 3.03(c) of the Security Agreement (or confirming that there has been no
change in such information since the Original Closing Date or the date of the
last such report), (ii) a description of each event, condition or circumstance
during the last fiscal quarter covered by such Compliance Certificate requiring
a mandatory prepayment under Section 2.05(b), (iii) a list of each Subsidiary
that identifies each Subsidiary as a Restricted or an Unrestricted Subsidiary as
of the date of delivery of such Compliance Certificate, and (iv) reasonably
detailed calculations setting forth the available Cumulative Growth Amount;

(f) promptly, to the extent permitted by HIPAA or other privacy laws or
regulations, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request; and

(g) concurrently with any delivery of financial statements referred to in
Section 6.01(a), a certificate of a Responsible Officer setting forth the
information required pursuant to the Perfection Certificate Supplement or
confirming that there has been no change in such information since the date of
the Perfection Certificate or latest Perfection Certificate Supplement.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are sent via e-mail to the Administrative Agent at
oploanswebadmin@citigroup.com and posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative

 

-132-



--------------------------------------------------------------------------------

Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.

SECTION 6.03. Notices. Promptly after obtaining knowledge thereof, notify the
Administrative Agent:

(a) of the occurrence of any Default; and

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default or event of default under, a Contractual
Obligation of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation or proceeding between any Loan Party or any Subsidiary and any
Governmental Authority, (iii) the commencement of, or any material development
in, any litigation or proceeding affecting any Loan Party or any Subsidiary,
including pursuant to any applicable Environmental Laws or in respect of IP
Rights or the assertion or occurrence of any noncompliance by any Loan Party or
as any of its Subsidiaries with, or liability under, any Environmental Law or
Environmental Permit, or (iv) the occurrence of any ERISA Event.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except (i) to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 7.04 or 7.05.

 

-133-



--------------------------------------------------------------------------------

SECTION 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.

SECTION 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. The Borrower will furnish to the
Lenders, upon the reasonable request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.

(a) Requirements of Insurance. All such insurance shall (i) provide that the
insurer affording coverage will endeavor to mail 30 days written notice of
cancellation of such insurance coverage to the Collateral Agent (in the case of
property and liability insurance), (ii) name the Administrative Agent as
mortgagee (in the case of property insurance) or additional insured on behalf of
the Secured Parties (in the case of liability insurance) or loss payee (in the
case or property insurance), as applicable, and (iii) be reasonably satisfactory
in all other respects to the Administrative Agent.

(b) Flood Insurance. If any portion of any building, improvement, manufactured
(mobile) home, or travel trailer (each as defined in the Flood Insurance Laws)
on any Mortgaged Property is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a Special Flood
Hazard Area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto), then the Borrower shall, or shall cause each Loan Party
to (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.

SECTION 6.08. Compliance with Laws. Except the extent the failure to do so would
not reasonably be expected to result in a Material Adverse Effect:

(a) Comply with the requirements of all Laws (including without limitation
Titles XVIII and XIX of the Social Security Act, HIPAA, Medicare Regulations,
Medicaid

 

-134-



--------------------------------------------------------------------------------

Regulations) and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate actions diligently conducted;

(b) Ensure that billing policies, arrangements, protocols and instructions will
comply in all material respects with reimbursement requirements under Medicare,
Medicaid and other Medical Reimbursement Programs;

(c) Make commercially reasonable efforts to implement policies that are
consistent with HIPAA on or before the date that any provision of HIPAA becomes
applicable to the Borrower and its Subsidiaries to the extent such date arises
after the Original Closing Date; and

(d) Have in place and maintain a compliance program for its Subsidiaries that
the Borrower believes is reasonably designed to provide effective internal
controls that promote adherence to, prevent and detect material violations of,
any Medicaid Regulations, Medicare Regulations, and state and federal self
referral and anti-kickback laws, including without limitation 42 U.S.C.
Section 1320a-7b(b)(1) – (b)(2) and 42 U.S.C. Section 1395nn, applicable to its
Subsidiaries, which compliance program includes the implementation of monitoring
compliance therewith and with such regulations on a periodic basis.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights. To the extent permitted by law, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, subject to such independent public
accountants’ customary policies and procedures, all at the reasonable expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower. To the extent disclosure described in the immediately preceding
sentence is permitted and to the extent required by applicable Law, prior to
receiving any information that contains patient information subject to (i) state
privacy laws, (ii) the Drug Abuse Prevention, Treatment and Rehabilitation Act,
42 U.S.C. 290dd-2 et seq., (iii) the HIPAA, 42 U.S.C. 1320d et seq., or
(iv) regulations promulgated pursuant to the foregoing statutes, the
Administrative Agent and the Lenders agree to execute an agreement reasonably
satisfactory to the Administrative Agent and the Lenders that complies with the
requirements relating to “business associates” as set forth in 45 C.F.R.
164.502(e) and that also complies with any applicable state Laws; provided
further that, excluding any such visits and inspections during

 

-135-



--------------------------------------------------------------------------------

the continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Borrower’s expense; provided further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants.

SECTION 6.11. Covenant To Guarantee Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) upon the formation or acquisition of any new direct or indirect wholly owned
Domestic Subsidiary by any Loan Party:

(i) within thirty (30) days after such formation, acquisition or designation or
such longer period as the Administrative Agent may agree in its discretion:

(A) cause each such Restricted Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the real properties owned by such Restricted Subsidiary
that have a book value in excess of $1,100,000;

(B) cause (x) each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to comply with
the Collateral and Guarantee Requirement, including to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) Mortgages,
with respect to any owned real property with a book value in excess of
$1,100,000, Security Agreement Supplements and other security agreements and
documents (including, with respect to Mortgages, the documents listed in
Section 6.13(b)), as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Mortgages, Security Agreement and other security agreements in effect on the
Original Closing Date), in each case granting Liens required by the Collateral
and Guarantee Requirement and (y) each direct or indirect parent of each such
Restricted Subsidiary that is required to be a Guarantor pursuant to the
Collateral and Guarantee Requirement to duly execute and deliver to the
Administrative Agent such Security Agreement Supplements and other security
agreements as reasonably requested by and in form and substance reasonably

 

-136-



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent (consistent with the Security
Agreements in effect on the Original Closing Date), in each case granting Liens
required by the Collateral and Guarantee Requirement;

(C) (x) cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness held by such Restricted Subsidiary and required to be
pledged pursuant to the Collateral Documents, indorsed in blank to the
Collateral Agent and (y) cause each direct or indirect parent of such Restricted
Subsidiary that is required to be a Guarantor pursuant to the Collateral and
Guarantee Requirement to deliver any and all certificates representing the
outstanding Equity Interests (to the extent certificated) of such Restricted
Subsidiary that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness issued by such Restricted Subsidiary and required to
be pledged in accordance with the Collateral Documents, indorsed in blank to the
Collateral Agent;

(D) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary to take whatever action (including the recording
of Mortgages, the filing of Uniform Commercial Code financing statements and
delivery of stock and membership interest certificates) may be necessary in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid Liens required by the Collateral and Guarantee Requirement, enforceable
against all third parties in accordance with their terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity,

(ii) within thirty (30) days after the request therefor by the Administrative
Agent, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request, and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of real property that is owned by such Restricted Subsidiary and has a
book value in excess of $1,100,000 any existing title reports, Surveys or
environmental assessment reports.

 

-137-



--------------------------------------------------------------------------------

(b) after the Original Closing Date, concurrently with (x) the acquisition of
any material personal property by any Loan Party or (y) the acquisition of any
owned real property by any Loan Party with a book value in excess of $1,100,000
and such personal property or owned real property shall not already be subject
to a perfected Lien pursuant to the Collateral and Guarantee Requirement, the
Borrower shall give notice thereof to the Administrative Agent and promptly
thereafter shall cause such assets to be subjected to a Lien to the extent
required by the Collateral and Guarantee Requirement and will take, or cause the
relevant Loan Party to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect or record such Lien,
including, as applicable, the actions referred to in Section 6.13(b) with
respect to real property.

SECTION 6.12. Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to address
Hazardous Materials at any location.

SECTION 6.13. Further Assurances.

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgement, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, register and re-register any and
all such further acts, deeds, certificates, assurances and other instruments as
the Administrative Agent may reasonably request from time to time in order to
carry out more effectively the purposes of the Collateral Documents.

(b) In the case of any real property referred to in Section 6.11(b), provide the
Administrative Agent with Mortgages with respect to such owned real property
within forty-five (45) days of the acquisition of such real property, together
with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate)

 

-138-



--------------------------------------------------------------------------------

for the benefit of the Secured Parties and that all filing and recording taxes
and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent;

(ii) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Loan Party relating thereto);

(iii) a copy of, or a certificate as to coverage under, the insurance policies
required by Section 6.07 (including, without limitation, flood insurance
policies) and the applicable provisions of the Collateral Documents, each of
which shall be endorsed or otherwise amended in a manner consistent with
Section 6.07(a);

(iv) fully paid Mortgage Policies in form and substance, with endorsements and
in amounts, reasonably acceptable to the Administrative Agent (not to exceed the
fair market value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, free and clear of all defects and encumbrances, subject to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;

(v) opinions of local counsel for the Loan Parties in states in which the
Mortgaged Properties with a book value in excess of $1,100,000 are located, with
respect to the enforceability and perfection of the Mortgages and any related
fixture filings in form and substance reasonably satisfactory to the
Administrative Agent; and

(vi) any and all other documents (including, without limitation, Surveys) and
such other evidence that all other actions that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid and subsisting
Liens on the property described in the Mortgages has been taken.

SECTION 6.14. [Intentionally Omitted]

SECTION 6.15. Designation of Subsidiaries. The board of directors of Holdings
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenants set forth in Sections 7.02
and 7.11 (and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary

 

-139-



--------------------------------------------------------------------------------

if it is a “Restricted Subsidiary” for the purpose of the Senior Subordinated
Notes, and (iv) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary. The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the net book value of the Borrower’s (as applicable) investment therein (and
such designation shall only be permitted to the extent such Investment is
permitted under Section 7.02). The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time.

SECTION 6.16. [Intentionally Omitted]

SECTION 6.17. Dormant Subsidiaries. The Borrower shall ensure that Southwest
Illinois Treatment Center, Inc. and Stonehedge Convalescent Center, Limited
Partnership shall remain dormant companies and shall remain dormant until such
time as they are dissolved in accordance with the Laws under which they are
organized.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Holdings and the
Borrower shall not, nor shall they permit any of their Restricted Subsidiaries
to, directly or indirectly, since the Original Closing Date:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document securing the Secured Obligations;

(b) Liens existing on the Original Closing Date and listed on Schedule 7.01(b)
to the Original Credit Agreement as in effect immediately prior to the Second
Restatement Effective Date and any modifications, replacements, renewals or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03, and (B) proceeds and products thereof, and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens
is permitted by Section 7.03;

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate actions diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

-140-



--------------------------------------------------------------------------------

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days, or if more than thirty (30) days overdue, are
unfiled and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate actions diligently conducted,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(e)(i) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not materially interfere with the ordinary conduct of the
business of the Borrower or any material Restricted Subsidiary;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens and (ii) such
Liens do not at any time encumber any property except for accessions to such
property other than the property financed by such Indebtedness and the proceeds
and the products thereof; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender; and Liens securing any Permitted Refinancing
of Indebtedness under Section 7.03(e) that do not extend to any property that
was not subject to the Lien securing the Indebtedness being refinanced.

(j) leases, licenses, subleases or sublicenses in each case, granted to others
in the ordinary course of business which do not interfere in any material
respect with the business of the Borrower or any material Subsidiary or secure
any Indebtedness;

 

-141-



--------------------------------------------------------------------------------

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection; and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(i), (n) or (o) to
be applied against the purchase price for such Investment, and (ii) consisting
of an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(n) Liens on property (i) of any Foreign Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
applicable Foreign Subsidiary permitted under Section 7.03;

(o) Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.15),
in each case after the Original Closing Date (other than Liens on the Equity
Interests of any Person that becomes a Restricted Subsidiary); provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g);

(q) any interest or title of a lessor under leases entered into by the Borrower
or any of the Restricted Subsidiaries, as tenant, in the ordinary course of
business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(s) [Reserved];

 

-142-



--------------------------------------------------------------------------------

(t) Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(u) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, the Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings, the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of Holdings,
the Borrower or any Restricted Subsidiary in the ordinary course of business;

(v) Liens solely on any cash earnest money deposits made by Holdings, the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

(w) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $15,000,000;

(x) Liens existing on the title insurance policies relating to each Mortgaged
Property; and

(y) Liens on Collateral securing New Senior Secured Notes permitted under
Section 7.03(w); provided that (A) in the case of Liens on Collateral securing
New Senior Secured Notes that are pari passu with the Liens securing the
Obligations, the secured parties thereunder, or a trustee or collateral agent on
their behalf, shall have become a party to the First Lien Intercreditor
Agreement and (B) in the case of Liens on Collateral securing New Senior Secured
Notes that rank junior to the Liens securing the Obligations, the secured
parties thereunder, or a trustee or collateral agent on their behalf, shall have
become a party to the Second Lien Intercreditor Agreement;

provided, however, that no Liens shall be permitted to exist directly or
indirectly on any Mortgaged Property other than pursuant to clauses (a), (c),
(d), (g), (h), (j), (q), (x) and (y) of this Section 7.01 (to the extent, with
reference to clause (j) of this Section 7.01, that such Liens are subordinate in
all respects to the Liens granted and evidenced by the Security Documents);
provided further, however, upon the delivery of each additional Mortgage under
Sections 6.11 and 6.13 that no Liens, except those set forth in this
Section 7.01 shall be permitted to exist directly or indirectly on such
additional Mortgage.

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by the Borrower or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors, employees and consultants of
Holdings, the Borrower and the Restricted Subsidiaries (i) for reasonable and
customary

 

-143-



--------------------------------------------------------------------------------

business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings (or any direct or indirect parent thereof) (provided that
the amount of such loans and advances shall be contributed to the Borrower in
cash as common equity) and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding not to exceed
$3,000,000;

(c) Investments (i) in any Loan Party, (ii) by any Restricted Subsidiary that is
not a Loan Party in any other Restricted Subsidiary that is also not a Loan
Party; (iii) by the Borrower or any Restricted Subsidiary in any Foreign
Subsidiary; provided that (x) any Investment in the form of a loan or advance
shall be evidenced by the Intercompany Note and, in the case of a loan or
advance by a Loan Party, pledged by such Loan Party as Collateral pursuant to
the Collateral Documents and (y) the aggregate amount of such Investments in
Foreign Subsidiaries (together with, but without duplication, the aggregate
consideration paid in respect of Permitted Acquisitions of Persons that do not
become Loan Parties pursuant to Section 7.02(i)(B)) shall not exceed $25,000,000
(net of any return representing a return of capital in respect of any such
Investment);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;

(f) Investments (i) existing or contemplated on the Original Closing Date and
set forth on Schedule 7.02(f) to the Original Credit Agreement as in effect
immediately prior to the Second Restatement Effective Date and any modification,
replacement, renewal, reinvestment or extension thereof and (ii) existing on the
Original Closing Date by the Borrower or any Restricted Subsidiary in the
Borrower or any other Restricted Subsidiary and any modification, exchange in
kind, renewal or extension thereof; provided that the amount of the original
Investment is not increased except by the terms of such Investment or as
otherwise permitted by this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(i) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Subsidiary of the Borrower
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this
Section 7.02(i) (each, a “Permitted Acquisition”) which for the avoidance of
doubt includes the Aspen Transaction:

 

-144-



--------------------------------------------------------------------------------

(A) subject to clause (B) below, any such newly created or acquired Subsidiary
(and, to the extent required under the Collateral and Guarantee Requirement, the
Domestic Subsidiaries of such created or acquired Subsidiary) shall be a
Guarantor and shall have complied with the requirements of Section 6.11, within
the times specified therein;

(B) the aggregate amount of consideration paid in respect of acquisitions of
Persons that do not become Loan Parties (together with the aggregate amount of
all Investments in Foreign Subsidiaries pursuant to Section 7.02(c)(iii)) and
Subsidiaries that do not become Guarantors shall not exceed $25,000,000 (net of
any return representing a return of capital in respect of any such Investment);

(C)(1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Borrower and the Restricted Subsidiaries shall be in Pro Forma
Compliance with all of the covenants set forth in Section 7.11, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby and
evidenced by a certificate from the Chief Financial Officer of the Borrower
demonstrating such compliance calculation in reasonable detail; and

(D) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(j) the Original Closing Date Transaction;

(k) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

-145-



--------------------------------------------------------------------------------

(m) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof) Restricted Payments
to the extent permitted to be made to Holdings (or such parent) in accordance
with Sections 7.06(g), (h) or (i);

(n) so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing, other Investments in an aggregate amount
that does not exceed the sum of (i) $22,500,000 and (ii) an amount equal to any
repayments, interest, returns, profits, distributions, income and similar
amounts actually theretofore received in cash in respect of any such Investment;

(o) so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing, and the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11, other Investments in an amount not to exceed the Cumulative Growth
Amount immediately prior to the time of the making of any Investment;

(p) advances of payroll payments to employees in the ordinary course of
business;

(q) Investments to the extent that payment for such Investments is made solely
with capital stock of Holdings;

(r) Investments of a Restricted Subsidiary acquired after the Original Closing
Date or of a corporation merged into the Borrower or merged or consolidated with
a Restricted Subsidiary in accordance with Section 7.04 after the Original
Closing Date to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation (including in
connection with the Aspen Transaction) and were in existence on the date of such
acquisition, merger or consolidation;

(s) Guarantees by Holdings, the Borrower or any Restricted Subsidiary of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business; and

(t) the Aspen Transaction;

provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings.

 

-146-



--------------------------------------------------------------------------------

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of Holdings, the Borrower and any of its Subsidiaries under the
Loan Documents;

(b) Indebtedness (i) outstanding on the Original Closing Date and listed on
Schedule 7.03(b) to the Original Credit Agreement as in effect immediately prior
to the Second Restatement Effective Date and any Permitted Refinancing thereof
and (ii) intercompany Indebtedness outstanding on the Original Closing Date;

(c) Guarantees in respect of Indebtedness of the Borrower or any Restricted
Subsidiary otherwise permitted hereunder and to the extent permitted as an
Investment under Section 7.02 (other than Section 7.02(e)); provided that (A) no
Guarantee by any Restricted Subsidiary of any Junior Financing shall be
permitted unless such Restricted Subsidiary shall have also provided a Guarantee
of the Obligations substantially on the terms set forth in the Guaranty and
(B) if the Indebtedness being Guaranteed is subordinated to the Obligations,
such Guarantee shall be subordinated to the Guarantee of the Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

(d) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02 (other than Section 7.02(e)); provided
that, all such Indebtedness of any Loan Party owed to any Person that is not a
Loan Party shall be subject to the subordination terms set forth in Section 5.03
of the Security Agreement;

(e)(i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions
permitted by Section 7.05(f) and (iii) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clauses (i) and (ii);

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(g) Indebtedness assumed in connection with any Permitted Acquisition; provided
that such Indebtedness is not incurred in contemplation of such Permitted
Acquisition and so long as both immediately prior and after giving effect
thereto, (A) no Default shall exist or result therefrom and (B) the Borrower and
the Restricted Subsidiaries will be in Pro Forma Compliance with the covenants
set forth in Section 7.11;

(h)(i) Indebtedness incurred to finance a Permitted Acquisition and (ii) any
Permitted Refinancing of the foregoing; provided, in the case of clauses (i) and
(ii) above, such Indebtedness and all Indebtedness resulting from any Permitted
Refinancing thereof (v) is unsecured and is subordinated to the Obligations on
terms no less favorable to the Lenders than the subordination terms set forth in
the Senior Subordinated Notes Indenture

 

-147-



--------------------------------------------------------------------------------

as of the Original Closing Date, (w) both immediately prior and after giving
effect thereto, (1) no Default shall exist or result therefrom and (2) the
Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance with
the covenants set forth in Section 7.11, (x) matures after, and does not require
any scheduled amortization or other scheduled payments of principal prior to,
the Maturity Date of the Term Loans (it being understood that such Indebtedness
may have mandatory repurchase provisions satisfying the requirement of clause
(y) hereof), (y) has terms and conditions (other than interest rate, redemption
premiums and subordination terms), taken as a whole, that are not materially
less favorable to the Borrower as the terms and conditions of the Senior
Subordinated Notes as of the Original Closing Date and (z) is incurred by the
Borrower or a Guarantor;

(i) Indebtedness representing deferred compensation to employees of the Borrower
and the Restricted Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness consisting of promissory notes issued by Holdings or the
Borrower to current or former officers, directors, employees and consultants,
their respective estates, heirs, permitted transferees, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings or
any direct or indirect parent thereof permitted by Section 7.06(f);

(k) Indebtedness incurred by Holdings, the Borrower or the Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case, solely to the extent
constituting indemnification obligations or obligations in respect of purchase
price or other similar adjustments;

(l) Indebtedness consisting of obligations of Holdings, the Borrower or the
Restricted Subsidiaries under deferred employee compensation or other similar
arrangements incurred by such Person in connection with the Original Closing
Date Transaction and Permitted Acquisitions or any other Investment expressly
permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(n) Indebtedness in an aggregate principal amount not to exceed $45,000,000 at
any time outstanding; provided that a maximum of $20,000,000 of aggregate
principal amount of such Indebtedness may be incurred by Foreign Subsidiaries
that are not Guarantors;

(o) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business,
including in respect of workers

 

-148-



--------------------------------------------------------------------------------

compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;
provided that any reimbursement obligations in respect thereof are reimbursed
within 30 days following the incurrence thereof;

(q) obligations in respect of performance, bid, stay, custom, appeal and surety
bonds and other obligations of a like nature and performance and completion
guarantees and similar obligations provided by the Borrower or any of the
Restricted Subsidiaries or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business or consistent with past practice;

(r) Permitted Holdco Debt;

(s) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(t) Indebtedness in respect of the Senior Subordinated Notes and any Permitted
Refinancing thereof;

(u) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (t) above;

(v) the Seller Notes; and

(w) the New Senior Secured Notes, any Permitted Unsecured Debt and, in each
case, any Permitted Refinancing in respect thereof.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge with (i) the Borrower (including a
merger, the purpose of which is to reorganize the Borrower into a new
jurisdiction); provided that the Borrower shall be the continuing or surviving
Person and (y) such merger does not result in the Borrower ceasing to be
incorporated under the Laws of the United States, any state thereof or the
District of Columbia, or (ii) any one or more other Restricted Subsidiaries;
provided that when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person;

(b)(i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) any Subsidiary
(other than the Borrower) may liquidate or dissolve or change its legal form
(subject, in the case of

 

-149-



--------------------------------------------------------------------------------

any change of legal form, to any such Subsidiary that is a Guarantor remaining a
Guarantor) if Holdings determines in good faith that such action is in the best
interests of Holdings and its Subsidiaries and if not materially disadvantageous
to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor or the Borrower, then (i) the transferee must either be the Borrower
or a Guarantor or (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in or Indebtedness of a Restricted Subsidiary
which is not a Loan Party in accordance with Sections 7.02 (other than
Section 7.02(e)) and 7.03, respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Borrower (any such Person, the
“Successor Company”), (A) the Successor Company shall be an entity organized or
existing under the laws of the United States, any state thereof or the District
of Columbia, (B) the Successor Company shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) each Guarantor, unless
it is the other party to such merger or consolidation, shall have by a
supplement to the Guaranty in form and substance reasonably satisfactory to the
Administrative Agent confirmed that its Guarantee shall apply to the Successor
Company’s obligations under this Agreement, (D) each Guarantor, unless it is the
other party to such merger or consolidation, shall have by a supplement to the
Security Agreement in form and substance reasonably satisfactory to the
Administrative Agent confirmed that its obligations thereunder shall apply to
the Successor Company’s obligations under this Agreement, (E) each mortgagor of
a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage in form and substance reasonably satisfactory to the Administrative
Agent confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under this Agreement, (F) immediately after giving effect
to such merger or consolidation, the Successor Company and the Restricted
Subsidiaries shall be in Pro Forma Compliance with all of the covenants set
forth in Section 7.11, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such merger or
consolidation had been consummated as of the first day of the fiscal period
covered thereby and evidenced by a certificate from the Chief Financial Officer
of the Successor Company demonstrating such compliance calculation in reasonable
detail, and (G) the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer and an opinion of counsel, each stating
that such merger or consolidation and such supplement to this Agreement or any
Collateral Document comply with this Agreement; provided further that if the
foregoing are satisfied, the Successor Company will succeed to, and be
substituted for, the Borrower under this Agreement;

 

-150-



--------------------------------------------------------------------------------

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that (i) if such Restricted
Subsidiary is a Loan Party, a Loan Party shall be the continuing or surviving
Person, and (ii) the continuing or surviving Person shall be a Restricted
Subsidiary, which together with each of its Restricted Subsidiaries, shall have
complied with the requirements of Section 6.11;

(f) the Borrower and the Restricted Subsidiaries may consummate the Original
Closing Date Merger;

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05;

(h) so long as no Default exists or would result therefrom, Holdings may create
a new intermediate holding company (“New Intermediate Holdings”) and transfer
the stock of the Borrower to it; provided that (i) New Intermediate Holdings
shall expressly assume all the obligations of Holdings under this Agreement, the
Security Agreement, the Guaranty and the other Loan Documents to which Holdings
is a party (the “Assumed Documents”) by executing and delivering a Joinder
Agreement and taking all actions to continue perfection in the security interest
in the assets of Holdings, and (ii) the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer and an opinion of
counsel, each stating that (A) the Secured Parties continue to have a perfected
security interest in all of the Collateral, including the stock of the Borrower,
(B) each of the Assumed Documents is a legal, valid and binding obligation of
New Intermediate Holdings, enforceable against New Intermediate Holdings in
accordance with its terms (subject to customary assumptions and qualifications)
and (C) solely with respect to the certificate of a Responsible Officer,
Holdings, the Borrower and the other Loan Parties taken as a whole are Solvent
and no Default under any of the Loan Documents has occurred and is continuing;
provided further, that if the foregoing are satisfied, New Intermediate Holdings
will succeed to, and be substituted for, Holdings under the Assumed Documents
and Holdings shall be automatically and unconditionally released from its
obligations under the Assumed Documents; and

(i) the Aspen Acquisition may be consummated.

SECTION 7.05. Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property (other than Mortgaged Properties) no longer used or useful in the
conduct of the business of the Borrower and the Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business;

 

-151-



--------------------------------------------------------------------------------

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property; provided that to the extent that the property
being disposed constituted Collateral, the property being replaced therefor
shall be made subject to the Lien of the appropriate Loan Documents in
accordance with the provisions hereof;

(d) Dispositions of property to the Borrower or to a Restricted Subsidiary;
provided that if the transferor of such property is a Guarantor or the Borrower
(i) the transferee thereof must either be the Borrower or a Guarantor or
(ii) assuming such transaction constitutes an Investment, such transaction is
permitted under Section 7.02 (other than Section 7.02(e));

(e) Dispositions permitted by Sections 7.04 and 7.06 and Liens permitted by
Section 7.01;

(f) Dispositions of property pursuant to sale-leaseback transactions; provided
that (i) with respect to such property owned by the Borrower and its Restricted
Subsidiaries on the Original Closing Date, the fair market value of all property
so Disposed of after the Original Closing Date (taken together with the
aggregate book value of all property Disposed of pursuant to Section 7.05(j))
shall not exceed $75,000,000 and (ii) with respect to such property acquired by
the Borrower or any Restricted Subsidiary after the Original Closing Date, the
applicable sale-leaseback transaction occurs within two hundred and seventy
(270) days after the acquisition or construction (as applicable) of such
property;

(g) Dispositions of Cash Equivalents;

(h) leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business which do not in any case materially detract from the value of
the property subject thereto or materially interfere with the ordinary conduct
of the business of the Borrower or any material Subsidiary, provided that
Holdings and the Borrower shall not, nor shall they permit any of their
Restricted Subsidiaries to, directly or directly, enter into any ground leases
relating to any Mortgaged Property;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (j) (taken together with the aggregate fair market value
of all property Disposed of pursuant to Section 7.05(f)) shall not exceed
$75,000,000 and (iii) with respect to any Disposition pursuant to this clause
(j) for a purchase price in excess of $500,000, the Borrower or a Restricted
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Cash Equivalents (in

 

-152-



--------------------------------------------------------------------------------

each case, free and clear of all Liens at the time received, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), (l) and (o) and clauses (i) and (ii) of Section 7.01(u) and
7.01(w) (to the extent such Indebtedness is secured by cash collateral));
provided, however, that for the purposes of this clause (iii), (A) any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash (to the extent of the
cash received) within 180 days following the closing of the applicable
Disposition and (C) any Designated Non-Cash Consideration received by the
Borrower or such Restricted Subsidiary in respect of such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of 1.5% of Total Assets at the time of the receipt of
such Designated Non-cash Consideration, with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be
cash;

(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(l) Dispositions of Equity Interests of the Crowell Subsidiaries to Sue Crowell
pursuant to the Crowell Equity Documents, as in effect on the date hereof;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(e) and except for Dispositions from a Loan
Party to another Loan Party), shall be for no less than the fair market value of
such property at the time of such Disposition. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
Holdings, the Borrower or any Restricted Subsidiary, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

 

-153-



--------------------------------------------------------------------------------

(b) Holdings and the Borrower may declare and make dividend payments or other
distributions payable solely in the Equity Interests of Holdings (other than
Disqualified Equity Interests not otherwise permitted by Section 7.03) or
Borrower (if paid to Holdings);

(c) Restricted Payments made on the Original Closing Date to consummate the
Original Closing Date Transaction;

(d) to the extent constituting Restricted Payments, Holdings, the Borrower and
the Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.04 or 7.08 other than Section 7.08(f);

(e) repurchases of Equity Interests in Holdings, the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;

(f) Holdings may pay (or make Restricted Payments to allow any direct or
indirect parent thereof to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of Holdings (or of any
such parent of Holdings) by any future, present or former employee, officer,
director or consultant of Holdings (or any direct or indirect parent of
Holdings) or any of its Subsidiaries pursuant to any employee or director equity
plan, employee, officer or director stock option plan or any other employee or
director benefit plan or any agreement (including any stock subscription or
shareholder agreement) with any employee, director or consultant of Holdings (or
any direct or indirect parent of Holdings) or any of its Subsidiaries, in an
amount under this clause (f) not to exceed $7,500,000 in any calendar year (with
unused amounts in any calendar year being carried over to the two
(2) immediately succeeding calendar years); provided that such amount in any
calendar year may be increased by an amount not to exceed (1) the amount of Net
Cash Proceeds of Permitted Equity Issuances (other than Permitted Equity
Issuances made pursuant to Section 8.05) after the Original Closing Date to the
extent that such Net Cash Proceeds shall have been actually received by the
Borrower (including through capital contribution of such Net Cash Proceeds by
Holdings to the Borrower) (and to the extent not used to reduce Capital
Expenditures pursuant to clause (ix) of the definition thereof or used to make
an Investment pursuant to Section 7.02(o) or prepay Junior Financing pursuant to
Section 7.13(v) or make Restricted Payments pursuant to Section 7.06(i)), in
each case to employees, directors, officers, members of management or
consultants of Holdings (or any direct or indirect parent of Holdings) or of its
Subsidiaries that occurs after the Original Closing Date plus (2) the cash
proceeds of key man life insurance policies received by Holdings (to the extent
such proceeds are contributed to the Borrower) or any Borrower or any Restricted
Subsidiary after the Original Closing Date (provided that the Borrower may elect
to apply all or any portion of the aggregate increase contemplated by clauses
(1) and (2) above in any calendar year) less (3) the amount of any Restricted
Payments previously made pursuant to clauses (1) and (2) of this clause (f);

 

-154-



--------------------------------------------------------------------------------

(g) the Borrower and its Restricted Subsidiaries may make Restricted Payments to
Holdings:

(i) the proceeds of which will be used to pay (or to make Restricted Payments to
allow any direct or indirect parent of Holdings to pay) federal, state and local
income taxes to the extent such income taxes are attributable to the income of
the Borrower and its Restricted Subsidiaries and, to the extent of the amount
actually received from the Unrestricted Subsidiaries, in amounts required to pay
such taxes to the extent attributable to the income of the Unrestricted
Subsidiaries; provided, however, that in each case the amount of such payments
in any fiscal year does not exceed the amount that the Borrower and its
Restricted Subsidiaries would be required to pay in respect of federal, state
and local taxes for such fiscal year were the Borrower and the Restricted
Subsidiaries to pay such taxes as a stand-alone taxpayer;

(ii) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent of Holdings to pay)
its operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, in an aggregate
amount not to exceed $2,500,000 in any fiscal year plus any reasonable and
customary indemnification claims made by directors or officers of Holdings (or
any parent thereof) attributable to the ownership or operations of the Borrower
and its Subsidiaries;

(iii) the proceeds of which shall be used by Holdings to pay franchise taxes and
other fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence;

(iv) the proceeds of which shall be used by Holdings to make Restricted Payments
permitted by Section 7.06(f);

(v) to finance any Investment permitted to be made pursuant to Section 7.02
(other than Section 7.02(e)); provided that (A) such Restricted Payment shall be
made substantially concurrently with the closing of such Investment and
(B) Holdings shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
Borrower or its Restricted Subsidiaries or (2) the merger (to the extent
permitted in Section 7.04) of the Person formed or acquired into the Borrower or
its Restricted Subsidiaries in order to consummate such Permitted Acquisition,
in each case, in accordance with the requirements of Section 6.11; and

(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering permitted by this Agreement;

 

-155-



--------------------------------------------------------------------------------

(h) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower may make additional Restricted Payments to Holdings the
proceeds of which may be utilized by Holdings to make additional Restricted
Payments, in an aggregate amount, together with the aggregate amount of
(1) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings made pursuant to Section 7.13(a)(iv) and (2) loans
and advances to Holdings made pursuant to Section 7.02(m) in lieu of Restricted
Payments permitted by this clause (h), not to exceed $15,000,000;

(i) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower may make additional Restricted Payments to Holdings the
proceeds of which may be utilized by Holdings to make additional Restricted
Payments, in an amount not to exceed the Cumulative Growth Amount immediately
prior to the making of such Restricted Payment;

(j) Holdings may make Restricted Payments with the net proceeds of Permitted
Holdco Debt;

(k) cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower or any direct or indirect
parent of the Borrower; provided, however, that any such cash payment shall not
be for the purpose of evading the limitation of this covenant (as determined in
good faith by the Board of Directors of the Borrower); and

(l) to the extent permitted by Section 7.02, Restricted Subsidiaries may make
Restricted Payments to purchase or repurchase Equity Interests of any Restricted
Subsidiary from third parties so long as, after giving effect to such purchase
or repurchase, the Restricted Subsidiary whose Equity Interests have been
purchased or repurchased becomes a wholly-owned Subsidiary and a Guarantor.

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Original Closing Date or any
business reasonably related or ancillary thereto.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than (a) transactions among Loan Parties or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction, (b) on terms substantially as favorable to Holdings, the
Borrower or such Restricted Subsidiary as would be obtainable by Holdings, the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (c) the payment of fees and
expenses and the making of any Restricted Payments related to or in connection
with the Original Closing

 

-156-



--------------------------------------------------------------------------------

Date Transaction or the Aspen Transaction, (d) the issuance of Equity Interests
to the management of the Borrower or any of its Subsidiaries in connection with
the Original Closing Date Transaction, (e) the payment of management and
monitoring fees to the Sponsor in an aggregate amount in any fiscal year not to
exceed the amount permitted to be paid (including accrued amounts) pursuant to
the Sponsor Management Agreement as in effect on the Original Closing Date and
any Sponsor Termination Fees not to exceed the amount set forth in the Sponsor
Management Agreement as in effect on the Original Closing Date and related
indemnities and reasonable expenses, (f) equity issuances, repurchases,
retirements, defeasance, cancellation, termination or other acquisitions or
retirements of Equity Interests permitted under Section 7.06, (g) loans by
Holdings, the Borrower and the Restricted Subsidiaries to Holdings, the Borrower
or Restricted Subsidiaries or to officers, directors or employees to the extent
permitted under this Article VII, (h) employment and severance arrangements
between Holdings, the Borrower and the Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business,
(i) payments by Holdings (and any direct or indirect parent thereof), the
Borrower and the Restricted Subsidiaries pursuant to the tax sharing agreements
among Holdings (and any such parent thereof), the Borrower and the Restricted
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries and not in excess of
the amount permitted by Section 7.06(g)(i), (j) the payment of customary fees
and reasonable out of pocket costs and expenses to, and indemnities provided on
behalf of, directors, officers and employees of Holdings, the Borrower and the
Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of Holdings, the Borrower and the
Restricted Subsidiaries, (k) transactions pursuant to permitted agreements in
existence on the Original Closing Date and set forth on Schedule 7.08 to the
Original Credit Agreement as in effect immediately prior to the Second
Restatement Effective Date or any amendment thereto to the extent such an
amendment, when taken as a whole, is not adverse to the Lenders in any material
respect, (l) dividends, distributions, returns of capital, redemptions and
repurchases permitted under Section 7.06, and (m) customary payments by
Holdings, the Borrower and any Restricted Subsidiaries to the Sponsor made for
any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities (including in connection with
acquisitions or divestitures), which payments are approved by the majority of
the members of the board of directors or a majority of the disinterested members
of the board of directors of Holdings or the Borrower, in good faith.

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of the Borrower that is
not a Guarantor to make Restricted Payments to the Borrower or any Guarantor or
(b) the Borrower or any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Lenders with respect to
the Facilities and the Obligations or under the Loan Documents; provided that
the foregoing clauses (a) and (b) shall not apply to Contractual Obligations
which (i) (x) exist on Original Closing Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09 to the Original
Credit Agreement as in effect immediately prior to the Second Restatement
Effective Date (including the Senior Subordinated Notes Documentation, the
Holdings Loan Documents and any Permitted Refinancings thereof) and (y) to the
extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness,

 

-157-



--------------------------------------------------------------------------------

are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of such Contractual Obligation in any
material respect, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower; provided further
that this clause (ii) shall not apply to Contractual Obligations that are
binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 6.15, (iii) represent Indebtedness of a Foreign Subsidiary of the
Borrower which is not a Loan Party which is permitted by Section 7.03(n),
(iv) arise in connection with any Disposition permitted by Section 7.05, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 7.02 and applicable solely
to such joint venture entered into in the ordinary course of business, (vi) are
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto, (vii) comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 7.03(e), (g) or (n) to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness, (viii) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower or any
Restricted Subsidiary, (ix) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business, (x) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business and (xi) are customary
restrictions contained in the New Senior Secured Notes Indenture and the
Permitted Unsecured Debt, and any Permitted Refinancing of any of the foregoing;
provided that such restrictions, taken as a whole, shall not be more restrictive
to the Loan Parties than the restrictions set forth in this Agreement

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth in this
Section 7.10 or in the preliminary statements to this Agreement.

SECTION 7.11. Financial Covenants.

(a) Total Leverage Ratio. Permit the Total Leverage Ratio as of the last day of
any Test Period (beginning with the Test Period ending on June 30, 2006) to be
greater than the ratio set forth below opposite the last day of such Test
Period:

 

Fiscal Year

   March 31    June 30    September 30    December 31

2006

   N/A    8.75:1    8.75:1    8.75:1

2007

   8.25:1    8.25:1    8.25:1    8.25:1

2008

   7.75:1    7.75:1    7.75:1    7.75:1

2009

   7.25:1    7.25:1    7.25:1    7.25:1

2010

   6.75:1    6.75:1    6.75:1    6.75:1

2011

   6.75:1    6.75:1    6.75:1    6.75:1

2012

   6.75:1    6.75:1    6.75:1    6.75:1

2013

   6.75:1    6.75:1    6.75:1    6.75:1

2014

   6.75:1    6.75:1    6.75:1    6.75:1

2015

   6.75:1    6.75:1    6.75:1    6.75:1

 

-158-



--------------------------------------------------------------------------------

(b) Interest Coverage Ratio. Permit the Interest Coverage Ratio for any Test
Period (beginning with the Test Period ending on June 30, 2006) to be less than
the ratio set forth below opposite the last day of such Test Period:

 

Fiscal Year

   March 31    June 30    September 30    December 31

2006

   N/A    1.25:1    1.25:1    1.25:1

2007

   1.25:1    1.35:1    1.35:1    1.35:1

2008

   1.35:1    1.45:1    1.45:1    1.45:1

2009

   1.75:1    1.75:1    1.75:1    1.75:1

2010

   2.00:1    2.00:1    2.00:1    2.00:1

2011

   2.00:1    2.00:1    2.00:1    2.00:1

2012

   2.00:1    2.00:1    2.00:1    2.00:1

2013

   2.00:1    2.00:1    2.00:1    2.00:1

2014

   2.00:1    2.00:1    2.00:1    2.00:1

2015

   2.00:1    2.00:1    2.00:1    2.00:1

Notwithstanding the foregoing in this clause (b), if the Borrower shall have
issued or incurred after the Second Restatement Effective Date New Senior
Secured Notes and/or Permitted Unsecured Debt pursuant to Section 7.03(w) in an
aggregate principal amount of at least $100,000,000 and the Net Cash Proceeds
therefrom are used to repay Term Loans pursuant to Section 2.05(b)(iv), then for
each Test Period ending after such issuance or incurrence and repayment, the
Interest Coverage Ratio required by the preceding paragraph shall be reduced to
1.75:1.00.

SECTION 7.12. Accounting Changes. Make any change in fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

SECTION 7.13. Prepayments, Etc. of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that (subject to
applicable subordination terms) payments of regularly scheduled interest shall
be permitted), the Senior Subordinated Notes or any subordinated Indebtedness
incurred under Section 7.03(h) or any other Indebtedness that is required to be
subordinated to the Obligations pursuant to the terms of the Loan Documents
(collectively, “Junior Financing”), except (i) the refinancing thereof with the
Net Cash Proceeds of Permitted Holdco Debt or any other Indebtedness (to the
extent such Indebtedness constitutes a Permitted Refinancing and, if applicable,
is permitted pursuant to Section 7.03(h)),

 

-159-



--------------------------------------------------------------------------------

to the extent not required to prepay any Loans or Facility pursuant to
Section 2.05(b), (ii) the conversion of any Junior Financing to Equity Interests
(other than Disqualified Equity Interests) of Holdings or any of its direct or
indirect parents, (iii) the prepayment of Indebtedness of the Borrower or any
Restricted Subsidiary to the Borrower or any Restricted Subsidiary to the extent
permitted by the Collateral Documents, (iv) so long as no Default shall have
occurred and be continuing or would result therefrom, prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount, together with the aggregate
amount of (1) Restricted Payments made pursuant to Section 7.06(h) and (2) loans
and advances to Holdings made pursuant to Section 7.02(m), not to exceed
$10,000,000 and (v) so long as no Default shall have occurred and be continuing
or would result therefrom, prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings prior to their scheduled maturity
in an aggregate amount not to exceed the Cumulative Growth Amount immediately
prior to the making of such payment.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation without
the consent of the Administrative Agent.

SECTION 7.14. Equity Interests of the Borrower and Restricted Subsidiaries.
Permit any Domestic Subsidiary that is a Restricted Subsidiary to be a
non-wholly owned Subsidiary, except (i) as a result of or in connection with a
dissolution, liquidation, merger, consolidation or Disposition of a Restricted
Subsidiary permitted by Section 7.04, 7.05 or an Investment in any Person
permitted under Section 7.02 or (ii) so long as such Restricted Subsidiary
continues to be a Guarantor; provided, however, a Crowell Subsidiary may cease
to be a Guarantor once Equity Interests of such Crowell Subsidiary issue or vest
pursuant to the terms of a Crowell Equity Document, as in effect on the date
hereof; provided further, however, if such Crowell Subsidiary later becomes a
wholly-owned Subsidiary, such Crowell Subsidiary shall once again become a
Guarantor.

SECTION 7.15. Holding Company. In the case of Holdings, conduct, transact or
otherwise engage in any business or operations other than those incidental to
(i) its ownership of the Equity Interests of the Borrower, (ii) the maintenance
of its legal existence, (iii) the performance of the Loan Documents, the
Holdings Loan Documents, the Aspen Acquisition Agreement, Original Closing Date
Merger Agreement and the other agreements contemplated by the Aspen Acquisition
Agreement or the Original Closing Date Merger Agreement, (iv) any public
offering of its common stock or any other issuance of its Equity Interests not
prohibited by this Article VII, and (v) any transaction that Holdings is
permitted to enter into or consummate under this Article 7.

 

-160-



--------------------------------------------------------------------------------

SECTION 7.16. Capital Expenditures.

(a) Make any Capital Expenditure except for Capital Expenditures not exceeding,
in the aggregate for the Borrower and the Restricted Subsidiaries during each
fiscal year set forth below, the amount set forth opposite such fiscal year:

 

Fiscal Year

   Amount  

2006

   $ 27,500,000   

2007

   $ 22,500,000   

2008

   $ 17,500,000   

2009

   $ 18,500,000   

2010

   $ 18,500,000   

2011

   $ 19,000,000   

2012

   $ 19,500,000   

2013

   $ 20,000,000   

2014

   $ 21,000,000   

2015

   $ 22,000,000   

provided that for each Permitted Acquisition consummated in any fiscal year, the
maximum amounts set forth above for such fiscal year and for every fiscal year
thereafter shall be increased by an amount equal to 3.0% of the total revenues
of the Acquired Entity or Business for such Permitted Acquisition for the last
four full fiscal quarters preceding the date of consummation of such Permitted
Acquisition as determined in financial statements for the Acquired Entity or
Business prepared in accordance with the standards set forth in Section 6.01;
provided further that up to an additional $25,000,000 of Capital Expenditures in
the aggregate after the Original Closing Date may be made to the extent in
connection with Projects.

(b) Notwithstanding anything to the contrary contained in clause (a) above,
(i) to the extent that the aggregate amount of Capital Expenditures made by the
Borrower and the Restricted Subsidiaries in any fiscal year pursuant to
Section 7.16(a) is less than the maximum amount of Capital Expenditures
permitted by Section 7.16(a) with respect to such fiscal year (without giving
effect to the second proviso to Section 7.16(a)) (the “Permitted Capital
Expenditure Amount”), the amount of such difference (the “Rollover Amount”) may
be carried forward and used to make Capital Expenditures in the following
succeeding fiscal year (with the amount of Capital Expenditures made in such
succeeding fiscal year being applied first to the Rollover Amount), (ii) if
Capital Expenditures made by the Borrower and the Restricted Subsidiaries during
any fiscal year exceed the sum of (x) the Permitted Capital Expenditure Amount
for such fiscal year plus (y) the Rollover Amount available in such fiscal year,
if any, an amount equal to 50% of the Permitted Capital Expenditure Amount for
the next succeeding fiscal year (each such amount, a “carry-back amount”) may be
carried back to the immediately prior fiscal year and utilized to make such
Capital Expenditures in such prior fiscal year (it being understood and agreed
that (a) no carry-back amount may be carried back beyond the fiscal year
immediately prior to the fiscal year of such Permitted Capital Expenditure
Amount and (b) the portion of the carry-back amount actually utilized in any
fiscal year shall be deducted from the Permitted Capital Expenditure Amount in
the fiscal year from which it was carried back).

 

-161-



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

SECTION 8.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05(a) (solely
with respect to Holdings and the Borrower) or Article VII; provided that any
Event of Default under Section 7.11 is subject to cure as contemplated by
Section 8.05; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(B) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor

 

-162-



--------------------------------------------------------------------------------

Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding continues undismissed or unstayed for fourteen (14) calendar
days from the commencement; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect, or
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

 

-163-



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01A or 4.01B or 6.11 or 6.13 shall for any reason (other
than pursuant to the terms thereof including as a result of a transaction
permitted under Section 7.04 or 7.05) cease to create a valid and perfected
lien, with the priority required by the Collateral Documents, on and security
interest in any material portion of the Collateral purported to be covered
thereby, subject to Liens permitted under Section 7.01, except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements,
and except as to any immaterial portion of Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage, or (ii) any of the
Equity Interests of the Borrower ceasing to be pledged pursuant to the Security
Agreement free of Liens other than Liens created by the Security Agreement or
any nonconsensual Liens arising solely by operation of Law; or

(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior Debt”
(or any comparable term) or “Senior Secured Financing” (or any comparable term)
under and as defined in any Junior Financing Documentation or (ii) the
subordination provisions set forth in any Junior Financing Documentation shall,
in whole or in part, cease to be effective or cease to be legally valid, binding
and enforceable against the holders of any Junior Financing, if applicable.

SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

-164-



--------------------------------------------------------------------------------

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

SECTION 8.03. Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that did not, as of
the last day of the most recent completed fiscal quarter of the Borrower, have
assets with a value in excess of 5% of the consolidated total assets of the
Borrower and the Restricted Subsidiaries and did not, as of the four quarter
period ending on the last day of such fiscal quarter, have revenues exceeding 5%
of the total revenues of the Borrower and the Restricted Subsidiaries (it being
agreed that all Restricted Subsidiaries affected by any event or circumstance
referred to in any such clause shall be considered together, as a single
consolidated Restricted Subsidiary, for purposes of determining whether the
condition specified above is satisfied).

SECTION 8.04. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C

 

-165-



--------------------------------------------------------------------------------

Obligations comprised of the aggregate undrawn amount of Letters of Credit), the
termination value under Secured Hedge Agreements and the Cash Management
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

SECTION 8.05. Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01, in the
event of any Event of Default under any covenant set forth in Section 7.11 and
until the expiration of the tenth (10th) day after the date on which financial
statements are required to be delivered with respect to the applicable fiscal
quarter hereunder, Holdings or the Borrower may engage in a Permitted Equity
Issuance to any of the Equity Investors (including through a contribution to the
capital of Holdings or Borrower) and apply the amount of the Net Cash Proceeds
thereof to increase Consolidated EBITDA with respect to such applicable quarter;
provided that such Net Cash Proceeds (i) are actually received by the Borrower
(including through capital contribution of such Net Cash Proceeds by Holdings to
the Borrower) no later than ten (10) days after the date on which financial
statements are required to be delivered with respect to such fiscal quarter
hereunder and (ii) do not exceed the aggregate amount necessary to cure (by
addition to Consolidated EBITDA) such Event of Default under Section 7.11 for
such period. The parties hereby acknowledge that this Section 8.05(a) may not be
relied on for purposes of calculating any financial ratios other than as
applicable to Section 7.11 and shall not result in any adjustment to any amounts
other than the amount of the Consolidated EBITDA referred to in the immediately
preceding sentence.

(b) In each period of four fiscal quarters, there shall be at least two
(2) fiscal quarters in which no cure set forth in Section 8.05(a) is made.

 

-166-



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

SECTION 9.01. Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article 9 and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” (and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.02 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all

 

-167-



--------------------------------------------------------------------------------

provisions of this Article IX (including, Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact or
such sub-agents as shall be deemed necessary by the Administrative Agent and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

SECTION 9.04. Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required

 

-168-



--------------------------------------------------------------------------------

Lenders as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Each Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01A, Section 4.01B, Section 4.03 and Section 4.04, each Lender that
has signed the Original Credit Agreement, the Amendment Agreement, the Second
Amendment Agreement and the Third Amendment Agreement, as applicable, shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed closing date, as
applicable, specifying its objection thereto.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance

 

-169-



--------------------------------------------------------------------------------

upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section 9.07 shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.

SECTION 9.08. Agents in Their Individual Capacities. Citibank and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the Loan
Parties and their respective Affiliates as though Citibank were not the
Administrative Agent hereunder and without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such activities, Citibank or its
Affiliates may receive information regarding any Loan Party or its Affiliates
(including information that may be subject to confidentiality obligations

 

-170-



--------------------------------------------------------------------------------

in favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, Citibank shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” include Citibank in its individual capacity.

SECTION 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Section 8.01(f) or
(g) (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrower, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent,” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that the Collateral and
Guarantee Requirement is satisfied, the Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial

 

-171-



--------------------------------------------------------------------------------

proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit (or upon cash
collateralization of all Letters of Credit or receipt of backstop letters of
credit reasonably satisfactory to the Administrative Agent and the L/C Issuer),
(ii) at the time the property subject to such Lien is transferred or to be
transferred as part of or in connection with any transfer permitted hereunder or
under any other Loan

 

-172-



--------------------------------------------------------------------------------

Document to any Person other than a Loan Party, (iii) subject to Section 10.01,
if the release of such Lien is approved, authorized or ratified in writing by
the Required Lenders, or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i); and

(c) that any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person (i) ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder or (ii) is a Crowell
Subsidiary released from being a Guarantor pursuant to the first proviso of
Section 7.14; provided that no such release shall occur if such Guarantor
continues to be a guarantor in respect of the Senior Subordinated Notes.

Upon request by the Administrative Agent at any time, the Required Lenders
(subject to Section 10.01) will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.11. In each case as specified in this Section 9.11,
the Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11.

SECTION 9.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “joint bookrunner” or “arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall

 

-173-



--------------------------------------------------------------------------------

be effective unless in writing signed by the Required Lenders and the Borrower
or the applicable Loan Party, as the case may be, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that, no such amendment, waiver or consent
shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest and that any change to the definition of Total Leverage Ratio or the
component definitions thereof shall not constitute a reduction in the amount of
interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Total Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in the rate; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or Section 2.06(c), 8.04 or 2.13 without the
written consent of each Lender;

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender; or

(g) amend the definition of “Interest Period” to allow intervals in excess of 6
months without regard to availability to all Lenders without the written consent
of each Lender affected thereby;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights

 

-174-



--------------------------------------------------------------------------------

or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of,
or any fees or other amounts payable to, the Administrative Agent under this
Agreement or any other Loan Document; (iv) Section 10.07(h) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; and (v) the consent of Lenders holding
more than 50% of any Class of Commitments shall be required with respect to any
amendment that by its terms adversely affects the rights of such Class in
respect of payments hereunder or Collateral in a manner different than such
amendment affects other Classes. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender (it
being understood that any Commitments or Loans held or deemed held by any
Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”), with a
replacement term loan tranche denominated in Dollars (“Replacement Term Loans”);
provided that (a) the aggregate principal amount of such Replacement Term Loans,
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the Applicable Rate for such Replacement Term Loans, shall not be higher
than the Applicable Rate for such Refinanced Term Loans, (c) the Weighted
Average Life to Maturity of such Replacement Term Loans, shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Term Loans, at the
time of such refinancing (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of prepayment of the
applicable Term Loans) and (d) all other terms applicable to such Replacement
Term Loans, shall be substantially identical to, or less favorable to the
Lenders providing such Replacement Term Loans, than, those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term Loans in effect immediately prior to such refinancing.

Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Foreign
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative

 

-175-



--------------------------------------------------------------------------------

Agent at the request of the Borrower without the need to obtain the consent of
any other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel, (ii) to cure ambiguities or defects
or (iii) to cause such guarantee, collateral security document or other document
to be consistent with this Agreement and the other Loan Documents.

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 of the Original
Credit Agreement as in effect immediately prior to the Second Restatement
Effective Date or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders.

 

-176-



--------------------------------------------------------------------------------

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs, Expenses and Taxes. The Borrower agrees (a) if
the Third Restatement Effective Date occurs, to pay or reimburse the
Administrative Agent, the Syndication Agent, the Documentation Agent and the
Arrangers for all reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of Cahill Gordon & Reindel LLP, and (b) to pay or reimburse
the Administrative Agent, the Syndication Agent, the Documentation Agent, the
Arrangers and each Lender for all out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all Attorney Costs of counsel to the Administrative Agent).
The foregoing costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees and taxes related thereto, and
other (reasonable, in the case of Section 10.04(a)) out-of-pocket expenses
incurred by any Agent. The agreements in this Section 10.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
All amounts due under this Section 10.04 shall be paid within ten (10) Business
Days of receipt by the Borrower of an invoice relating thereto setting forth
such expenses in reasonable detail. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

 

-177-



--------------------------------------------------------------------------------

SECTION 10.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or
(c) any actual or alleged presence or Release of Hazardous Materials on, at,
under or from any property currently or formerly owned, leased or operated by
the Borrower, any Subsidiary or any other Loan Party, or any Environmental
Liability related in any way to the Borrower, any Subsidiary or any other Loan
Party, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from the gross negligence or willful misconduct of such
Indemnitee or of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Original Closing Date). In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, its directors, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents is consummated. All amounts due under
this Section 10.05 shall be paid within ten (10) Business Days after demand
therefor; provided, however, that such Indemnitee shall promptly refund such
amount to the extent that there is a final judicial or arbitral determination
that such Indemnitee was not entitled to indemnification or

 

-178-



--------------------------------------------------------------------------------

contribution rights with respect to such payment pursuant to the express terms
of this Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee,
(ii) by way of participation in accordance with the provisions of
Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment during the initial syndication, to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing, any Assignee;

 

-179-



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) to an
Agent or an Affiliate of an Agent;

(C) each L/C Issuer at the time of such assignment, provided that no consent of
the L/C Issuers shall be required for any assignment of a Term Loan or any
assignment to an Agent or an Affiliate of an Agent; and

(D) the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment of a Term Loan or any assignment to an
Agent or an Affiliate of an Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (in the case of the
Revolving Credit Facility), or $1,000,000 (in the case of a Term Loan) unless
each of the Borrower and the Administrative Agent otherwise consents, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default under Section 8.01(a), (f) or (g) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning

 

-180-



--------------------------------------------------------------------------------

Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, and the
surrender by the assigning Lender of its Note, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (c) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(c). To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation to a Participant pursuant to this
Section 10.07(e) shall, as agent of the Borrower solely for the purpose of this
sentence, record in book entries maintained by such Lender the name and the
amount of the participating interest of each Participant entitled to receive
payments in respect of such participation.

 

-181-



--------------------------------------------------------------------------------

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall be subject to the limitations and
requirements of Section 3.01 as if it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in

 

-182-



--------------------------------------------------------------------------------

compliance with the other provisions of this Section 10.07, (i) no such pledge
shall release the pledging Lender from any of its obligations under the Loan
Documents and (ii) such trustee shall not be entitled to exercise any of the
rights of a Lender under the Loan Documents even though such trustee may have
acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender reasonably acceptable to
the Borrower willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be, except as expressly provided above.
If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any pledgee referred to
in Section 10.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the written consent
of the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08; (h) to any
Governmental Authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; or (i) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Loan Parties
received by it from such

 

-183-



--------------------------------------------------------------------------------

Lender). In addition, the Agents and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Credit
Extensions. For the purposes of this Section 10.08, “Information” means all
information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that, in the case of information
received from a Loan Party after the Original Closing Date, such information is
clearly identified at the time of delivery as confidential or (ii) is delivered
pursuant to Section 6.01, 6.02 or 6.03 hereof.

SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party and its Subsidiaries) to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
such Agent or such Lender or Affiliate shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application
made by such Lender; provided, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have.

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

-184-



--------------------------------------------------------------------------------

SECTION 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.15. [Reserved].

 

-185-



--------------------------------------------------------------------------------

SECTION 10.16. GOVERNING LAW.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.18. [Reserved]

SECTION 10.19. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements

 

-186-



--------------------------------------------------------------------------------

(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provision of this
Section 10.19 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

SECTION 10.20. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-187-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CRC HEALTH GROUP, INC. By:  

 

  Name:   Title:

 

S-1



--------------------------------------------------------------------------------

CRC HEALTH CORPORATION By:  

 

  Name:   Title:

 

S-2



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and
L/C Issuer

By:  

 

  Name:   Title:

 

S-3



--------------------------------------------------------------------------------

EXHIBIT C

GUARANTOR CONSENT AND REAFFIRMATION

            , 2012

Reference is made to the Third Amendment Agreement attached as Annex A hereto
(“Amendment”), dated as of March 7, 2012 to the Credit Agreement dated as of
February 6, 2006 (as amended and restated as of November 17, 2006 and as further
amended and restated as of January 20, 2011, the “Original Credit Agreement”),
among CRC HEALTH GROUP, INC., a Delaware corporation (“Holdings”), CRC HEALTH
CORPORATION, a Delaware corporation (the “Borrower”), the Subsidiary Guarantors
(as defined in the Original Credit Agreement), CITIBANK, N.A., as Administrative
Agent, Collateral Agent, Swing Line Lender and L/C Issuer, JPMORGAN CHASE BANK,
N.A., as Syndication Agent, and CITIGROUP GLOBAL MARKETS INC., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, GE CAPITAL MARKETS, INC. and CREDIT SUISSE
SECURITIES (USA) LLC, as Joint Lead Arrangers and Joint Bookrunners, and each
Lender from time to time party thereto. Capitalized terms used but not otherwise
defined in this Guarantor Consent and Reaffirmation (this “Consent”) are used
with the meanings attributed thereto in the Amendment.

Each Guarantor hereby consents to the execution, delivery and performance of the
Amendment and agrees that each reference to the Credit Agreement in the Loan
Documents shall, on and after the Third Restatement Effective Date, be deemed to
be a reference to the Third Amended and Restated Credit Agreement.

Each Guarantor hereby acknowledges and agrees that, after giving effect to the
Amendment and the funding of the Term B-3 Loans, all of its respective
obligations and liabilities under the Loan Documents to which it is a party, as
such obligations and liabilities have been amended by the Amendment, are
reaffirmed, and remain in full force and effect.

After giving effect to the Amendment and the funding of the Term B-3 Loans, each
Guarantor reaffirms each Lien granted by it to the Administrative Agent for the
benefit of the Secured Parties under each of the Loan Documents to which it is a
party, which Liens shall continue in full force and effect during the term of
the Third Amended and Restated Credit Agreement, and shall continue to secure
the Secured Obligations (after giving effect to the Amendment), in each case, on
and subject to the terms and conditions set forth in the Third Amended and
Restated Credit Agreement and the other Loan Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed in
accordance with, the law of the State of New York.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.

 

[GUARANTORS] By:  

 

  Name:   Title:

 

-4-



--------------------------------------------------------------------------------

Annex A to

Guarantor Consent and Reaffirmation

Third Amendment Agreement

[See attached]

 

-5-



--------------------------------------------------------------------------------

EXHIBIT D

LENDER: [—]

PRINCIPAL AMOUNT: $[—]

[FORM OF] TERM B-3 NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, CRC HEALTH CORPORATION) (the “Borrower”),
hereby promises to pay to the Lender set forth above (the “Lender”) or its
registered assigns, in lawful money of the United States of America in
immediately available funds at the Administrative Agent’s Office (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Credit Agreement dated as of February 6, 2006, as amended
and restated as of November 17, 2006 and as further amended and restated as of
January 20, 2011 and as further amended and restated as of March 7, 2012 (as the
same may be further amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, CRC HEALTH GROUP, INC., a
Delaware corporation, the lenders from time to time party thereto, Citibank,
N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and L/C
Issuer, JPMORGAN CHASE BANK, N.A., as Syndication Agent, and the other agents
party thereto (i) on the dates set forth in the Credit Agreement, the principal
amounts set forth in the Credit Agreement with respect to Term B-3 Loans made by
the Lender to the Borrower pursuant to the Credit Agreement and (ii) on each
Interest Payment Date, interest at the rate or rates per annum as provided in
the Credit Agreement on the unpaid principal amount of all Term B-3 Loans made
by the Lender to the Borrower pursuant to the Credit Agreement.

The undersigned promises to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, overdue interest from their due dates at
the rate or rates provided in the Credit Agreement.

The undersigned hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the
undersigned under this note.

This note is one of the Term B-3 Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

 

-6-



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-7-



--------------------------------------------------------------------------------

CRC HEALTH CORPORATION By:  

 

  Name:   Title:

 

-8-



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount
of Loan    Maturity
Date    Payment of
Principal/Interest    Principal
Balance of Note    Name of
Person Making
the Notation

    

              

    

              

    

              

    

              

 

-9-